
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LEASE BETWEEN

CREDIT SUISSE FIRST BOSTON (USA), INC.

AND

STANDARD CHARTERED BANK





AS OF MARCH 14, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    CREDIT SUISSE FIRST BOSTON (USA), INC.    
 
 
Landlord        
 
 
 
 
TO
 
 
 
 
STANDARD CHARTERED BANK
 
 
 
 
Tenant        
 
 


--------------------------------------------------------------------------------

Lease

--------------------------------------------------------------------------------


 
 
Dated as of March 14, 2002
 
 

--------------------------------------------------------------------------------




Table of Contents


 
  Page

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS
ARTICLE 2
PREMISES; TERM; USE  
Section 2.01. Demise
 
1   Section 2.02. Term   2   Section 2.03. Possession Date   2   Section 2.04.
Intentionally Omitted   3   Section 2.06. Use   6
ARTICLE 3
RENT  
Section 3.01. Rent
 
6   Section 3.02. Fixed Rent   6   Section 3.03. Additional Charges   7  
Section 3.04. Tax Payments   7   Section 3.05. Tenant Tax Incentives   9  
Section 3.06. Tax Provisions   9   Section 3.07. Electric Charges   10   Section
3.08. Manner of Payment   12   Section 3.09. Operating Expenses   13
ARTICLE 4
LANDLORD SERVICES  
Section 4.01. Landlord Services
 
18   Section 4.02. Auditorium and Cafeteria   21   Section 4.03. Cable
Television Connection   22   Section 4.04. Security   22
ARTICLE 5
LEASEHOLD IMPROVEMENTS; TENANT CONVENANTS  
Section 5.01. Initial Improvements
 
22   Section 5.02. Alterations Generally   25   Section 5.03. Landlord's and
Tenant's Property   28   Section 5.04. Access and Changes to Building   28  
Section 5.05. Repairs   29   Section 5.06. Compliance with Laws/Compliance
Language   30   Section 5.07. Tenant Advertising   31   Section 5.08. Right to
Perform Tenant Convenants   31
ARTICLE 6
ASSIGNMENTS AND SUBLETTING  
Section 6.01. Assignment; Etc
 
32   Section 6.02. Landlord's Option Right   33   Section 6.03. Assignment and
Subletting Procedures   35   Section 6.04. General Provisions   37

i

--------------------------------------------------------------------------------

  Section 6.05. Assignment and Sublease Profits   38   Section 6.06. Assignor
Cure Rights   38   Section 6.07. Landlord Non-Disturbance   39
ARTICLE 7
SUBORDINATION; DEFAULT; INDEMNITY  
Section 7.01. Subordination
 
39   Section 7.02. Estoppel Certificate   41   Section 7.03. Default   41  
Section 7.04. Re-entry by Landlord   41   Section 7.05. Damages   42   Section
7.06. Other Remedies   42   Section 7.07. Right to Injunction   42   Section
7.08. Certain Waivers; Waiver of Trial by Jury   43   Section 7.09. No Waiver  
43   Section 7.10. Holding Over   43   Section 7.11. Attorneys' Fees   43  
Section 7.12. Nonliability and Indemnification   44   Section 7.13. Protest of
Landlord Charges   44
ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION  
Section 8.01. Compliance with Insurance Standards
 
45   Section 8.02. Tenant's Insurance   45   Section 8.03. Subrogation Waiver  
46   Section 8.04. Condemnation   47   Section 8.05. Casualty   48
ARTICLE 9
MISCELLANEOUS PROVISIONS  
Section 9.01. Notice
 
50   Section 9.02. Building Rules   50   Section 9.03. Severability   50  
Section 9.04. Certain Definitions   50   Section 9.05. Quiet Enjoyment   51  
Section 9.06. Limitation of Liability   51   Section 9.07. Counterclaims   51  
Section 9.08. Survival   51   Section 9.09. Certain Remedies   51   Section
9.10. No Offer   51   Section 9.11. Captions; Construction   52   Section 9.12.
Amendments   52   Section 9.13. Broker   52   Section 9.14. Merger   52  
Section 9.15. Successors   52   Section 9.16. Applicable Law; Consent to
Jurisdiction   52   Section 9.17. No Development Rights   52   Section 9.18.
Surrender   53   Section 9.19. Arbitration   53   Section 9.20. Tenant Roster
Identification   53

ii

--------------------------------------------------------------------------------

  Section 9.21. Attorneys' Fees   54   Section 9.22. Counterparts   54   Section
9.23. Invoices   54
ARTICLE 10
SUBLEASE PROVISIONS  
Section 10.01. Sublease Provisions
 
54
ARTICLE 11
REPRESENTATIONS AND WARRANTIES  
Section 11.01. Landlord's Representations and Warranties
 
57   Section 11.02. Tenant's Representations and Warranties   57
ARTICLE 12
ROOF SPACE AND BASEMENT SPACE  
Section 12.01. Roof Space; Nature and Location of Equipment
 
58   Section 12.02. Roof Space General Provisions   59   Section 12.03.
Relocation of Supplemental Equipment   60   Section 12.04. Basement Space   61


EXHIBITS  
A
 
Description of Land   B   Premises Floor Space Plan   C   Rules and Regulations
  D   Overlease   E   HVAC Specifications   F   Form of Non-Disturbance
Agreement   G   Overlandlord Consent   H   Cleaning Specifications   I  
Delivery Condition   J   JB&B Report   K   Approved Contractors   L  
Certificate of Occupancy   M   Basement Space   N   Roof Space

iii

--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS


Definition


--------------------------------------------------------------------------------

  Where Defined

--------------------------------------------------------------------------------

5% Fee   Section 3.07 AAA Rules   Section 9.19 Action   Section 7.11 Additional
Charges   Section 3.03 Additional Rent for Electricity   Section 3.07 Affiliate
  Section 6.01 Alteration Plans   Section 5.02 Arbitrator   Section 9.19
Auditorium   Section 1 Assignment Consideration   Section 6.05 Base Operating
Year   Section 3.09 Base Rate   Section 3.08 Base Tax Amount   Section 3.04 Bid
Taxes   Section 3.04 Broker   Section 9.13 Building   Recitals Building Rate  
Section 4.01 Business Days   Section 4.01 Business Hours   Section 4.01
Cafeteria   Section 1 Casualty   Section 8.05 Commencement Date   Section 2.02
Contactor(s)   Section 5.01 Control   Section 6.01 Cost Savings   Section 3.09
Curing Party   Section 5.08 Cut-Off Date   Section 3.09 Delivery Condition  
Section 1 Electing Party   Section 9.19 Electric Capacity   Section 3.07
Expiration Date   Section 2.02 Fixed Rent   Section 3.02 Fixtures   Section 5.03
Force Majeure   Section 4.01 Hazardous Materials   Section 5.06 HLW Report  
Section 1 HVAC   Section 4.01 Improvements and Betterments   Section 5.03
Indemnified Party   Section 7.12 Interest Rate   Section 5.08 Land   Recitals
Landlord   Introduction Landlord Lease Termination Date   Section 2.04 Landlord
Lease Termination Notice   Section 2.04 Landlord Services   Section 4.01 Laws  
Section 5.06 Lease   Introduction Lease Procurement Costs   Section 2.04

iv

--------------------------------------------------------------------------------

Material Alteration   Section 5.02 Minor Alterations   Section 5.02 New Tenant  
Section 7.10 Non-Retail Space   Section 2.05 Operating Expenses   Section 3.09
Operating Payment   Section 3.09 Operating Statement   Section 3.09 Operating
Year   Section 3.09 Optional Location   Section 2.01 Other Sublease
Consideration   Section 6.05 Overlandlord   Section 1 Overlease   Section 1
Overtime Periods   Section 4.01 PASNY   Section 3.07 Possession Date   Section
2.03 Premises   Section 2.01 Project   Recitals Recapture Space   Section 6.02
Rent   Section 3.01 Repair Estimate Notice   Section 8.05 Required Substantial
Completion Date   Section 8.05 Rules and Regulations   Section 4.01 South
Building   Section 1 Standard   Section 5.05 Subsequent Landlord Lease
Termination Date   Section 2.04 Subsequent Notice   Section 2.04 Successor
Entity   Section 6.01 Successor Landlord   Section 7.01 Superior Lease   Section
7.01 Superior Lessor   Section 7.01 Superior Mortgage   Section 7.01 Superior
Mortgagee   Section 7.01 Tax Payment   Section 3.04 Tax Year   Section 3.04
Taxes   Section 3.04 Tenant   Introduction Tenant Assignor   Section 6.06 Tenant
Assignee   Section 6.06 Tenant Casualty Repair Obligations   Section 8.05 Tenant
Lease Termination Date   Section 2.04 Tenant Termination Notice   Section 2.04
Tenant's Basic Cost   Section 6.05 Tenant's Initial Improvements   Section 5.01
Tenant's Offer Notice   Section 6.02 Tenant's Plans   Section 5.01 Tenant's
Property   Section 5.03 Tenant's Share   Section 3.04 Term   Section 2.02 Tower
  Section 1 Transfer Notice   Section 6.03

v

--------------------------------------------------------------------------------



        LEASE (this "Lease"), dated as of March 14, 2002, between CREDIT SUISSE
FIRST BOSTON (USA), INC., ("Landlord"), a New York corporation whose address is
Eleven Madison Avenue, New York, New York 10010-3629 and STANDARD CHARTERED BANK
("Tenant"), a banking corporation organized under the laws of the United
Kingdom, whose address is 1 Evertrust Plaza, Jersey City, New Jersey 07302.

W I T N E S S E T H

        WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to
hire from Landlord, on the terms hereinafter set forth, certain space in the
office building commonly known as One Madison Avenue, New York, New York (the
"Building") on the land more particularly described in Exhibit A (the "Land";
the Land and the Building and all plazas, sidewalks and curbs adjacent thereto
are collectively called the "Project").

        NOW, THEREFORE, Landlord and Tenant agree as follows:


ARTICLE 1

Definitions


        As used in this Lease, the following terms shall have the following
respective meanings:

        (a)  "Auditorium" means the auditorium located in the South Building
Lobby.

        (b)  "Cafeteria" means the cafeteria located on the B-2 floor of the
Building.

        (c)  "Delivery Condition" means that the Premises shall be delivered
with the work specified in paragraphs 1, 3, 6, 9 and 11 on Exhibit I having been
substantially completed as described on Exhibit I.

        (d)  "Final Delivery Condition" means that the work, other than the work
described in the definition of Delivery Condition, described on Exhibit I has
been substantially completed as described on Exhibit I.

        (d)  "HLW Report" means the certain report, dated December 6, 2000 and
prepared by HLW and designated as Area Calculations, Project 3785, a true and
complete copy of which has been previously delivered to Tenant.

        (e)  "JB&B Report" means that the certain report, a true and complete
copy of which is attached hereto as Exhibit J.

        (e)  "Overlandlord" means the Metropolitan Life Insurance Company, a New
York corporation, or any successor or assign of its interest under the
Overlease.

        (f)    "Overlease" means the certain Lease by and between Landlord and
Overlandlord, dated as of February 22, 2001, as amended by that certain First
Amendment dated as of January 3, 2002, as amended, modified or supplemented from
time to time. A true and correct copy of the Overlease (with financial terms
redacted) as in effect on the date hereof is attached hereto as Exhibit D.

        (g)  "South Building" means the portions of the Building shown on the
floor plans included in the HLW Report as "Area Calculations-South Building."

        (h)  "Tower" means the portions of the Building shown on the floor plans
included in the HLW Report as "Area Calculations—Tower."


ARTICLE 2

Premises; Term; Use


        Section 2.01.    Demise.    (a) Landlord hereby leases to Tenant and
Tenant hereby hires from Landlord, subject to the terms and conditions of this
Lease, the entire 3rd floor of the South Building

--------------------------------------------------------------------------------

substantially as shown on the plan annexed as Exhibit B, the Roof Space (as
hereinafter defined) and the Basement Space (as hereinafter defined)
(collectively, the "Premises") together with the non-exclusive right to use and
to permit its permitted subtenants, assignees and invitees to use, in common
with other tenants and occupants of the Project, the lobbies, escalators,
passenger elevators in the South Building serving the Premises (other than those
certain two executive elevators reserved for use by Overlandlord), loading dock
and other public portions and common facilities of the Project subject to, and
in accordance with the terms of this Lease, including without limitation the
Rules and Regulations. Landlord and Tenant acknowledge that no part of the
Premises is located within the Tower. Landlord represents and warrants that no
part of the South Building has been designated as a historical "landmark" within
the meaning of any applicable governmental law, rule, regulation or enactment
pertaining thereto. Landlord and Tenant agree that the Premises (exclusive of
the Roof Space and the Basement Space) is conclusively deemed to contain 91,396
rentable square feet. Subject to the terms and conditions of this Lease, Tenant
shall have access to the Premises twenty-four (24) hours per day, seven (7) days
per week.

        Section 2.02.    Term.    The term of this Lease (the "Term") shall
commence on the date (the "Commencement Date") that is the latest to occur of
(a) delivery of the Premises to Tenant in Delivery Condition and (b) the date
that Overlandlord's Consent to this Lease has been obtained by Landlord in the
form attached hereto as Exhibit G and Overlandlord shall have executed a
Subordination and Non-Disturbance Agreement substantially in the form attached
hereto as Exhibit F and original counterparts of each have been delivered to
Tenant and shall end, unless sooner terminated as herein provided, or renewed
pursuant to Section 2.05, on the last day of the calendar month in which occurs
the tenth (10th) anniversary of the Rent Commencement Date (as hereinafter
defined) (the "Expiration Date").

        Section 2.03.    Delivery of Possession.    (a) Landlord shall give
Tenant two (2) Business Days prior written notice of the date that it shall
deliver the Premises to Tenant. Subject to Force Majeure and delays caused by
Tenant, in the event that the Premises are not delivered to Tenant in Delivery
Condition on or prior to May 1, 2002, or in the event that the work necessary to
render the Premises in Final Delivery Condition has not been completed by
Landlord by June 1, 2002, the Rent Commencement Date shall, in either of such
cases and without duplication, be deemed to be extended by one additional day
for each day subsequent to May 1, 2002 that the Premises are not so delivered in
Delivery Condition to Tenant and each day subsequent to June 1, 2002 that the
work necessary to render the Premises in Final Delivery Condition has not been
completed, respectively (e.g., if there are two days of delay, the Rent
Commencement Date will occur 185 days after the Commencement Date). Landlord and
Tenant acknowledge that Landlord will be performing work to render the Premises
in Final Delivery Condition at the same time as Tenant is conducting work in the
Premises to prepare the same for its occupancy. Landlord and Tenant shall
schedule such work in an orderly and coordinated fashion between Landlord's
contractors and Tenant's contractors so as to reasonably minimize delays in the
completion of such work. Landlord and Tenant shall conduct regular meetings as
required for the coordination and completion of such work. Notwithstanding the
foregoing, from and after the date hereof, Tenant shall have access to the
Premises at reasonable times and reasonable prior notice for purposes of
inspection, taking measurements and similar activities related to Tenant's
design process for the Premises, provided that Tenant shall perform such
activities in a manner that will not interfere with or cause any delay to
Landlord in the conduct of Landlord's work in the Premises except to a de
minimis extent and Tenant shall indemnify, defend and hold Landlord harmless
from and against any loss, cost or damage incurred by Landlord arising out of
Tenant's presence or activities in the Premises in connection with such
activity.

        (b)  Subject to Landlord's obligation to deliver the Premises in
Delivery Condition and thereafter in Final Delivery Condition, Landlord shall
deliver the Premises to Tenant in the condition Overlandlord delivers the
Premises to Landlord and Tenant shall accept the Premises "as is". By

2

--------------------------------------------------------------------------------


accepting the Premises "as-is", Tenant shall in no way be deemed to have
relieved Landlord from any obligation expressly set forth elsewhere hereunder,
including, without limitation, the obligation to maintain the Major Building
Equipment servicing the Premises in accordance with the terms of the Lease.
Tenant waives any right to rescind this Lease under Section 223-a of the New
York Real Property Law or any successor statute of similar nature and purpose
then in force and further waives the right to recover any damages which may
result from Landlord's failure for any reason to deliver possession of the
Premises for the commencement of the Team. The provisions of this Article are
intended to constitute an "express provision to the contrary" within the meaning
of Section 223-a of the New York Real Property Law.

        Section 2.04.    Intentionally Omitted    

        Section 2.05    Option to Renew.    (a) Provided that (i) Tenant is not
in default hereunder beyond any applicable notice and cure period on the date of
the Notice to Renew (as hereinafter defined) or on the Expiration Date and on
each such date shall have sublet no more than twenty five (25%) of the Premises
(it being agreed that space sublet to Affiliates shall be deemed not to have
been sublet for these purposes) and (ii) Tenant shall not have received written
notice from Landlord (a "Landlord Occupancy Notice") indicating that Landlord
intends to occupy the Premises for its own use or intends to make the Premises
available for the use of its Affiliates subsequent to the Expiration Date,
Tenant shall have the right to extend the Term of the Lease for a renewal term
("Renewal Term") commencing on the day immediately succeeding the Expiration
Date and ending on December 30, 2020. Landlord shall have the right to deliver
to Tenant a Landlord Occupancy Notice provided that (x) Landlord intends in good
faith to occupy the Premises for its own use or to make the Premises available
for the use of Affiliates of Landlord and (y) Landlord shall have delivered the
Landlord Occupancy Notice to Tenant no later than the date which is twenty four
(24) months prior to the Expiration Date. In the event that Landlord
subsequently determines that it shall not occupy the Premises or make it
available for occupancy by its Affiliates, Landlord shall promptly deliver a
notice (the "Reinstatement Notice") to Tenant indicating such determination and
upon receipt thereof, Tenant's right to renew the Term shall be reinstated on
the same terms and conditions as hereinafter provided, except that (x) Landlord
shall not thereafter have the right to send to Tenant a Landlord Occupancy
Notice and (y) Tenant shall have the greater of (A) thirty (30) days from the
date Tenant receives the Reinstatement Notice and (B) the number of days
remaining prior to the date that is eighteen (18) months prior to the Expiration
Date to deliver to Landlord the Notice to Renew (as defined below). The Renewal
Team shall be upon the same terms and conditions as are herein provided, except
that (i) Fixed Rent during the Renewal Term shall equal Fair Market Rent (as
hereinafter defined), (ii) Tenant shall have no option to renew this Lease
beyond the expiration of the final Renewal Term, (iii) the Premises shall be
delivered in their existing condition (on an "as is" basis) at the time the
Renewal Term commences and (iv) no tenant improvement allowance or rent free
period shall be granted. Except as otherwise provided herein, such right shall
be exercised by Tenant by giving written notice (the "Notice to Renew") to
Landlord at least eighteen (18) months prior to the Expiration Date of the Term.
Time shall be of the essence for the exercise of such option. Tenant shall also
use reasonable efforts to send a courtesy copy of the Notice to Renew to
Insignia/ESG, Inc., 200 Part Avenue, New York, York attention: Michael
Laginestra, but Tenant shall have not obligation to do so and failure by Tenant
to send such notice shall have no effect on any Notice to Renew and shall have
no impact on any parties' rights or obligations hereunder. Tenant shall have no
further right to extent or renew this Lease. The renewal option set forth in
this Section 2.05 is personal to Standard Chartered Bank and its affiliated
companies (which shall include any of the "Successor Entities" described in
Section 6.01 hereof) and shall not inure to the benefit of any third party.

        (b)  For the purposes of this Article, "Fair Market Rent" shall mean the
Fixed Rent, on a so-called "net" basis, that is the rental rate then being
charged by landlords (including Landlord) in Manhattan on new leases for space
of similar quality and size as the Premises, taking into account all relevant

3

--------------------------------------------------------------------------------


factors, including without limitation, age, extent and quality of tenant
improvements, length of term, amenities, location and/or floor height and
allowances or concessions that have been granted such as abatements, lease
assumptions and leasehold improvement and moving allowances and taking into
consideration the terms of this Lease, but assuming (x) a renewal term equal to
ten (10) years and (y) Landlord has had sufficient time to locate a suitable,
unaffiliated third-party tenant in the market place. In addition, for the
purposes of the determination of Fair Market Rent, such determination shall take
into account the costs which Landlord would not incur if Tenant renews, such as,
without limitation, build-out and brokerage costs. Landlord and Tenant shall
meet and shall cooperate in good faith to reach a mutually acceptable
determination of Fair Market Rent. In the event that Landlord and Tenant shall
be unable to agree on the determination of Fair Market Rent by the date that is
four (4) months prior to the commencement of the Renewal Term, either party
shall have the right at any time thereafter to submit the determination of Fair
Market Rent to arbitration in accordance with the procedures set forth in
Section 2.05(d) below.

        (c)  If the parties have submitted the determination of Fair Market Rent
to arbitration in accordance with the provisions hereof and such arbitration
shall not be concluded prior to the commencement of the Renewal Term, Tenant
shall nevertheless pay all Fixed Rent and Additional Charges to Landlord with
respect thereto from and after the commencement of the applicable Renewal Term,
which shall include Fixed Rent as specified in Landlord's Determination (defined
below) or, if no such Determination has been rendered, the Fixed Rent and the
Additional Charges payable with respect to the initial Term (such payment
amounts, as applicable, being referred to herein as the "Provisional Rent"). If
the applicable Fair Market Rent as determined by arbitration is greater than or
less than the Provisional Rent, then such adjustment as shall be needed to
correct the amount previously paid by Tenant on such overpaid or underpaid
amount, as the case may be, computed from the date of such overpayment or
underpayment, as the case may be, to the date of refund or payment, as
appropriate shall be made in a payment by the appropriate party within thirty
(30) days after the arbitration determination.

        (d)  (i) If either party hereto desires to invoke the arbitration
procedure referenced above, the party invoking the arbitration procedure shall
give a notice (the "Arbitration Notice") to the other party stating that the
party sending the Arbitration Notice desires to meet within 10 days to attempt
to agree on a single arbitrator (the "Arbitrator") to determine the Fair Market
Rent. The Arbitrator appointed shall be competent, qualified by training and
experience in New York, disinterested and independent, shall hold an MAI
designation and have a minimum of 10 years' experience in appraising first class
office buildings (and rentals thereof) located in Manhattan. If the parties
hereto have not agreed on the Arbitrator within 10 days after the giving of the
Arbitration Notice, then either party hereto, on behalf of both, may apply to
the New York City office of the American Arbitration Association or any
organization which is the successor thereof (the "AAA") for appointment of the
Arbitrator, or, if the AAA shall not then exist or shall fail, refuse or be
unable to act such that the Arbitrator is not appointed by the AAA within
30 days after application therefore, then either party may apply to the
presiding Justice of the Appellate Division of the Supreme Court of the State of
New York, First Department (the "Court") for the appointment of the Arbitrator
and the other party shall not raise any question as to the Court's full power
and jurisdiction to entertain the application and make the appointment. The date
on which the Arbitrator is appointed by the agreement of the parties, by
appointment by the AAA or by appointment by such court, is referred to herein as
the "Appointment Date". If any Arbitrator appointed hereunder shall be unwilling
or unable, for any reason, to serve, or continue to serve, a replacement
Arbitrator shall be appointed in the same manner as the original Arbitrator.

4

--------------------------------------------------------------------------------

        (ii)  The arbitration shall be conducted in accordance with the then
prevailing rules of the AAA, modified as follows:

        (1)  To the extent that the New York State Civil Practice and Law Rules
(the "CPLR"), or any successor statute, imposes requirements different from
those of the AAA in order for the decision of the Arbitrator to be enforceable
in the courts of the State of New York, such requirements shall be complied with
in the arbitration.

        (2)  Before hearing any testimony or receiving any evidence, the
Arbitrator shall be sworn by an officer authorized to administer an oath to hear
and decide the controversy faithfully and fairly and a written copy thereof
shall be delivered to Landlord and Tenant.

        (3)  Within 20 days after the Appointment Date, the parties hereto shall
deliver to the Arbitrator two copies of their respective written determinations
of the Fair Market Rent (each, a "Determination"), together with such
affidavits, appraisals, reports and other written evidence relating thereto as
the submitting party deems appropriate. After the submission of any
Determination, the submitting party may not make any additions to or deletions
from, or otherwise change, such Determination or the affidavits, appraisals,
reports and other written evidence delivered therewith. If either party fails to
so deliver its Determination within such time period, such party shall be deemed
to have irrevocably waived its right to deliver a Determination and the
Arbitrator, without holding a hearing, shall accept the Determination of the
submitting party as the Fair Market Rent. If each party submits a Determination
with respect to the Fair Market Rent, within the 20-day period described above,
the Arbitrator shall, promptly after its receipt of the second Determination,
deliver a copy of each party's Determination to the other party.

        (4)  Not less than 15 days nor more than 30 days after the earlier to
occur of (A) the expiration of the 20-day period provided for in clause 3 of
this subsection or (B) the Arbitrator's receipt of both of the Determinations
from the parties (such earlier date is referred to herein as the "Submission
Date"), and upon not less than 10 days' notice to the parties, the Arbitrator
shall hold one or more hearings with respect to the determination of the Fair
Market Rent. The hearings shall be held in the Borough of Manhattan at such
location and time as shall be specified by the Arbitrator. Each of the parties
shall be entitled to present all relevant evidence and to cross-examine
witnesses at the hearings. The Arbitrator shall have the authority to adjourn
any hearing to such later date as the Arbitrator shall specify, provided that in
all events all hearings with respect to the determination of the Fair Market
Rent shall be concluded not later than 60 days after the Submission Date.

        (5)  The Arbitrator shall be instructed, and shall be empowered only, to
select as the Fair Market Rent one of the Determinations which the Arbitrator
believes is the more accurate determination of such Fair Market Rent. Without
limiting the generality of the foregoing, in rendering his or her decision, the
arbitrator shall not add to, subtract from or otherwise modify the provisions of
this Lease or either of the Determinations.

        (6)  The Arbitrator shall render his or her determination as to the
selection of a Determination in a signed and acknowledged written instrument,
original counterparts of which shall be sent simultaneously to the parties
hereto, within 10 days after the earlier to occur of (A) his or her
determination of the Fair Market Rent pursuant to clause (3) of this subsection
or (B) the conclusion of the hearing(s) required by clause (4) of this
subsection.

        (iii)  This Section 2.05(d) shall constitute a written agreement to
submit any dispute regarding the determination of the Fair Market Rent to
arbitration.

        (iv)  The arbitration decision, determined as provided in this Section,
shall be conclusive and binding on the parties, shall constitute an "award" by
the Arbitrator within the meaning of the

5

--------------------------------------------------------------------------------




AAA rules and applicable law and judgment may be entered thereon in any court of
competent jurisdiction.

        (v)  Each party shall pay its own fees and expenses relating to the
arbitration (including, without limitation, the fees and expenses of its counsel
and of experts and witnesses retained or called by it). Each party shall pay
one-half of the fees and expenses of the AAA and of the Arbitrator.

        Section 2.06    Use.    Tenant shall use the Premises only for such uses
as are permitted pursuant to Section 6.1 and 6.2 of the Overlease, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein, except that the term "Non-Retail Space" therein shall be deemed to refer
to the term "Premises" herein and Section 6.1(b) shall not be so incorporated.


ARTICLE 3

Rent


        Section 3.01.    Rent.    "Rent" shall consist of Fixed Rent and
Additional Charges.

        Section 3.02.    Fixed Rent.    (a) The fixed rent ("Fixed Rent") for
the Premises shall be, for the period commencing on the date which is, subject
to Section 2.03(a), 183 days after the Commencement Date (the "Rent Commencement
Date") and ending on the Expiration Date of the initial Term, with respect to
the Premises (other than the Roof Space and the Basement Space), Four Million
One Hundred Forty Thousand Two Hundred Thirty Eight Dollars and Eighty Cents
($4,140,238.80), payable in equal monthly installments of Three Hundred Forty
Five Thousand Nineteen Dollars and Ninety Cents ($345,019.90), with respect to
the Roof Space, Thirty One Thousand Four Hundred Dollars ($31,400.00), payable
in equal monthly installments of $2,616.67 (which amount will be appropriately
adjusted in the event that it is subsequently determined that the space
allocable to the Generator is greater or less than 38 feet by 12 feet and
assuming, solely for the purposes of this Section 3.02 that the square footage
of Roof Space allocable to the Dry Cooler is equal 800 square feet), and with
respect to the Basement Space, Five Thousand Dollars ($5,000.00), payable in
equal monthly installments of $416.67. The aggregate amount of Fixed Rent
payable from and after the Rent Commencement Date with respect to the entirety
of the Premises, including the Roof Space and the Basement Space, shall be
$4,176,638.80, payable in equal monthly installments of $348,053.23.

        (b)  Fixed Rent shall be payable by Tenant in equal monthly installments
in advance and on the first day of each calendar month thereafter, provided,
that, if the Rent Commencement Date is not the first day of the month, the Fixed
Rent shall be appropriately prorated.

6

--------------------------------------------------------------------------------


        Section 3.03.    Additional Charges.    "Additional Charges" means Tax
Payments, Operating Payments and all other sums of money, other than Fixed Rent,
at any time payable by Tenant under this Lease, all of which Additional Charges
shall be deemed to be rent.

        Section 3.04.    Tax Payments.    (a) "Base Tax Amount" means the Taxes
(excluding any amounts described in Section 3.04(b)(iii)) for the period
commencing on July 1, 2002 and ending on June 30, 2003. Landlord represents and
warrants that the Base Tax Amount will not include, and shall not be reduced by,
any As-of-Right Benefits (defined below).

        (b)  "Taxes" means (i) the real estate taxes, vault taxes, assessments
and special assessments levied, assessed or imposed upon or with respect to the
Land and the Building by any federal, state, municipal or other government or
governmental body or authority (including, without limitation, any taxes,
assessments or charges imposed upon or against Project, Landlord or the owner of
the Project with respect to any business improvement district (collectively,
"Bid Taxes")) but only if and to the extent that the same shall be reflected in
any tax bill with respect to the Project and after giving effect to any and all
abatements, refunds, reductions and credits which are not made expressly for the
benefit of another tenant by the Building, but expressly excluding any benefit
accruing to Landlord under any discretionary municipal incentive program (as
opposed to benefits granted by the applicable governmental entity on a
Building-wide basis "as of right" ("As-of-Right Benefits"), including any
Building-wide benefits which may be granted pursuant to the Industrial and
Commercial Incentive Program) and (ii) all taxes assessed or imposed with
respect to the rentals payable under this Lease other than general income,
franchise and gross receipts taxes; provided, that any such Taxes shall exclude
Commercial Rent or Occupancy Taxes imposed pursuant to Title 11, Chapter 7 of
the New York City Administrative Code so long as such tax is required to be paid
by Tenants directly to the taxing authority. If at any time the method of
taxation shall be altered so that in lieu of or as an addition to or as a
substitute for, the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate, there shall be levied, assessed
or imposed (x) a tax, assessment, levy, imposition, fee or charge wholly or
partially as a capital levy or otherwise on the rents received there from, or
(y) any other additional or substitute tax, assessment, levy, imposition, fee or
charge, including, without limitation business improvement district and
transportation taxes, fees and assessments, then all such taxes, assessments,
levies, impositions, fees or charges or the part thereof so measured or based
shall be included in "Taxes," computed as if Landlord's sole asset were the
Project. If the owner, or lessee under a Superior Lease, of all or any part of
the Project is an entity exempt from the payment of taxes described in clauses
(i) and (ii), there shall be included in "Taxes" the taxes described in clauses
(i) and (ii) which would be so levied, assessed or imposed if such owner or
lessee were not so exempt and such taxes shall be deemed to have been paid by
Landlord on the dates on which such taxes otherwise would have been payable if
such owner or lessee were not so exempt. Except as permitted in the second
preceding sentence of this Section 3.04(b), "Taxes" shall not include (x) any
municipal, state or federal taxes on Landlord's income, franchise taxes, taxes
on gross receipts or revenue, estate or inheritance taxes value added, transfer,
transfer gains, succession, capital stock excise, excess profits, gift, foreign
ownership or control, corporate franchise, corporate, unincorporated
association, payroll or stamp tax, or any similar taxes or charges imposed or
assessed against Landlord, including any other tax, assessment, charge or levy
on the rent reserved under leases, including this Lease or (y) unless due to
default in Tenant timely paying Tenant's Tax Share hereunder, any penalties,
late charges or fines imposed against Landlord with respect to real estate
taxes, assessments and the like that are otherwise includable within the term
"Taxes." If the Bid Taxes are eliminated after the date hereof, then, as of the
date of such elimination, the Base Tax Amount shall be recalculated to take into
account the elimination of the Bid Taxes.

        (c)  "Tax Year" means each period of 12 months, commencing on the first
day of July of each such period, in which occurs any part of the Term, or such
other period of 12 months occurring during the

7

--------------------------------------------------------------------------------


Term as hereafter may be adopted as the fiscal year for real estate tax purposes
of the City of New York.

        (d)  "Tenant's Share" means 6.48%, as the same may be increased or
decreased in accordance with the terms of this Lease. The parties hereto agree
that the rentable square foot area of the Premises shall be deemed to be, as of
the date hereof, 91,396 rentable square feet and the rentable square foot area
of the Building shall be deemed to be 1,410,765 rentable square feet. Tenant's
Share has been determined and/or redetermined by dividing the rentable square
foot area of the Premises by the rentable square foot area of the Building. The
rentable square feet of the Basement Space and the Roof Space shall not be
included in the determination of Tenant's Share.

        (e)  If Taxes for any Tax Year, shall exceed the Base Tax Amount, Tenant
shall pay to Landlord (each, a "Tax Payment") Tenant's Share of the amount by
which Taxes for such Tax Year are greater than the Base Tax Amount. Landlord
shall give Tenant a statement showing the computation of Tenant's Share of
Taxes, which statement shall cover only those Taxes which Landlord is then
required to pay pursuant to the Overlease and such statement shall be
accompanied by copies of the applicable tax bills or other evidence showing the
Taxes or tax assessments. The Tax Payment for each Tax Year shall be due and
payable in installments in the same manner that Taxes for such Tax Year are due
and payable to the City of New York, except that Tenant shall pay each such
installment to Landlord on or before the later of (A) twenty (20) days after the
rendering by Landlord to Tenant of the above-referenced statement or (B) thirty
(30) days prior to the date such installment first becomes due and payable to
the City of New York; provided, however, that if Landlord shall at any time be
required pursuant to the terms of any Superior Mortgage to make any escrow
payments in respect of Taxes on a more frequent basis than such installments are
due and payable to the City of New York, then Tenant shall pay to Landlord on
the first day of each period for which Landlord is required make such escrow
payments during such Tax Year an amount equal to the Tax Payment for such Tax
Year divided by the number of such escrow payments that Landlord is required to
make is respect of Taxes for such Tax Year. If there shall be any increase or
decrease in the Taxes for any Tax Year, the Tax Payment for such Tax Year shall
be appropriately adjusted and paid or refunded, as the case may be, in
accordance herewith. In no event, however, shall Tenant be entitled to a refund
or credit against any sums payable under this Lease if Taxes are reduced below
the Base Tax amount. Except as heretofore provided, Tenant shall receive an
equitable share of any and all real estate tax incentives, abatements and
credits granted to the Building and Land during the Term of this Lease, provided
that such real estate tax incentives, abatements and credits may be directly
attributed, at least in part, to Tenant's use and occupancy of the Premises (or
any portion thereof located in the Building). Similarly, if any such incentives,
abatements or credits are directly attributed to space in the Building not
leased to Tenant in no event shall Tenant be entitled to share in any such
benefits. Landlord, at Tenant's sole cost and expense, shall reasonably
cooperate with Tenant in Tenant's efforts to obtain municipal tax rebates,
credits or other incentives with respect to the Premises; it being acknowledged
that any such incentives shall be the sole property of Tenant.

        (f)    If Landlord shall receive a refund of Taxes for any Tax Year,
Landlord shall pay to Tenant Tenant's Share of the net refund (after deducting
from such refund the costs and expenses of obtaining the same, including,
without limitation, all actual, out-of-pocket appraisal, accounting and legal
fees; provided, that (i) Tenant shall not be eligible to receive such payment
if, at the time such payment is required to be refunded to Tenant, Tenant is in
default under the Lease beyond any notice and grace period, if applicable, until
such time as such default is cured, at which time such payment shall be made to
Tenant, provided, that Landlord shall be entitled to deduct any costs and
expenses arising from such default (including any payments made to cure such
default to the extent not paid by Tenant) from any such payment to be made to
Tenant and (ii) such payment to Tenant shall in no event exceed Tenant's Tax
Payment paid for such Tax Year. Such refund shall be made to Tenant within sixty
(60) days of Landlord's receipt thereof. Tenant shall also be entitled to its
pro rata share of interest

8

--------------------------------------------------------------------------------


paid to Landlord under Section 5.3 or 5.7 of the Overlease, to the extent such
interest is allocable to sums provided by Tenant.

        (g)  If the Taxes comprising the Base Tax Amount are reduced as a result
of an appropriate proceeding or otherwise, the Taxes as so reduced shall for all
purposes be deemed to be the Base Tax Amount and Landlord shall notify Tenant of
the amount by which the Tax Payments previously made were less than the Tax
Payments required to be made under this Section 3.04, and Tenant shall pay the
deficiency within twenty (20) days after demand therefor.

        Section 3.05.    Tenant Tax Incentives.    Subject to the terms of the
Overlease, in the event that Tenant becomes eligible for any tax incentives or
governmental awards from the City of New York or the State of New York or
otherwise arising out of or related to Tenant's agreement to remain in New York
City or any similar incentive or credit program available to companies affected
by the World Trade Center events, Landlord shall, at Tenant's sole cost and
expense and without liability to Landlord, reasonably cooperate to the extent
necessary or appropriate to secure the maximum benefits available to Tenant.
Landlord shall, upon Tenant's reasonable request, request that Overlandlord
reasonably cooperate with Tenant in securing such benefits and, if Overlandlord
shall fail to so cooperate, Tenant shall have the right to take whatever action
may available at law or under the Overlease to obtain such cooperation in its
own name, and for that purpose and only to such extent, all of the rights of
Landlord under Section 14.15 of the Overlease are hereby conferred upon and
assigned to Tenant and Tenant is subrogated hereby to such rights to the extent
that the same shall apply to the matter for which cooperation is sought. If any
such action against Overlandlord in Tenant's name shall be barred by reason of
lack of privity, nonassignability or otherwise, Tenant may take such action in
Landlord's name provided Tenant has obtained the prior written consent of
Landlord, which consent shall not be unreasonably withheld, provided, and Tenant
hereby agrees, that Tenant shall indemnify and hold Landlord harmless from and
against all liability, loss, damage or expense, including, without being limited
to, reasonable attorneys' fees and expenses, which Landlord shall suffer or
incur by reason of such action.

        Section 3.06.    Tax Provisions.    (a) Except as otherwise provided
herein, Landlord's failure to render or delay in rendering any statement with
respect to any Tax Payment or installment thereof shall not prejudice Landlord's
right to thereafter render such a statement, nor shall the rendering of an
incorrect statement for any Tax Payment or installment thereof prejudice
Landlord's right to thereafter render a corrected statement therefor. If
Landlord fails to render a statement with respect to any particular Tax Payment
or installment thereof within two (2) years after the Expiration Date of this
Lease, Landlord shall be deemed to have waived its right to claim any
deficiency.

        (b)  Landlord and Tenant confirm that the computations under this
Article 3 are intended to constitute a formula for agreed rental escalation and
may or may not constitute an actual reimbursement to Landlord for the Taxes. If
the Building has been or shall be condominiumized, then Tenant's Tax Payments
shall, if necessary, be equitably adjusted such that Tenant shall thereafter
continue to pay the same share of the Taxes of the condominiumized Building as
Tenant would pay in the absence of such condominimization.

        (c)  Each Tax Payment in respect of a Tax Year, which begins prior to
the commencement of the Term or ends after the expiration or earlier termination
of this Lease, and any tax refund pursuant to Section 3.04(f), shall be prorated
to correspond to that portion of such Tax Year occurring within the Term.

        (d)  Landlord shall have no obligation to bring any application or
proceeding seeking a reduction in Taxes or the assessed valuation of the
Building. Tenant hereby waives to the fullest extent permitted by law any right
Tenant may now or in the future have to protest or contest any Taxes or to bring
any application or proceeding seeking a reduction in Taxes or the assessed
valuation of the Building or otherwise challenging the determination thereof.

9

--------------------------------------------------------------------------------


        Section 3.07.    Electric Charges.    (a) Except as otherwise provided
herein, Landlord shall supply the Premises with a base electrical service equal
to 6.4 watts, demand load, exclusive of the HVAC System serving the Premises,
per usable square foot contained in the Premises (the "Base Electric Capacity"),
and shall cause Tenant's electric energy usage, including usage for Supplemental
Electric Capacity (defined below), to be measured on a submetering basis. If the
electric service supplied to the Premises is supplied by more than one
(1) submeter, then the readings will be aggregated through a totalizing meter
and billed on a coincident demand basis as if billed through a single meter.
Landlord shall, at Landlord's expense, purchase, install and maintain the
submeter(s). Tenant shall pay Landlord, as Additional Charges within thirty
(30) days of receipt of its next rent bill, for the kw hours and kw demand used
by Tenant in respect of the Base Electric Capacity and the Supplemental Electric
Capacity at Landlord's average cost per kw and per kilowatt hour for the
Building, plus five (5%) percent thereof for providing, reading and billing the
submetering service (the "5% Fee"). Landlord shall have the sole right to select
the provider of electricity for the Building; provided, however, that Landlord
shall not select a provider of electricity for the Buildings in which Landlord
has an economic interest other than the ownership of publicly-traded common
stock or with which Landlord has an agreement to share profits. Tenant, from
time to time, shall have the right to review the readings of Tenant's
submeter(s) and Landlord's calculation of the Additional Charges for
electricity, at reasonable times and on reasonable prior notice, on or prior to
the ninetieth (90th) day after the date on which Tenant receives the rent bill
or statement which includes such Additional Charges. Tenant has been advised
that the electrical service currently serving the Premises is unable to provide
more than 6.4 watts per usable square foot, demand load. Tenant has advised
Landlord that Tenant requires additional electrical capacity for the proper
conduct of its business. Accordingly, Tenant has requested and Landlord has
agreed that Landlord shall provide to Tenant throughout the Term such
supplemental electric capacity as may be generated therefrom (the "Supplemental
Electric Capacity") by granting to Tenant the exclusive right to connect to and
use, at Tenant's sole cost and expense and in compliance with Article 5 hereof,
the 600 amp switch identified as #27, Switchboard 6, Service C on the B-2 Level
of the Building, together with the right of access to vertical and horizontal
shaft space for the installation and use of electrical conduits and risers
adequate for such purpose in locations reasonably designated by Landlord.
Exclusive of any amounts that will be due and owing on an on-going basis as
Additional Charges for the provision of such Supplemental Electric Capacity,
Tenant shall make a one time payment (the "Supplemental Electric Capital Cost
Reimbursement") to Landlord for making such Supplemental Electric Capacity
available to Tenant equal to $95,000.00. The Supplemental Electric Capital Cost
Reimbursement shall be paid by Tenant as an Additional Charge on or prior to the
Commencement Date.

        (b)  From and after the Commencement Date, but prior to the date that
Landlord shall install submeter(s) at the Premises, Tenant shall pay in monthly
installments in advance, as additional rent for its consumption of electricity
at the Premises, a per annum sum equal to the product of (A) $2.50 and (B) the
rentable square feet of the Premises (exclusive of the Roof Space and the
Basement Space), provided, however, that until the earlier of (x) 183 days after
the Commencement Date or (y) Tenant's occupancy of the Premises for the conduct
of Tenant's business, Tenant shall pay for its consumption of electricity a per
annum sum equal to the product of (A) $1.50 and (B) the rentable square feet of
the Premises (exclusive of the Roof Space and the Basement Space). Landlord
shall install submeter(s) at the Premises no later than one year from the
Possession Date. The foregoing payment shall be prorated for partial months and,
upon the installation of the submeter(s) by Landlord, Tenant shall receive a
credit against the next installment of Rent of any excess payment then held by
Landlord for the remaining partial month.

10

--------------------------------------------------------------------------------


        (c)  If it shall become unlawful for Landlord to submeter Tenant's
electric energy usage, such usage shall thereafter be paid for and measured as
follows:

          (i)  Tenant agrees to pay for its electric usage as Additional Charges
(hereinafter referred to as the "Additional Rent for Electricity"). The
Additional Rent for Electricity shall be determined initially by a survey of the
Premises made by an electrical consultant or electrical engineer chosen by
Landlord. The survey so made will determine the number of kw hours and kw demand
based on the electrical equipment and fixtures in the Premises and the period of
use thereof, and based thereon will determine the value, expressed in dollars
per year, of Tenant's electric energy usage. The rate Tenant shall pay will be
the service classification under which the public utility bills Landlord
commensurate with the rate of usage as shown by the survey, plus five (5%)
percent of such amount for Landlord's administrative costs. The Additional Rent
for Electricity so determined, as adjusted from time to time pursuant to
subparagraphs (ii), (iii) and (iv), shall be paid by Tenant in equal monthly
installments in advance on the first day of each month during the Term, without
any set off or deduction of any kind.

        (ii)  If the public utility rate schedule for the supply of electric
current to the Building shall be increased or decreased subsequent to the date
of the survey referred to above, or if there shall be an increase or decrease in
the fuel adjustment or taxes, or if additional taxes, surcharges, or charges of
any kind shall be imposed upon the sale or furnishing of such electric current,
the Additional Rent for Electricity shall be increased or decreased by applying
the changed rate, fuel adjustment and taxes to the kw hours and kw demand shown
on the electric survey then in effect.

        (iii)  If there shall be a change subsequent to the initial survey, or
any future survey, in the Premises, or in the number of hours during which the
Premises is used, or if Tenant's failure to maintain its installations in good
order and repair causes greater consumption of electric current, or if Tenant
uses electricity for purposes other than the use permitted hereunder, or if
Tenant adds any fixtures, machinery or equipment which significantly increases
its electricity usage, the Additional Rent for Electricity, theretofore
adjusted, shall be increased by applying to the additional kw hours and kw
demand furnished by Landlord the Service Classification Rate under which the
public utility bills Landlord commensurate with the rate for the usage as shown
by the survey, plus five (5%) percent of such amount for Landlord's
administrative costs. If Tenant's electricity usage shall decrease due to the
use of its electric fixtures or equipment for lesser periods of time, or due to
less or more efficient fixtures or equipment, the Additional Rent for
Electricity, theretofore adjusted, shall be decreased by applying the Service
Classification Rate aforesaid to the lesser kw hours and kw demand.

        (iv)  Landlord and Tenant shall each have the right from time to time
during the Term to have an electric rate consultant or electrical engineer
survey the electric current consumed by Tenant in the Premises. If such
consultant determines that the value of the electric current furnished Tenant is
more or less than the Additional Rent for Electricity, as most recently
adjusted, such annual amount shall be further adjusted to equal the amount
determined by said consultant. The cost of the survey shall be borne by the
party ordering the same.

        (v)  Landlord shall deliver a copy of the initial survey, and a copy of
any future survey made pursuant to this Section 3.07(c) to Tenant, and Tenant
shall have ninety (90) days within which it may protest the findings contained
therein. If Tenant fails to protest within the ninety (90) day period, the
findings contained in the survey shall be final. If Tenant protests within the
ninety (90) day period (by sending Landlord a notice in the manner herein
provided for the giving of notices), Tenant shall have a second survey made by
an electric engineer or electric rate consultant of its choice, and deliver a
copy thereof to Landlord within ninety (90) days of the date of the protest. If
Landlord's and Tenant's surveyors are unable to agree upon the amount of
electric energy consumed by Tenant, or the amount of any increase or decrease,
or any other matter

11

--------------------------------------------------------------------------------




contained in the surveys, the determination of the same shall be submitted to
arbitration under the rules of the American Arbitration Association then
obtaining. The determination of the electric rate consultant or engineer, or the
American Arbitration Association if there is disagreement and the determination
is submitted to arbitration made pursuant to this subparagraph, shall be binding
on Landlord and Tenant. The parties hereto shall, within ten (10) days from the
date of any such determination, execute, acknowledge and deliver to each other
an agreement setting forth the adjusted Additional Rent for Electricity, but
such increase or decrease shall be effective from the date of the increase or
decrease (subparagraph (ii)), or change (subparagraph (iii)), or new survey
(subparagraph (iv)), whether or not such agreement is executed, and
notwithstanding the date of execution thereof.

        (d)  Landlord shall not in any way be liable or responsible to Tenant,
except where due to Landlord's gross negligence or willful misconduct, for any
loss, damage or expense which Tenant may sustain or incur if, during the Term,
by reason of the act or inaction of the public utility servicing the Project,
either the quantity or character of electrical energy is changed or is no longer
available or suitable for Tenant's requirements. Landlord shall not be obligated
to increase the existing electrical capacity of any portion of the Building's
systems, nor to provide any additional wiring or capacity to meet Tenant's
requirements, other than as set forth in Section 3.07(a). Tenant shall make no
substantial alteration or addition to the electrical equipment in the Premises
as of the date that Tenant occupies the Premises for the conduct of its
business, nor increase the use of electricity in the Premises (except to a de
minimis extent) without the prior written consent of the Landlord in each
instance, which consent Landlord agrees not to unreasonably withhold or delay.
Subject to Tenant's Base and Supplemental Electric Capacity rights under
Subsection 3.07(a) herein, Tenant covenants and agrees that at all times its use
of electric current shall never exceed the capacity of the then existing feeders
of the Building or the risers or wiring installations, and further agrees,
subject to its Base and Supplemental Electric Capacity rights under Subsection
3.07(a) herein, that Tenant may not use any electrical equipment which, in
Landlord's opinion, reasonably exercised, will overload such installations or
interfere with the use thereof by any other tenants of the Buildings.

        Section 3.08.    Manner of Payment.    Tenant shall pay all Rent as the
same shall become due and payable under this Lease (a) in the case of Fixed Rent
and recurring Additional Charges, by wire transfer of immediately available
federal funds as directed by Landlord, and (b) in the case of all other sums,
either by wire transfer as aforesaid or by check (subject to collection) drawn
on a New York Clearing House Association member bank, in each case at the times
provided herein without notice or demand and without setoff or counterclaim
except as herein expressly provided to the contrary. If Landlord shall direct
Tenant to pay Fixed Rent by wire transfer, then Tenant shall not be in default
of Tenant's obligation to pay any such Fixed Rent if and for so long as Tenant
shall timely comply with Landlord's wire instructions in connection with such
payments. All Rent shall be paid in lawful money of the United States to
Landlord at its office or such other place in the United States as Landlord may
from time to time designate. If Tenant fails timely to pay any Rent, Tenant
shall pay interest thereon from the date when such Rent became due to the date
of Landlord's receipt thereof at the lesser of (i) the base rate from time to
time announced by Citibank, N.A. (or if Citibank, N.A. shall not exist, such
other major bank in New York, New York as shall be designated by Landlord in a
notice to Tenant) to be in effect at its principal office in New York, New York
(the "Base Rate") plus 3% per annum or (ii) the maximum rate permitted by law.
Any Additional Charges for which no due date is specified in this Lease shall be
due and payable on the 30th day after the date of Landlord's invoice therefor.
All bills, invoices and statements rendered to Tenant with respect to this Lease
shall be binding and conclusive on Tenant subject to Section 7.13 hereof.
Notwithstanding anything to the contrary contained in this Lease, Fixed Rent
shall be due and payable on the first day of the month and failure to pay such
Rent on or prior to the first day of any month shall be considered a default
under this Lease and interest shall accrue as provided in this Section 3.08 from
and after the first day the Rent becomes due and payable. Notwithstanding the
foregoing, no interest shall be due and

12

--------------------------------------------------------------------------------


payable for failure to pay Fixed Rent on the first day of a calendar month on
the first of such failures to occur in any twelve month period, provided that
such Fixed Rent is paid within five days after the first day of such month.

        Section 3.09.    Operating Expenses.    (a) The term "Operating
Expenses" shall mean all expenses of each and every type and nature, foreseen
and unforeseen, ordinary and extraordinary paid or incurred (without duplication
of an included item) by Landlord in respect of the operation, repair, safety,
management, security and maintenance (including deferred maintenance) of the
Premises which are necessary or appropriate for the operation of the Building as
a First-Class Office Building (as defined in the Overlease), but specifically
excluding (or deducting as appropriate) expenses incurred in connection with or
arising from:

          (i)  Taxes;

        (ii)  Fees paid or payable for managing and/or operating the Building in
excess of the amount customarily charged by highly reputable managing and/or
operating firms providing such services in First-Class Office Buildings;

        (iii)  Any capital expenditure made by Landlord unless such capital
expenditure results in a savings of, or reduction in, Operating Expenses ("Cost
Savings"); provided, however, (i) the costs of such capital expenditure shall
only be included in Operating Expenses in any Operating Year to the extent of
the annual amortization thereon calculated on a straight-line basis over the
useful life of such capital improvement (as reasonably determined in accordance
with generally accepted accounting principles), together with interest thereon
at the Interest Rate and (ii) in no event shall there be included in Operating
Expenses for any Operating Year an amount greater than the amount by which
Operating Expenses are reduced in such Operating Year due to such capital
expenditure;

        (iv)  Any other capital improvement or replacement not described in
clause (iii) above made by Landlord unless such capital improvement is required
by Law enacted after the Commencement Date other than a Law which affects only
leaseable space other than the Premises; provided, however, the costs of such
capital improvement shall only be included in Operating Expenses in any
Operating Year to the extent of the annual amortization thereon calculated on a
straight-line basis over the useful life of such capital improvement (as
reasonably determined in accordance with generally accepted accounting
principles), together with interest thereon at the Interest Rate;

        (v)  Any repairs (whether or not pursuant to Laws) made solely for the
benefit of leaseable space other than the Premises;

        (vi)  Any machinery, equipment or tools used (A) solely within, or
solely for the benefit of leaseable areas (other than the Premises) or (B) in
connection with any alteration or other capital improvement or replacement which
is excluded from Operating Expenses;

      (vii)  Premiums for any insurance carried by Landlord other than (A) the
insurance specified in Sections 7.1(a), (b), (c), (d), (e), (f), (g) and (i) of
the Overlease and (B) the insurance specified in Section 7.1(h) of the Overlease
to the extent that such insurance relates to a capital expenditure which is not
excluded from Operating Expenses pursuant hereto;

      (viii)  Professional and consulting fees, including legal and accounting
fees, not directly related to the operation of the Premises:

        (ix)  Computer time, telephone, bookkeeping and other expenses not
directly related to the operation of the Premises;

        (x)  Security within any leasable space;

13

--------------------------------------------------------------------------------




        (xi)  Leasing or procuring subtenants for the Building, including
leasing commissions and advertising expenses, and all legal, accounting and
consultants, fees, disbursements and expenses incurred in disputes with
Overlandlord and subtenants or enforcement of subleases or entering into
subleases or preparing space for any subtenant;

      (xii)  Any items which are reimbursable to Landlord by insurance,
warranties or otherwise other than pursuant to operating expense clauses similar
to chose in this Article 3;

      (xiii)  Charges for which Landlord is entitled to reimbursement from any
subtenant, including services rendered or performed directly for the account of
subtenants at such subtenants' cost or for which a separate charge is made
(other than pursuant to operating expense clauses similar to those in this
Article 3) and corresponding charges with respect to leaseable space in the
Building occupied by Landlord;

      (xiv)  Depreciation (provided, however, that such exclusion of
depreciation shall not affect the inclusion in Operating Expenses of the
amortized items required to be amortized pursuant to the provisions of clauses
(iii) and (iv) of this Section 3.09(a));

      (xv)  Any debt incurred by Landlord, including, without limitation,
installments of principal and interest and any other sum due and payable under
any mortgage (provided that the foregoing shall not exclude the costs of
performing any obligations under such mortgage if such costs are not otherwise
excluded under this Section 3.09), and any expenses incurred in connection
therewith;

      (xvi)  Rent and other charges due and payable under the Overlease
(provided that the foregoing shall not exclude the costs of performing any
obligations under the Overlease if such costs are not otherwise excluded under
this Section 3.09);

    (xvii)  The cost of installing, operating and maintaining any specialty
service or facility, such as the Auditorium, the Bridge (as defined in the
Overlease), the Tunnel (as defined in the Overlease), an observatory,
broadcasting facilities, athletic or recreational club, other than the net costs
of operating the Cafeteria during any period in which the Cafeteria is in
operation;

    (xviii)  The portion of any costs paid to a party related to Landlord and
included in Operating Expenses which is in excess of the amount which would have
been paid in the absence of such relationship;

      (xix)  The costs of acquiring, maintaining, displaying and insuring all
sculptures, paintings and other works of art in the Building (other than the
costs of maintaining and insuring the Works of Art (as defined in the
Overlease);

      (xx)  Lease payments for rented equipment, the cost of which equipment if
purchased would not be includable in Operating Expenses;

      (xxi)  Income, franchise, capital stock, transfer, inheritance, estate or
gift taxes of Landlord;

    (xxii)  Investigation, removal, enclosure, encapsulation or other
operational and maintenance expenses relating to asbestos or other Hazardous
Materials;

    (xxiii)  All employee wages, salaries and other labor costs for personnel
above the grade of building manager and the portion of employee wages, salaries
and other labor costs attributable to time not spent in connection with the
Building or for items excludable from Operating Expenses (it being agreed that
items such as vacation time, sick days and such other time off included in other
labor costs shall not be deemed to be "time not spent in connection with the
Building" but shall be apportioned in the same manner as wages and salaries);

14

--------------------------------------------------------------------------------






    (xxiv)  The gross negligence, willful misconduct or other tortuous conduct
of Landlord or any of Landlord's subtenants (other than Tenant and any person
(other than Landlord) rightfully claiming by, through or under Tenant in its
capacity as subtenant under this Lease);

    (xxv)  Fines or penalties, interest or late fees imposed upon Landlord;

    (xxvi)  Advertising and other promotional expenditures or any signage
installed by Landlord in or on the Building;

  (xxvii)  Landlord's Roof Installments (as defined in the Overlease);

  (xxviii)  The contest of any Law if such Law applies solely to leasable space
other than the Premises;

    (xxix)  Any special events (e.g., receptions, concerts);

      (xxx)  Any violation by Landlord or any of Landlord's subtenants (other
than Tenant and any person (other than Landlord) rightfully claiming by, through
or under Tenant in its capacity as subtenant under this Lease) of any other
sublease of space in the Building (provided that the foregoing shall not exclude
the costs incurred by Landlord in performing any of Landlord's obligations (such
as repairs) under such sublease if such costs are not otherwise excluded under
this Section 3.09);

    (xxxi)  Landlord's general corporate overhead and general and administrative
expenses;

  (xxxii)  All charitable or political contributions (other than any reasonable
fees, dues and other contributions paid by or on behalf of Landlord to real
estate organizations such as the Real Estate Board of New York and BOMA (and
their successors) to the extent generally that landlords of First-Class Office
Buildings are members thereof or make contributions thereto);

  (xxxiii)  The incremental additional cost of providing services to another
occupant of the Building in excess of the services which Landlord is obligated
to provide to Tenant under this Lease at Landlord's expense; and

  (xxxiv)  Any takeover lease obligations or lease or sublease obligations
assumed by Landlord.

    (xxxv)  The costs associated with any material increase in the level of a
service provided at the Building or the addition of any new service, except to
the extent that such increase in service or additional service is generally
consistent with the practice of other owners of buildings of similar quality in
New York City.

  (xxxvi)  The costs associated with obtaining any state, federal or municipal
tax abatement, credit or incentive, to the extent Tenant does not receive a pro
rata share of such abatement, credit or incentive.

        (b)  The term "Operating Year" shall mean the Base Operating Year and
each succeeding calendar year thereafter.

        (c)  The term "Operating Statement" shall mean a written statement
prepared by Landlord or its agent, setting forth Landlord's computation of the
sum payable by tenant under this Section 3.09 for a specified Operating Year.

        (d)  In determining the amount of Operating Expenses for any Operating
Year (including the Base Operating Year), if less than all of the Building
leasable area shall have been occupied by Landlord and/or subtenant(s)
(including Tenant) at any time during any such Operating Year, Operating
Expenses shall be determined for such Operating Year to be an amount equal to
the like expenses which would normally be expected to be incurred had all such
areas (to the extent of ninety-five percent (95%) of the leasable area of the
Building, excluding all Mechanical Space (as defined in the Overlease) and areas
used to provide services to which Tenant is not granted access) been occupied
throughout such Operating Year.

15

--------------------------------------------------------------------------------

        (e)  For each Operating Year, Tenant shall pay to Landlord as Additional
Charges, an amount (herein called the "Operating Payment") equal to Tenant's
Share of the Operating Expenses for such Operating Year to the extent such
Operating Expenses are in excess of the Operating Expenses for the calendar year
2002 (the "Base Operating Year"). If Tenant's Share for an applicable Operating
Year is redetermined in a particular Operating Year, Tenant's Operating Payment
for that Operating Year shall be adjusted accordingly to reflect the applicable
redetrmination of Tenant's Share. Landlord represents that the Triple Net
Commencement Date (as defined in the Overlease) occurred on January 1, 2002 and
that the Operating Payment for the Base Operating Year shall reflect an actual
365 day period.

        (f)    Landlord shall furnish to Tenant, prior to the commencement of
each Operating Year after the Base Operating Year, a written statement setting
forth in reasonable detail Landlord's reasonable estimate of the Operating
Payment for such Operating Year, based upon the method set forth in the
preceding sections for computing the Operating Payment. Tenant shall pay to
Landlord on the first day of each month during such Operating Year an amount
equal to one-twelfth (1/12th) of Landlord's reasonable estimate of the Operating
Payment for such Operating Year (or the amount necessary to pay the estimate in
full in equal monthly installments prior to the expiration of the then Operating
Year). If, however, Landlord shall furnish any such estimate for an Operating
Year subsequent to the thirtieth (30th) day prior to the commencement thereof,
then (a) until the first day of the month following the month in which such
estimate is furnished to Tenant, Tenant shall pay to Landlord on the first day
of each month an amount equal to the monthly sum payable by Tenant to Landlord
under this Section 3.09 in respect of the last month of the preceding Operating
Year; (b) promptly after such estimate is furnished to Tenant, Landlord shall
give notice to Tenant stating whether the installments of the Operating Payment
previously made for the Operating Year were greater or less than the
installments of the Operating Payment to be made for such Operating Year in
accordance with such estimate, and (i) if there shall be a deficiency, Tenant
shall pay the amount thereof within thirty (30) days after demand therefor, and
(ii) if there shall have been an overpayment, Landlord shall, within thirty
(30) days of providing Tenant with such estimate, at Tenant's election either
refund to Tenant the amount thereof or permit Tenant to credit the amount
thereof against the Rent payable hereunder; and (c) on the first day of the
month commencing at least thirty (30) days subsequent to date on which such
estimate is furnished to Tenant, and monthly thereafter throughout the remainder
of such Operating Year, Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12th) of the Operating Payment shown on such estimate. Landlord
may, not more than twice during each Operating Year, furnish to Tenant a revised
statement of Landlord's estimate of the Operating Payment for such Operating
Year, based upon the method set forth in the preceding sections for computing
the Operating Payment; and in such case, the Operating Payment for such
Operating Year shall be adjusted and paid or refunded, as the case may be,
substantially in the same manner as provided in the preceding sentence.

        (g)  Within one hundred twenty (120) days after the end of the Base
Operating Year and each Operating Year occurring after the Base Operating Year,
Landlord shall furnish to Tenant an Operating Statement for such Operating Year,
based on the method set forth in the preceding sections for computing the
Operating Payment and certified by a reputable independent certified public
accountant selected by Landlord setting forth in reasonable detail the actual
Operating Expenses incurred by Landlord during such Operating Year. If the
Operating Statement shall show that the sums paid by Tenant exceeded the
Operating Payment to be paid by Tenant for such Operating Year, Landlord shall
promptly at Tenant's election either refund to Tenant the amount of such excess
or permit Tenant to credit the amount of such excess against subsequent payments
of Rent payable under this Lease; and if the Operating Statement for such
Operating Year shall show that the sums so paid by Tenant were less than the
Operating Payment to be paid by Tenant for such Operating Year, Tenant shall pay
the amount of such deficiency within thirty (30) days after demand therefore. If
the Operating Statements shall show that the estimated sums therefore estimated
by Landlord and paid by Tenant for such operating Year exceeded the Operating
Payment for such Operating Year by more than ten (10%)

16

--------------------------------------------------------------------------------

percent, Landlord shall pay to Tenant interest on the excess over ten (10%)
percent at the Interest Rate from the end of the applicable Operating Year to
which the overpayment relates to the date such overpayment is refunded or
credited.

        (h)  Each Operating Statement, including the Operating Statement for the
Base Operating Year, given by Landlord shall be conclusive and binding upon
Tenant (i) unless within three (3) months after the receipt of the Operating
Statement for the succeeding Operating Year, Tenant shall notify Landlord that
it disputes the correctness of the Operating Statement specifying the particular
respects in which the Operating Statement is claimed to be incorrect, and
(ii) if such disputes shall not have been settled by agreement within three
(3) months after such notice of dispute, either party may submit the dispute to
arbitration in accordance with the provisions of Section 9.19 hereof. Pending
the determination of such dispute by agreement or arbitration as aforesaid,
Tenant shall within thirty (30) days after the receipt of such Operating
Statement pay the Operating Payment in accordance with Landlord's statement,
without prejudice to Tenant's position. If the dispute shall be determined in
Tenant's favor, Landlord shall forthwith pay to Tenant the amount of Tenant's
overpayment resulting from compliance with Landlord's Operating Statement and
interest, if applicable, in accordance with Section 3.09(g) hereof.

        (i)    If an Operating Year ends after the expiration or termination of
this Lease, the Operating Payment in respect thereof shall be appropriately
prorated.

        (j)    The failure of Landlord to render an Operating Statement for any
Operating Year shall not prejudice Landlord's right, or relieve Landlord of the
obligation, to thereafter renter such Operating Statement or relieve or release
Tenant from any obligation to pay Tenant's Share of Operating Expenses for any
Operating Year, but if Landlord shall fail to render an Operating Statement for
any year by June 30 of the succeeding calendar year, Tenant may cease to pay,
until such Operating Statement is rendered, estimated installments of Tenant's
Operating Payment. Further, Landlord shall be precluded from adjusting any
Operating Statement to increase the costs included within Tenant's Share of
Operating Expenses subsequent to the date (the "Cut-Off Date") that is
thirty-six (36) months subsequent to the expiration of the Operating Year to
which the applicable, Operating Statement relates, but nothing shall preclude or
prevent Landlord from furnishing Tenant with corrections or adjustments to any
Operating Statement for any applicable Operating Year prior to the applicable
Cut-Off Date.

        (k)  Tenant, upon reasonable notice, may (but only with its authorized
employees or with a firm of reputable independent certified public accountants
selected by Tenant) elect to examine such of Landlord's books and records with
respect to the applicable Operating Statement, including in respect of the Base
Operating Year (collectively, "Records") as are directly relevant to any
disputed amount included in the Operating Statement in question. In making such
examination, Tenant shall, and shall cause its officers, employees and
accountants to, keep confidential any and all information contained in the
Records.

        (l)    Subject to the foregoing clause (j) of this Section, the
provisions of this Article 3 shall survive the expiration or earlier termination
of this Lease as to all Additional Charges due Landlord or credit owed Tenant
accruing on or before the date of such expiration or termination, including all
disputed items as well as the Additional Charges due for the last Operating
Year, or portion thereof, falling within the Term. Within one hundred fifty
(150) days following such expiration or earlier termination, Landlord shall
render to Tenant a preliminary uncertified Operating Statement, and Landlord and
Tenant shall, subject to year-end adjustments, preliminarily adjust the amount
due Landlord or Tenant, as the case may be, for such last year or portion
thereof, subject to year-end adjustments, and the party owing any portion of the
same to the other shall promptly pay the same. Landlord shall issue a final
Operating Statement for such last year or portion thereof on or before April 30
of the succeeding calendar year, and all amounts due Landlord or Tenant based
thereon shall be adjusted between the parties.

17

--------------------------------------------------------------------------------


ARTICLE 4

Landlord Services


        Section 4.01.    Landlord Services.    (a) From and after the date that
Tenant first occupies any portion of the Premises for the conduct of Tenant's
business (it being understood that from and after the Commencement Date while
Tenant is preparing the Premises for its occupancy, Landlord shall provide such
services as are customarily provided in First-Class Office Buildings with
respect to the building-out of tenant office space), Landlord shall continue to
operate the Building in the same manner as it is being operated as of the date
hereof and Landlord shall furnish Tenant with the following services
(collectively, "Landlord Services"):

          (i)  Landlord shall furnish air conditioning, ventilation and heat
("HVAC") (i) to the common areas of the Building, including, without limitation,
the Building lobby to the extent such areas would customarily be provided with
such services and (ii) to the Premises, during the hours between 8:00 A.M. and
6:00 P.M. on Business Days throughout the year, subject to all Laws and in
accordance with the Specifications for HVAC, which are attached hereto as
Exhibit E, Landlord, throughout the Term, shall have free access at any time in
the event of any emergency and at all other times upon reasonable prior notice
to any and all mechanical installations of Landlord, including, but not limited
to, air-cooling, fan, ventilating and machine rooms and electrical closets;
Tenant shall not construct partitions or other obstructions which may
unreasonably interfere with Landlord's free access thereto, or unreasonably
interfere with the moving of Landlord's equipment to and from the enclosures
containing said installations. Neither Tenant, nor its agents, employees or
contractors shall at any time enter the said enclosures or tamper with, adjust
or touch or otherwise in any manner affect said mechanical installations.

        (ii)  Tenant acknowledges that, during hours other than Business Hours
("Overtime Periods"), the Premises will likely require overtime or alternative
HVAC for comfortable occupancy. Tenant further acknowledges that the normal
operation of the HVAC System is not designed to provide sufficient cooling of
portions of the Premises which shall have an electrical load in excess of 4
watts per usable square foot of area for all purposes (including lighting and
power and exclusive of the capacity of Tenant's supplemental HVAC equipment
load) or which shall have a human occupancy factor in excess of one person per
150 square feet of usable area. Tenant shall be responsible for the proper
distribution of HVAC throughout each floor of the Premises based upon its design
criteria, occupancy, equipment and lighting and other factors which affect the
effective cooling or heating of each floor.

        (iii)  The Fixed Rent does not reflect or include any charge to Tenant
for the furnishing of any HVAC to the Premises during Overtime Periods.
Accordingly, if Landlord furnishes HVAC to the Premises at the request of Tenant
during Overtime Periods, then Tenant shall pay Landlord as Additional Charges
for such services at the Building Rate. As used herein, the term "Building Rate"
shall mean Landlord's cost (exclusive of depreciation and amortization of
equipment) of providing HVAC services, as reasonably determined by Landlord
(without additional charge), computed on the basis of (a) the cost of labor and
(b) charges for electricity and other utilities, which Building Rate shall in no
event exceed the market rate charged by other owners of First Class Office
Buildings in Manhattan. Landlord shall not be required to furnish any such
services during any Overtime Periods unless Landlord has received advance
written notice delivered to Landlord's designated building manager from Tenant
requesting such services prior to 3:00 P.M. of the day upon which such services
are requested or by 3:00 P.M. of the last preceding Business Day if such
Overtime Periods are to occur on a day other than a Business Day. If Tenant
fails to give Landlord such advance notice, then failure by Landlord to furnish
or distribute any such services during such Overtime Periods shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Rent, or relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Landlord or its
agents by reason of

18

--------------------------------------------------------------------------------

inconvenience or annoyance to Tenant, or injury to or interruption of Tenant's
business or otherwise. If more than one tenant (including Landlord) utilizing
the same system as Tenant requests the same Overtime Periods for the same
services as Tenant, the charge to Tenant shall be adjusted pro rata.

        (iv)  Intentionally Omitted.

        (v)  Landlord shall provide non-exclusive passenger elevator service to
each floor of the Premises twenty-four (24) hours per day, seven (7) days per
week, it being agreed that Landlord may reasonably reduce the number of elevator
cars in operation at times other than Business Hours.

        (vi)  Landlord will, through vertical plumbing risers in the Building,
supply Tenant with (i) an adequate quantity of warm and cool water for
(a) lavatory, cleaning and drinking purposes, and (b) standard pantry purposes
for normal office use in keeping with a First-Class Office Building and (ii) a
quantity of water for Tenant's sprinklers in the Premises which complies with
Laws.

      (vii)  Landlord shall provide electrical capacity as described in
Section 3.07 hereof; such electrical capacity shall be available at the
electrical closet on each floor of the Building on which the Premises is located
(it being understood that Tenant shall be responsible for distributing such
electrical capacity from the electrical closet to the Premises). In no event
shall Tenant's consumption of electricity exceed the capacity of existing
feeders to the Building or the risers or wiring serving the Premises (which
shall not be less than as described in Section 3.07 hereof), nor shall Tenant be
entitled to any unallocated power available in the Building unless, in
Landlord's judgment (taking into account the then existing and future reasonably
anticipated needs of other then existing and future tenants, including Landlord,
and other needs of the Building), the same is available and reasonably necessary
for Tenant's use. If such additional capacity is not available, Landlord shall,
if reasonably feasible, extend or install, at Tenant's sole cost and expense
(which expense shall equal Landlord's actual out-of-pocket costs), additional
risers.

      (viii)  From and after the date that Tenant first occupies any portion of
the Premises for the conduct of Tenant's business, cleaning services shall be
provided in accordance with the standards set forth on Exhibit H attached
hereto. Landlord shall not be required to perform any (A) extra cleaning work in
the Premises required because of (w) carelessness, indifference, misuse or
neglect on the part of Tenant, its subtenants or their respective employees or
visitors, (x) interior glass partitions or an unusual quantity of interior glass
surfaces, (y) materials or finishes installed in the Premises requiring cleaning
in excess of that ordinarily required in tenant office space in a First Class
Office Building and/or (z) the use of the Premises other than during Business
Hours on Business Days and/or (B) removal from the Premises and the Building of
any refuse of Tenant (x) in excess of that ordinarily accumulated in business
office occupancy, including, without limitation, kitchen refuse and/or (y) at
times other than Landlord's standard cleaning times, which times shall be
consistent with the times during which offices are customarily cleaned. Tenant
may designate certain areas of the Premises as secure and may condition the
entry of cleaning personnel on such security conditions and practices as Tenant
may designate, but any incremental costs incurred by Landlord as a result
thereof shall be borne by Tenant. Notwithstanding the foregoing, Landlord shall
not be required to clean any portions of the Premises used for preparation,
serving or consumption of food or beverages, training rooms, data processing or
reproducing operations, private lavatories or toilets or other special purposes
requiring greater or more difficult cleaning work than office areas, and Tenant
shall retain Landlord's cleaning staff or Landlord's cleaning contractor, as
applicable, to perform such cleaning at Tenant's expense. Landlord agrees that
the rate charged to Tenant for any additional cleaning services shall be at
Landlord's standard cleaning rates. Landlord's cleaning staff or Landlord's
cleaning contractor, as applicable, shall have access to the Premises after
5:00 p.m. and before 8:00 a.m. and shall have

19

--------------------------------------------------------------------------------

the right to use, without charge therefore, all light, power and water in the
Premises reasonably required to clean the Premises.

        (ix)  Freight elevator service and the use of the loading dock shall be
provided to the Premises on an equitable basis from 8:00 a.m. to 5:00 p.m.
Monday through Friday, free of charge, and on a reserved basis at all other
times upon the payment of Landlord's actual cost (excluding depreciation and
amortization of equipment) for the use of the freight elevator and loading dock,
including, without limitation, the cost of an operator for the elevator, which
costs will not in any event exceed market rates for such service charged by
other owners of First Class Office Buildings in Manhattan. Tenant shall have the
right to reserve the loading dock and freight elevator during weekend hours in
connection with its original move into the Premises, subject to reasonable
coordination with the needs of other tenants during the same period provided
that Landlord shall use all commercially reasonable efforts to secure for Tenant
first priority access to the loading dock and freight elevator during such
period. Tenant shall give to Landlord such advance notice of its initial move in
needs as may be practicable. Tenant shall be provided with twenty five
(25) hours of free overtime freight elevator service during its move-in.

        (x)  Landlord shall not discriminate against Tenant with respect to the
use of the Building escalators or other common areas.

        (b)  Landlord may stop or interrupt any Landlord Services, electricity,
or other service and may stop or interrupt the use of any Building facilities
and systems at such times as may be necessary and for as long as may reasonably
be required by reason of accidents, strikes, or the making of repairs,
alterations or improvements, or inability to secure a proper supply of fuel,
gas, steam, water, electricity, labor or supplies, or by reason of any other
cause (other than lack of funds) beyond the reasonable control of Landlord
("Force Majeure"). Landlord shall have no liability to Tenant by reason of any
stoppage or interruption of any Landlord Service, electricity or other service
or the use of any Building facilities and systems for any reason. Landlord shall
use reasonable diligence (which shall not include incurring overtime charges
unless (x) the stoppage or interruption is the result of Landlord's negligence
or (y) Tenant requests the same in which event Landlord shall employ contractors
or labor at so-called overtime or other premium pay rates and incur any other
overtime costs or expenses in making any repairs, and Tenant, if Tenant has
requested such service shall pay to Landlord, as additional rent, within thirty
(30) days after demand, an amount equal to the difference between the overtime
or other premium pay rates and the regular pay rates for such labor together
with any other overtime costs or expenses so incurred) to make such repairs as
may be required to machinery or equipment within the Project to provide
restoration of any Landlord Services and, where the cessation or interruption of
such Landlord Services has occurred due to circumstances or conditions beyond
the Project boundaries, to cause the same to be restored'by diligent application
or request to the provider. Notwithstanding anything herein to the contrary, in
the event that any stoppage or interruption of services arises solely from
Landlord's negligence and as a result thereof Tenant is not able to occupy all
or any portion of its Premises for the conduct of its business therein for a
period in excess of ten (10) days, Fixed Rent and Additional Charges for the
portion of the Premises so affected shall be abated on a day-for-day basis for
each day following such 10-day period until such time as Tenant is able to
re-occupy the Premises (or portion thereof) for the conduct of its business.

        (c)  Without limiting any of Landlord's other rights and remedies, if
Tenant shall be in material monetary default beyond any applicable notice and/or
grace period (other than with respect to matters that have been submitted to
arbitration pursuant to Section 9.19 and not yet resolved), Landlord shall not
be obligated to furnish to the Premises any service outside of Business Hours on
Business Days, and Landlord shall have no liability to Tenant by reason of. any
failure to provide, or discontinuance of, any such service during the
continuance of any such default. For purposes hereof, material monetary default
shall mean default in the payment of Fixed Rent, recurring Additional Charges
and non-recurring Additional Charges in an amount in excess of $50,000.

20

--------------------------------------------------------------------------------

        (d)  "Business Hours" means 8:00 a.m. to 6:00 p.m., Monday through
Friday. "Business Days" means all days except Saturdays, Sundays and holidays,
which shall include (but shall not be limited to) days which arc either
(i) observed by both the federal and the state governments as legal holidays or
(ii) designated as a holiday by the applicable building service union employee
service contract or operating engineers contract; provided, that the holidays
covered under subsections (i) and (ii) above shall not be duplicative and
provided, further, that Lincoln's Birthday shall be deemed to be a Business Day.

        (e)  "Rules and Regulations" means the rules and regulations attached
hereto as Exhibit C, as the same may be modified or amended from time to time in
Landlord's reasonable discretion, provided that Tenant shall have been given
reasonable notice of such modifications or amendments. If there is any conflict
between the provisions of the Rules and Regulations and the provisions of this
Lease, the provisions of this Lease will control. Landlord shall not
discriminate against Tenant in the promulgation and enforcement of the Rules and
Regulations.

        Section 4.02.    Auditorium and Cafeteria.    (a) Tenant shall have the
right to utilize the Auditorium up to four (4) times per year on a scheduled
basis, subject to the provisions of this Section 4.02.

        (b)  If Tenant desires to use the Auditorium, Tenant shall give notice
to Landlord prior to November 1st of each calendar year of the dates on which
Tenant desires to use the Auditorium during the subsequent calendar year.
Landlord shall grant to Tenant the use of the Auditorium on such requested dates
provided the same have not been previously reserved. In addition, Tenant shall
have the right to request the use of the Auditorium on other dates upon such
prior notice as may be practicable. Landlord shall reasonably consider such
requests in light of the anticipated use of the Auditorium for other purposes.
Landlord has reserved the Auditorium for Tenant's use on March 28, 2002 and
Tenant shall pay the applicable charges therefor.

        (c)  Landlord shall charge Tenant for use of the Auditorium $5,000 per
day. The Auditorium may be reserved in full day or half day increments (and the
charges therefor adjusted accordingly). Additionally, if Tenant utilizes a
portion of the Auditorium at the same time another tenant utilizes another
portion of the Auditorium, the charges therefor will be appropriately
apportioned. Tenant shall have the right to use the Auditorium without paying
the foregoing charge for the first two (2) times Tenant uses the Auditorium each
calendar year. The foregoing charge shall be "all-inclusive" and shall cover the
costs of Landlord's supplying a customary number of employees to operate the
media equipment, cleaning, air conditioning and all other services within the
customary scope of operation of the Auditorium. To the extent Tenant may request
supplemental services outside of such scope, Tenant shall billed at Landlord's
actual cost therefore, without regard to whether Tenant is obligated to pay the
$5000 charge.

        (d)  All media equipment in the Auditorium shall be operated by
Landlord's employees or agents, provided that Tenant's employees shall have the
right to be present during the operation of the media equipment to ensure the
confidentiality of all of Tenant's presentations and confidential information,
and Landlord's employees or agents shall reasonably cooperate with Landlord's
employees to ensure such confidentiality.

        (e)  The Cafeteria shall be operated only by Landlord and Landlord's
agents. For so long as Landlord maintains the Cafeteria in the Building, Tenant,
its employees based at the Building and their business guests will have the
right to use the Cafeteria on the same basis as Landlord and Landlord agrees not
to discriminate against Tenant in the use and enjoyment of, or access to, the
Cafeteria. In the event Landlord does not charge its employees for use of the
Cafeteria, Landlord shall charge Tenant's employees the standard menu prices for
Cafeteria food and products. Landlord agrees to make available for purchase by
Tenant's business visitors and employees "charge up" cards on the same basis as
Landlord makes such cards available to Landlord's employees and visitors by
installing one or more "cash to card" machines outside the Cafeteria,
Notwithstanding anything to the contrary in this

21

--------------------------------------------------------------------------------

Section 4.02(e), in no event shall the Cafeteria be made available to any
construction workers performing work at the Building on behalf of Tenant or
employees of Tenant not occupying portions of the Premises. Landlord may
establish from time to time reasonable rules and regulations for the operation
of the Cafeteria.

        (f)    If Landlord utilizes the Concourse Space (as defined in the Over
lease) as a conference center and makes this space available to other tenants in
the Building for such use, Tenant shall have the right, on a similar basis with
other tenants, to such use of the Concourse Space.

        Section 4.03.    Cable Television Connection.    Landlord shall
reasonably cooperate with Tenant in enabling Tenant's cable television provider
to tap-in to the existing cable television risers at the Building for the
purpose of bringing cable television service to the Premises, provided, that
(i) the identity of Tenant's service provider shall be reasonably acceptable to
Landlord, (ii) the consent of the Building's existing cable service provider
shall, to the extent contractually or legally required, be obtained,
(iii) Tenant shall be responsible for all costs incurred in connection
therewith, (iv) Tenant's use of such risers shall not have an adverse effect on
any Building system and (v) the same does not cause any disruption in service to
Landlord or other tenants at the Building.

        Section 4.04.    Security.    Landlord will furnish security for the
common areas of the Building, the procedures for which and type of security
systems and personnel involved shall be determined by Landlord, it being
understood and agreed that Landlord shall have no obligation to provide any
security services or systems to the Premises or to any area or system that is
exclusively used by, or is exclusively available to, Tenant other than existing
tap-in points to the Building's main vertical sprinkler riser and existing class
"E" life-safety system on each floor of the Premises, at Tenant's expense.
Tenant, at Tenant's expense, shall be allowed to interface its electronic
security and life safety systems with the Building's systems so that Tenant will
be able to trigger the Building's (i) security alarms through its security
system (if the existing security system, as modified, is capable of handling the
same), and (ii) life safety system alarms through its life safety system (if the
existing life safety system, as modified, is capable of handling the same)
provided that Tenant's systems (and the interfacing of the same with the
Building's systems) are compatible with, and do not materially adversely affect,
the Building's systems. Landlord shall provide to Tenant employee access cards
for the employees of Tenant located at the Building, the number of which Tenant
estimates to be 500, it being understood that no employee shall be permitted
access to the Building without a valid and proper access card. The cost of up to
the first 500 access cards issued prior to December 31, 2002 shall be borne by
Landlord. Tenant shall reimburse Landlord for its actual cost of supplying any
future access cards or any replacement cards. Subject to the alteration
requirements set forth herein, Tenant shall have the right to install its own
security system within the Premises, including security cameras and an access
system. Tenant shall provide Landlord with the means of entering the Premises
and any areas within the Premises with restricted access such that at all times
throughout the term hereof, Landlord shall, at reasonable times and upon
reasonable prior notice (except in the event of an emergency), be able to enter
the Premises for the purposes permitted hereby.


ARTICLE 5

Leasehold Improvements; Tenant Covenants


        Section 5.01.    Initial Improvements.    (a) Except to the extent
expressly provided for herein including all work necessary to satisfy the
Delivery Condition, the costs of which shall be borne by Landlord, all
improvements, alterations and betterments (an "Alteration") shall be performed
by Tenant at Tenant's expense in accordance with the terms of this Article 5.

        (b)  Tenant may improve the Premises for Tenant's initial occupancy in
accordance with detailed specifications and working drawings to be prepared by
Tenant's engineers and architects. The detailed specifications and working
drawings are hereinafter referred to as "Tenant's Plans", and the work shown by
the Tenant's Plans is hereinafter referred to as "Tenant's Initial
Improvements".

22

--------------------------------------------------------------------------------

        (c)  Tenant shall proceed forthwith to cause Tenant's Plans to be
prepared by an architect licensed as such in the State of New York. Tenant's
Plans, including structural and mechanical drawings and specifications, shall be
prepared at Tenant's sole cost and expense. Tenant shall submit five (5) sets of
Tenant's Plans and two (2) CAD discs which shall contain such Tenant's Plans in
CAD format to Landlord for Landlord's approval. Landlord agrees to review
Tenant's Plans and to approve the same or make written exceptions thereto within
ten (10) Business Days from the date of the submission of the plans. Landlord
agrees not to unreasonably withhold or delay its approval of Tenant's Plans, and
failure by Landlord to provide the written exceptions within the ten
(10) Business Day period aforesaid shall be deemed approval of Tenant's Plans.
If Landlord disapproves Tenant's Plans, Tenant shall revise them and re-submit
them to Landlord for approval. Any disapproval given by Landlord shall be
accompanied by a statement in reasonable detail of the reasons for such
disapproval, itemizing those portions of the plans so disapproved. Landlord
shall advise Tenant within ten (10) Business Days following receipt of Tenant's
revised plans of Landlord's approval or disapproval of the revised plans or
portions thereof, and shall set forth its reasons for any such further
disapproval in writing and in reasonable detail. If Landlord fails to approve or
disapprove such revised plans within such ten (10) Business Day period, Landlord
shall be deemed to have approved such revised plans or such portions thereof;
provided, that five (5) Business Days prior to the expiration of such ten
(10) Business Day period, Tenant shall send a second notice to Landlord with the
phrase "FAILURE TO APPROVE OR DISAPPROVE TENANT'S PLANS, AS REVISED, WITHIN FIVE
(5) DAYS AFTER THE DATE HEREOF SHALL RESULT IN THE DEEMED APPROVAL OF TENANT'S
PLANS, AS REVISED" in bold lettering at the top of such notice. Any dispute
regarding the reasonableness of Landlord's withholding of its consent to
Tenant's Plans shall be submitted to expedited arbitration pursuant to
Section 9.19 hereof. Upon approval by Landlord of Tenant's Plans, Tenant shall
submit the same to the New York City Department of Buildings for approval and
for issuance of a building permit to perform the Improvements. Landlord agrees,
at Tenant's cost and expense, to cooperate with Tenant and Tenant's architect
and engineer in providing information needed for the preparation of Tenant's
Plans, the application for a building permit and all other permits required for
the Improvements, and to promptly execute all documents required to be signed by
Landlord. In addition, Landlord agrees to request that Overlandlord cooperate in
the application for a building permit and other required permits to the extent
required, and to request that Overlandlord otherwise cooperate with the approval
of, and installation of, Tenant's Initial Improvements to the extent required
under the Overlease.

        (d)  Tenant agrees to hire a reputable general contractor, construction
manager or subcontractors and materialmen (hereinafter "Contractor(s)") to be
approved by Landlord such approval not to be unreasonably withheld or delayed,
(other than with respect to Contractors performing connections to any Building
systems which Contractors shall be those designated by Landlord provided such
Contractors shall perform such work at market prices) to perform Tenant's
Initial Improvements in a good and workmanlike manner in accordance with (x) the
approved Tenant's Plans and any material amendments or additions thereto
approved by Tenant and Landlord and all municipal authorities having
jurisdiction; provided that Landlord shall not unreasonably withhold or delay
its approval of any such material amendments or additions (it being agreed that
Landlord's approval shall not be required for any amendments, additions, change
orders or modifications to Tenant's Plans costing less than $100,000 unless the
same (i) affects the usage or the proper functioning of any of the Building
systems or (ii) materially changes the scope of Tenant's Initial Improvements)
and further provided, that, with respect to any subsequent amendments,
additions, change orders or modifications after Landlord's approval of Tenant's
Plans, Landlord shall approve or disapprove of such changes within ten
(10) Business Days of the receipt of such changes (to the extent such approval
of Landlord is required pursuant to this Section 5.01(d)) from Tenant and
(y) all provisions of Laws and any and all permits and other requirements
specified by any ordinance, law or public regulation. Tenant shall cause the
Contractor(s) to obtain and maintain throughout the work, Workers' Compensation
Insurance and New York State Disability Insurance in the amounts required under
any applicable Laws and comprehensive general liability insurance, including
contractual liability coverage, in an amount of not less than

23

--------------------------------------------------------------------------------

$2 million combined single limit for bodily injury or death for any one
occurrence, and for property damage, plus a $10 million umbrella policy;
provided, however, that any subcontractor or materialman shall only be required
to carry such liability insurance as is being carried by prudent subcontractors
or materialmen within such trade at the time such subcontractor or materialman
is being employed by Tenant or its Contractors. The liability coverage shall
name Landlord and Overlandlord as additional insured parties, and Tenant shall
deliver to Landlord proper certificates of insurance confirming the coverages
described above prior to commencement of Tenant's Initial Improvements. If
Tenant acts as its own General Contractor or Construction Manager, Tenant shall
obtain and maintain such insurance. All Contractor(s) shall be members of a
union affiliated with the building trades in the City of New York that has
jurisdiction over the Building and Tenant's Initial Improvements. Tenant shall
pay Landlord, within thirty (30) days after being billed therefor, the actual
out of pocket fees and disbursements paid by Landlord to architects, engineers
and other technical advisors, other than the regular staff of Landlord for
reviewing Tenant's Plans, provided such fees are commercially reasonable.
Landlord has pre-approved those contractors, subcontractors and materialmen
listed on Exhibit K attached hereto, which such approval shall be effective for
all purposes of both this Section 5.01 and Section 5.02 hereof. Landlord shall
have the right, from time to time, to withdraw a contractor, subcontractor or
materialman from the pre-approved list for cause upon written notice to Tenant.

        (e)  Landlord shall pay to Tenant pursuant to Section 5(f) hereof
Construction Costs (as hereinafter defined) for the Premises in an amount (the
"Construction Allowance") which shall not exceed $913,960.00. Tenant shall pay
from its own funds, and Landlord shall have no obligation with respect to,
(y) any and all costs which are not Construction Costs and/or (z) any and all
Construction Costs in excess of the Construction Allowance. As used in this
Lease, the term "Construction Costs" means amounts actually incurred and paid by
Tenant and Tenant's contractors, subcontractors and vendors in connection with
Tenant's Initial Improvements solely for the documented, bona fide cost of
(i) construction supplies and materials which are physically installed in and
made a part of the Premises, including, without limitation, the documented, bona
fide costs of carpeting, wall coverings, partitions, any electric meter or
submeter, architectural and engineering fees and permit fees, and (ii) labor
actually performed within the Premises.

        (f)    Provided that no Event of Default shall have occurred and be
continuing under this Lease, Landlord shall pay to Tenant the Construction
Allowance upon written request from Tenant and submission to Landlord of
reasonably satisfactory evidence that Tenant has expended not less than the
Construction Allowance in Construction Costs of Tenant's Initial Improvements,
and has provided to Landlord in form and substance reasonably satisfactory to
Landlord a requisition therefor accompanied by a notarized certificate signed by
Tenant's New York-licensed architect certifying that all of Tenant's Initial
Improvements which have been installed to date have been constructed and
installed, in each instance substantially in accordance with the plans and
specifications therefor approved by Landlord. Within twenty (20) days after the
making of the payment by Landlord, Tenant shall submit to Landlord, in form and
substance reasonably satisfactory to Landlord, written documentation (an
"Advice") which shall:

          (i)  include, as attachments, copies of paid invoices for those
Construction Costs which Tenant has incurred prior to such Advice;

        (ii)  include, as an attachment, a notarized certificate signed jointly
by Tenant's New York-licensed architect and by a duly authorized officer of
Tenant certifying that (a) such invoices have been paid in full and (b) the
work, supplies and materials described in such invoices have in fact been duly,
properly and completely constructed and installed in the Premises or in the
demising walls and common area corridors substantially in accordance with plans
and specifications theretofore approved by Landlord; and

        (iii)  In the event that Landlord does not pay the full amount of the
Construction Allowance to Tenant within twenty days receipt of Tenant's request
and the requisite documentation, Tenant

24

--------------------------------------------------------------------------------

shall thereafter have the right to send Landlord written notice that such
Construction Allowance is due and payable in accordance with the terms hereof.
In the event that Landlord does not dispute such notice within thirty (30) days
from receipt thereof, Tenant shall have the right to offset all unpaid portions
of the Construction Allowance against the next payments of Fixed Rent and
Additional Charges becoming due under the Lease. Any dispute as to whether such
Construction Allowance is due and payable shall be submitted to arbitration in
accordance with Section 9.19 hereof.

        Section 5.02.    Alterations Generally.    (a) Tenant shall make no
Material Alterations without Landlord's and, to the extent required pursuant to
the terms of the Overlease, Overlandlord's prior written approval. Landlord
shall have the right, from time to time, to promulgate reasonable Construction
Rules and Regulations governing the construction of improvements at the
Building. Tenant shall comply with such Construction Rules and Regulations,
provided, however, that in the event of any conflict between the terms of such
Construction Rules and Regulations and the terms of this Lease, the terms of
this Lease shall govern. "Material Alteration" means an Alteration that (i) is
not limited to the interior of the Premises or which affects the exterior
(including the appearance) of the Building, (ii) is structural and which in
Landlord's sole judgment adversely affects the structural integrity or the
strength of the Building either during construction or upon completion,
(iii) affects the usage or the proper functioning of any of the base building
systems provided by Landlord, (iv) requires the consent of any Superior
Mortgagee or Superior Lessor, or (v) requires any governmental permits. In no
event shall Tenant have any right to install interior stairwells or a kitchen or
other food preparation facility (other than pantries). Alterations shall not
include (and Landlord's approval shall not be required for) decorations,
painting, wall papering, carpeting or the installation or removal of Tenant's
Property or any other movable equipment, furniture, furnishings and other
personal property that is not affixed to the Premises. Tenant's Initial
Improvements shall constitute Alterations for all purposes hereof, provided,
however, that in the event of any conflict between this Section 5.02 and
Section 5.01 with respect to the Initial Improvements, the terms of Section 5.01
shall govern. Tenant shall be permitted to make improvements, changes or
alterations ("Minor Alterations") in or to the Premises which are not Material
Alterations provided that prior to commencing performance of such Minor
Alterations Tenant shall submit to Landlord Alteration Plans therefor for
Landlord's review. If Landlord notifies Tenant that Landlord objects to such
Alteration Plans within five (5) Business Days of receipt of such plans, Tenant
shall discontinue the performance of such Minor Alterations until such plans are
revised to satisfy Landlord's reasonable objections. Upon completion of any
Minor Alterations, Tenant shall submit to Landlord a set of completed as-built
drawings reflecting such Minor Alterations. Tenant, in connection with any
Alteration, shall comply with the Rules and Regulations applicable thereto.
Tenant shall not proceed with any Alteration unless and until Landlord approves
Tenant's plans and specifications ("Alteration Plans") therefor in writing.
Landlord shall not unreasonably withhold its consent to any of Tenant's
Alterations, provided, however, that Landlord may withhold its consent to any
Alteration described in clause (ii) of the definition of Material Alteration.

25

--------------------------------------------------------------------------------



        (b)  Landlord shall have twenty (20) Business Days from the submission
of Tenant's Alteration Plans with respect to Alterations other than the Initial
Improvements to approve or disapprove of such plans. If Landlord fails to
approve or disapprove Tenant's Alteration Plans during such period, the same
shall be deemed approved. If Landlord disapproves of Tenant's Alteration Plans,
such disapproval shall be accompanied by a statement in reasonable detail of the
reasons for such disapproval, itemizing those portions of the plans so
disapproved. Landlord shall advise Tenant within thirty (30) days following the
receipt of Tenant's revised plans of Landlord's approval or disapproval of the
revised Alteration Plans or portions thereof and shall set forth its reasons for
any such further disapproval in writing. If Landlord fails to approve or
disapprove such revised Alteration Plans within thirty (30) days following the
receipt thereof, Landlord shall be deemed to have approved such revised
Alteration Plans; provided, that ten (10) days prior to the expiration of such
thirty (30) day period, Tenant shall send a second notice to Landlord with the
phrase "FAILURE TO APPROVE OR DISAPPROVE ALTERATION PLANS, AS REVISED, WITHIN
TEN (10) DAYS AFTER THE DATE HEREOF SHALL RESULT IN THE DEEMED APPROVAL OF
ALTERATION PLANS, AS REVISED" in bold lettering at the top of such notice. Any
dispute regarding the reasonableness of Landlord's withholding of its approval
to Tenant's Alteration Plans may be submitted to expedited arbitration by either
party pursuant to Section 9.19 of this Lease. Any review or approval by Landlord
of Tenant's Alteration Plans is solely for Landlord's benefit, and without any
representation or warranty to Tenant with respect to the adequacy, correctness
or efficiency thereof, its compliance with Laws or otherwise. Any dispute
regarding the reasonableness of Landlord's withholding of its consent to
Tenant's Plans shall be submitted to expedited arbitration pursuant to
Section 9.19 hereof. Upon approval by Landlord of Tenant's Plans, Tenant shall
submit the same to the New York City Department of Buildings for approval and
for issuance of a building permit to perform the Improvements. Landlord agrees,
at Tenant's cost and expense, to cooperate with Tenant and Tenant's architect
and engineer in providing information needed for the preparation of Tenant's
Plans, the application for a building permit and all other permits required for
the Improvements, and to promptly execute all documents required to be signed by
Landlord.

        (c)  Tenant shall pay to Landlord within thirty (30) days of receipt of
Landlord's invoice therefor Landlord's reasonable, actual out-of-pocket costs
and expenses paid to architects, engineers and other technical advisors by
Landlord or any Superior Lessor or Superior Mortgagee for reviewing Tenant's
Alteration Plans and inspecting Alterations.

        (d)  Within a reasonable time after the completion of any Alteration in
accordance with the terms of Section 5.01 or Section 5.02 Tenant shall submit to
Landlord (x) proof evidencing the payment in full for said Alteration,
(y) written unconditional lien waivers of mechanics' liens and other liens on
the Project from all contractors performing said Alteration and (z) all
submissions required pursuant to Laws.

        (e)  Tenant shall obtain (and furnish copies to Landlord of) all
necessary governmental permits and certificates for the commencement and
prosecution of Alterations and for final approval thereof upon completion, and
shall cause Alterations to be performed in compliance therewith, and in
compliance with all Laws and with the Alteration Plans approved (or deemed
approved) by Landlord. Alterations shall be diligently performed in a good and
workmanlike manner, using new materials and equipment at least equal in quality
and class to the then standards for the Building reasonably established by
Landlord. Alterations shall be performed by contractors first approved by
Landlord (which approval shall not be unreasonably withheld or delayed);
provided, that any Alterations which involve performing connections to any
Building system shall be performed only by the contractor(s) designated by
Landlord, which contractors shall perform such work at market prices. The
performance of any Alteration shall not be done in a manner which would violate
Landlord's union contracts affecting the Project, or create any work stoppage,
picketing, labor disruption, disharmony or dispute or any interference with the
business of Landlord or any tenant or occupant of the Building. Tenant shall

26

--------------------------------------------------------------------------------


immediately stop the performance of any Alteration if Landlord notifies Tenant
that continuing such Alteration would violate Landlord's union contracts
affecting the Project, or create any work stoppage, picketing, labor disruption,
disharmony or dispute or any interference with the business of Landlord or any
tenant or occupant of the Building.

        (f)    Throughout the performance of Alterations other than Alterations
constituting Tenant's Initial Improvements, as to which the terms of
Section 5.01 shall govern, Tenant shall carry, or shall cause its contractors to
carry, worker's compensation insurance in statutory limits, "all risk" Builders
Risk coverage and general liability insurance, with completed operation
endorsement, for any occurrence in or about the Project, under which Landlord
and its agent and any Superior Lessor and Superior Mortgagee whose name and
address have been furnished to Tenant shall be named as parties insured, in such
limits as Landlord may reasonably require, with insurers reasonably satisfactory
to Landlord. Tenant shall furnish Landlord with evidence that such insurance is
in effect at or before the commencement of Alterations and, on request, at
reasonable intervals thereafter during the continuance of Alterations.

        (g)  Should any mechanics' or other liens be filed against any portion
of the Project by reason of the acts or omissions of, or because of a claim
against, Tenant or anyone claiming under or through Tenant, Tenant shall cause
the same to be canceled or discharged of record by bond or otherwise within
twenty (20) days after notice from Landlord. If Tenant shall fail to cancel or
discharge said lien or liens within said twenty (20) day period, Landlord may
cancel or discharge the same and, upon Landlord's demand, Tenant shall reimburse
Landlord for all costs incurred in canceling or discharging such liens, together
with interest thereon at the Interest Rate from the date incurred by Landlord to
the date of payment by Tenant, such reimbursement to be made within twenty
(20) days after receipt by Tenant of a written statement from Landlord as to the
amount of such costs. Tenant shall indemnify and hold Landlord harmless from and
against all costs (including, without limitation, reasonable attorneys' fees and
disbursements and costs of suit), losses, liabilities or causes of action
arising out of or relating to any Alteration, including, without limitation, any
mechanics' or other liens asserted in connection with such Alteration.

        (h)  Tenant shall deliver to Landlord, within 60 days after the
completion of an Alteration, five (5) sets of "as-built" drawings thereof and
two (2) CAD discs which shall contain such "as-built" drawings in CAD format.
During the Term, Tenant shall keep records of Material Alterations including
plans and specifications, copies of contracts, invoices, evidence of payment and
all other records customarily maintained in the real estate business relating to
Alterations and the cost thereof and shall, within 30 days after demand by
Landlord, furnish to Landlord copies of such records.

        (i)    All Alterations to and Fixtures installed by Tenant in the
Premises shall be fully paid for by Tenant in cash and shall not be subject to
conditional bills of sale, chattel mortgages, or other title retention
agreements.

        (j)    Tenant, at its sole cost and expense, shall have the right to
have an uninterruptible power system ("UPS") installed within the Premises
provided that (i) Tenant shall use experienced and qualified contractors (each
subject to Landlord's reasonable approval) to install, maintain, replace or
remove the UPS, (ii) any such installation, replacement, removal or use shall be
reasonably approved by Landlord, (iii) Tenant shall be responsible for all costs
incurred in connection therewith, (iv) Tenant's installation of UPS shall not
have an adverse effect on the Building or be in violation of applicable Laws,
and (v) Tenant shall be responsible for reinforcing the floor, if required, and
for restoring the Premises to their original condition upon expiration or
termination of the Lease.

        (k)  Tenant shall have the right to install louvered windows on the 24th
Street side of the Building in a location reasonably designated by Landlord
after consultation with Tenant for the purpose of fresh air intake, provided
Tenant has otherwise complied with all terms of this Lease applicable to such

27

--------------------------------------------------------------------------------


Alteration and provided that such louvered windows shall not constitute, in the
aggregate, more than thirty (30) square feet of window space.

        Section 5.03.    Landlord's and Tenant's Property.    (a) All fixtures,
equipment, improvements and appurtenances attached to or built into the
Premises, whether or not at the expense of Tenant (collectively, "Fixtures"),
shall be and remain a part of the Premises and shall not be removed by Tenant,
unless such Fixtures are replaced. All Fixtures constituting Improvements and
Betterments shall be the property of Tenant during the Term and, upon expiration
or earlier termination of this Lease, shall become the property of Landlord. All
Fixtures other than Improvements and Betterments shall, upon installation, be
the property of Landlord. "Improvements and Betterments" means (i) all Fixtures,
if any, installed at the expense of Tenant, whether installed by Tenant or by
Landlord (i.e., excluding any Fixtures paid for by Landlord directly or by way
of an allowance) and (ii) all carpeting in the Premises.

        (b)  All movable partitions, business and trade fixtures, machinery and
equipment, and all furniture, furnishings and other articles of movable personal
property owned by Tenant and located in the Premises (collectively, "Tenant's
Property") shall be and shall remain the property of Tenant and may be removed
by Tenant at any time during the Term; provided, that if any Tenant's Property
is removed, Tenant shall repair any damage to the Premises or to the Building
resulting from the installation and/or removal thereof.

        (c)  At or before the Expiration Date or any earlier termination of this
Lease, Tenant, at Tenant's expense, shall remove Tenant's Property from the
Premises (except such items thereof as Landlord shall have expressly permitted
to remain, which shall become the property of Landlord), and Tenant shall repair
any damage to the Premises or the Building resulting from any installation
and/or removal of Tenant's Property. Any items of Tenant's Property which remain
in the Premises after the Expiration Date or any earlier termination of this
Lease, may, at the option of Landlord, be deemed to have been abandoned, and may
be retained by Landlord as its property or disposed of by Landlord, without
accountability, in such manner as Landlord shall determine, at Tenant's expense.

        (d)  Landlord shall advise Tenant at the time it approves Tenant's plans
therefore whether Landlord will require Tenant, notwithstanding Section 5.03(a),
to remove all or any Fixtures, Improvements and Betterments, including without
being limited to, kitchens, vaults, safes and interior stairwells, but expressly
excluding raised flooring; provided, however, that Tenant shall not be required
to remove any improvements that are solely decorative work or constitute a
standard office installation. If Landlord shall have so advised Tenant, then
Tenant, at Tenant's expense, prior to the Expiration Date or, in the case of an
earlier termination of this Lease, within 15 days after the giving of such
notice by Landlord shall remove the same from the Premises, shall repair and
restore the Premises to the condition existing prior to installation thereof and
shall repair any damage to the Premises or to the Building due to such removal.

        Section 5.04.    Access and Changes to Building.    (a) Subject to the
terms of subsection (d) below, Landlord reserves the right, at any time, to make
changes in or to the Project as Landlord may deem necessary or desirable, and
Landlord shall have no liability to Tenant therefor, provided that after such
change access to the Premises is reasonably equivalent to that which existed
prior to such change, it being agreed that the "reasonably equivalent" standard
shall not apply if such changes are made in order to comply with Laws, does not
affect the nature of the Project and does not eliminate any of the specific
benefits granted to Tenant under this Lease. Landlord may install and maintain
pipes, fans, ducts, wires and conduits within or through the walls, floors or
ceilings of the Premises; provided, that if there are no dropped ceilings in any
of the floors of the Premises, such pipes, fans, ducts, wires and conduits shall
be installed in a manner consistent with any other exposed elements. Any
restoration or repair to the Premises necessitated by such work by Landlord
shall be promptly performed by Landlord at Landlord's cost and in a good and
workmanlike manner. In exercising its rights under this

28

--------------------------------------------------------------------------------


Section 5.04, Landlord shall use reasonable efforts to (1) minimize any
interference with Tenant's use of the Premises for the ordinary conduct of
Tenant's business and (2) to not reduce the size of the Premises except to a de
minimis extent. In the event that the floor space in any floor in the Premises
is reduced by more than 300 square feet and the change which caused such
reduction did not benefit Tenant, the Fixed Rent and Additional Charges for such
floor shall be proportionately reduced. Tenant shall not have any easement or
other right in or to the use of any door or any passage or any concourse or any
plaza connecting the Building with any subway or any other building or to any
public conveniences, and the use of such doors, passages, concourses, plazas and
conveniences may, without notice to Tenant, be regulated or discontinued at any
time by Landlord, but Landlord shall not discriminate against Tenant in
regulating or discontinuing such use.

        (b)  Except for the space within the inside surfaces of all walls, hung
ceilings, floors, windows and doors bounding the Premises, all of the Building,
including, without limitation, exterior Building walls, core corridor walls and
doors and any core corridor entrance, any terraces or roofs adjacent to the
Premises, and any space in or adjacent to the Premises used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
Building facilities, and the use thereof, as well as access thereto through the
Premises, are reserved to Landlord and are not part of the Premises. Landlord
reserves the right to name the Building to change the name or address of the
Building at anytime and from time to time.

        (c)  Landlord shall have no liability to Tenant if at any time any
windows of the Premises are either temporarily darkened or obstructed by reason
of any repairs, improvements, maintenance and/or cleaning in or about the
Building (or permanently darkened or obstructed if required by Law) or covered
by any translucent material for the purpose of energy conservation, or if any
part of the Building, other than the Premises, is temporarily or permanently
closed or inoperable; provided, that if the same adversely affects Tenant's use
and occupancy of the Premises, Landlord shall only have the right to do so if
required by Law. If at any time the windows of the Premises are temporarily
closed, darkened or bricked-up, Landlord shall perform such repairs,
maintenance, alterations or improvements with reasonable diligence as are
reasonably required to restore the same and, unless such condition has been
imposed pursuant to Law, Landlord shall use reasonable efforts to minimize the
period of time during which such windows are temporarily closed, darkened or
bricked up.

        (d)  Landlord and persons authorized by Landlord shall have the right,
at reasonable times and upon reasonable advance notice to Tenant (except in an
emergency), to enter the Premises (together with any necessary materials and/or
equipment), to inspect or perform such work as Landlord may reasonably deem
necessary or to allow Overlandlord to exhibit the Premises to prospective
purchasers or others and, during the last 24 months of the Term, to exhibit to
prospective tenants, or for any other purpose as Landlord may deem necessary or
desirable. Landlord shall use reasonable efforts not to interfere with Tenant's
use and occupancy of the Premises in connection with the exercise of Landlord's
rights under this Section 5.04(d). To the extent that Tenant has designated
portions of the Premises as "secured areas," except in cases of emergency,
Landlord shall not enter into such areas unless accompanied by an employee of
Tenant. Subject to the foregoing, Landlord shall have no liability to Tenant by
reason of any such entry. Landlord shall not be required to make any
improvements or repairs of any kind or character to the Premises during the
Term, except as otherwise set forth in this Lease. Any work performed or
installations made pursuant to this Section shall be made with reasonable
diligence, and Landlord shall use due diligence to repair any damage to the
Premises or Tenant's Property as a result of such work or installations.

        Section 5.05.    Repairs.    (a) Tenant shall keep the Premises
(including, without limitation, all Fixtures) in good condition and, upon
expiration or earlier termination of the Term, shall, subject to the terms and
conditions of Section 5.03(d) herein, surrender the same to Landlord in the same
condition as when first occupied, reasonable wear and tear and damage by fire or
other casualty excepted. Tenant's obligation shall include, without limitation,
the obligation to repair all damage

29

--------------------------------------------------------------------------------


caused by Tenant, its agents, employees, invitees and licensees to the equipment
and other installations in the Premises or anywhere in the Building, subject to
Section 8.03. Any maintenance, repair or replacement to the windows (including,
without limitation, any solar film attached thereto), the Building systems, the
Building's structural components or any areas outside the Premises and which is
Tenant's obligation to perform shall be performed by Landlord at Tenant's
expense (which expense shall be equal to Landlord's actual out-of-pocket costs,
which shall be commercially reasonable). Tenant shall not commit or allow to be
committed any waste or damage to any portion of the Premises or the Building,

        (b)  Landlord shall at all times operate and maintain the Building,
including all Major Building Equipment servicing the Premises, in accordance
with the standards that are customarily followed in the operation and
maintenance of First-Class Office Buildings (as defined in the Overlease) (the
"Standard").

        (c)  Landlord shall use reasonable efforts to minimize interference with
Tenant's use and occupancy of the Premises in making any repairs, alterations,
additions or improvements to the Building or in the cleaning and maintenance
thereof; provided, however, that Landlord shall have no obligation to employ
contractors or labor at so-called overtime or other premium pay rates or to
incur any other overtime costs or expenses whatsoever, except that Landlord, at
its expense shall employ contractors or labor at so-called overtime or other
premium pay rates if necessary to make any repair required to be made by it
hereunder to remedy any condition that either (i) results in a denial of access
to the Premises and/or (ii) except in the case of a fire or other casualty,
precludes Tenant from conducting its business from more than thirty percent
(30%) of the Premises. In all other cases, at Tenant's request, Landlord shall
employ contractors or labor at so-called overtime or other premium pay rates and
incur any other overtime costs or expenses in making any repairs, alterations,
additions or improvements to the extent it is practicable to do so, and Tenant
shall pay to Landlord, as additional rent, within twenty (20) days after demand,
an amount equal to the difference between the overtime or other premium pay and
straight time pay.

        Section 5.06.    Compliance with Laws/Compliance Language.    (a) Tenant
shall comply with all laws, ordinances, rules, orders and regulations (present,
future, ordinary, extraordinary, foreseen or unforeseen) of any governmental,
public or quasi-public authority and of the New York Board of Underwriters, the
New York Fire Insurance Rating Organization and any other entity performing
similar functions, at any time duly in force (collectively "Laws"), attributable
to any work, installation, occupancy, particular use or particular manner of use
(as opposed to mere "office" use) by Tenant of the Premises or any part thereof.
Nothing contained in this Section 5.06 shall require Tenant to make any
structural changes unless the same are necessitated by reason of Tenant's
particular manner of use of the Premises or the particular use by Tenant of the
Premises for purposes other than normal and customary ordinary office purposes.
A copy of the Certificate of Occupancy for the Building is attached hereto as
Exhibit L. Landlord represents that such Certificate of Occupancy is in full
force and effect. Except for the Certificate of Occupancy, Tenant shall procure
and maintain all licenses and permits required for its business. Nothing
contained herein shall be deemed or be construed as a submission by Tenant to
the application to itself of any such Laws.

        (b)  Except to the extent the same is Tenant's responsibility pursuant
to Section 5.06(a) above or elsewhere in this Lease, Landlord shall comply with
all Laws in effect as of the Possession Date applicable to the common areas of
the Building generally made available to tenants of the Building, but only if
Tenant's use of the Premises shall be materially and adversely affected by
non-compliance therewith, subject to Landlord's right to contest the
applicability or legality of such Laws.

        (c)  Tenant, at its sole cost and expense and after reasonable, written
notice to Landlord, may contest by appropriate proceedings prosecuted diligently
and in good faith, the legality or applicability of any Laws affecting the
Premises and with which it is obligated to comply pursuant to Subsection (a)

30

--------------------------------------------------------------------------------


above, provided that (a) Landlord shall not be subject to imprisonment or to
prosecution for a crime, nor shall the Project or any part there of be subject
to being condemned or vacated, nor shall the certificate of occupancy for the
Premises or the Building be suspended or threatened to be suspended by reason of
non-compliance or by reason of such contest; (b) such non-compliance or contest
shall not constitute or result in a violation (either with the giving of notice
or the passage of time or both) of the terms of any Superior Mortgage or
Superior Lease; (c) Tenant shall indemnify Landlord against the cost of such
compliance and liability resulting from or incurred in connection with such
contest or non-compliance, and (d) Tenant shall keep Landlord regularly advised
as to the status of such proceedings. Landlord agrees that it shall reasonably
cooperate with Tenant's efforts to contest the validity or applicability to the
Premises of any Laws; provided that (i) the provisions of clauses (a) through
(d) of this Section shall be complied with and (ii) Landlord shall not incur any
expense or liability in connection therewith.

        (d)  Tenant shall not use or dispose of any Hazardous Materials in the
Premises. "Hazardous Materials" as used herein, shall mean any flammables,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, as defined by any Federal, state or local
environmental law, ordinance, rule or regulation, including, without limitation,
the Comprehensive Environmental Response Liability Act, as amended, the Resource
Conservation and Recovery Act, as amended, and in the regulations adopted and
publications promulgated pursuant to each of the foregoing, except that the term
"Hazardous Materials" shall not include any such materials in amounts typically
found in office buildings of a similar age and character as the Buildings,
including asbestos and asbestos containing materials. Landlord shall also
deliver to Tenant an ACP-5 certificate covering the Premises. Landlord
represents and warrants to Tenant that, to its knowledge, on the date hereof the
Premises are not in violation of the Comprehensive Environmental Response
Compensation and Liability Act of 1980 with respect to Hazardous Materials.
Landlord shall enforce the obligations of Overlandlord with respect to asbestos
removal in the Premises pursuant to Section 28.10 of the Overlease and Tenant
shall be entitled to the benefits thereof to the extent they affect the
Premises.

        (e)  Landlord represents and warrants the Premises, including restrooms,
currently comply with Title III of the Americans With Disabilities Act (42
U.S.C. § 12101 et seq.—hereinafter the "ADA"). If any Alterations made to the
Premises after the Commencement Date of the Lease by Tenant or Tenant's
representatives or Tenant's use of the Premises necessitate Alterations to the
Premises to make the Premises ADA compliant, all costs and expenses associated
with such ADA compliance shall be borne by Tenant.

        Section 5.07.    Tenant Advertising.    Tenant shall not use, and shall
cause each of its Affiliates not to use, the name or likeness of the Building or
the Project in any advertising (by whatever medium) without Landlord's consent,
but shall be permitted to use the address of the Building for such purposes.

        Section 5.08.    Right to Perform Tenant Covenants.    If Tenant fails
to perform any of its obligations under this Lease, Landlord, any Superior
Lessor or any Superior Mortgagee (each, a "Curing Party") may perform the same
at the expense of Tenant (a) immediately and without notice in the case of
emergency or in case such failure unreasonably interferes with the use of space
by any other tenant in the Building or adversely affects the efficient operation
of the Building or may result in a violation of any Law or in a cancellation of
any insurance policy maintained by Landlord and (b) in any other case if such
failure continues beyond any applicable grace period. If a Curing Party performs
any of Tenant's obligations under this Lease, Tenant shall pay to Landlord (as
Additional Charges) the costs thereof, together with interest at the Interest
Rate from the date incurred by the Curing Party until paid by Tenant, within
twenty (20) days after receipt by Tenant of a statement as to the amounts of
such costs. If the Curing Party effects such cure by bonding any lien which
Tenant is required to bond or otherwise discharge, Tenant shall obtain and
substitute a bond for the Curing Party's bond and shall reimburse

31

--------------------------------------------------------------------------------

the Curing Party for the cost of the Curing Party's bond. "Interest Rate" means
the lesser of (i) the Base Rate plus 2% per annum or (ii) the maximum rate
permitted by law.


ARTICLE 6

Assignment and Subletting


        Section 6.01.    Assignment; Etc.    (a) Subject to Section 6.02, and
except as otherwise provided in this Article, neither this Lease nor the term
and estate hereby granted, nor any part hereof or thereof, shall be assigned,
mortgaged, pledged, encumbered or otherwise transferred voluntarily,
involuntarily, by operation of law or otherwise, and neither the Premises, nor
any part thereof, shall be subleased, be licensed, be used or occupied by any
person or entity other than Tenant or be encumbered in any manner by reason of
any act or omission on the part of Tenant, and no rents or other sums receivable
by Tenant under any sublease of all or any part of the Premises shall be
assigned or otherwise encumbered, without the prior consent of Landlord. The
dissolution or direct or indirect transfer of control of Tenant (however
accomplished including, by way of example, the admission of new partners or
members or withdrawal of existing partners or members, or transfers of interests
in distributions of profits or losses of Tenant, issuance of additional stock,
redemption of stock, stock voting agreement, or change in classes of stock)
shall be deemed an assignment of this Lease regardless of whether the transfer
is made by one or more transactions occurring over a twenty-four (24) month
period (provided that if any such transactions made subsequent to such
twenty-four (24) month period are made pursuant to a plan designed to effect
such transfer over an extended period of time, the same shall be deemed to have
been made during the twenty-four (24) month period), or whether one or more
persons or entities hold the controlling interest prior to the transfer or
afterwards. An agreement under which another person or entity becomes
responsible for all or a portion of Tenant's obligations under this Lease shall
be deemed an assignment of this Lease or a sublease, as the case may be. Except
as provided in Section, 6.02(d) herein, no assignment or other transfer of this
Lease and the term and estate hereby granted, and no subletting of all or any
portion of the Premises shall relieve Tenant of its liability under this Lease
or of the obligation to obtain Landlord's prior consent to any further
assignment, other transfer or subletting. Any attempt to assign this Lease or
sublet all or any portion of the Premises in violation of this Article 6 shall
be null and void. If Tenant shall become a publicly held entity, the sale or
transfer of shares or issuance of new shares of Tenant shall not require the
consent of Landlord, shall be permitted under this Lease and shall not be deemed
a transfer or an assignment hereunder if such transfer or sale is effected
through the "over-the-counter market" or through any recognized stock exchange.

        (A)  Notwithstanding Section 6.01(a), without the consent of Landlord
and without being subject to Sections 6.02, 6.03 or 6.05 of this Lease but
subject to the requirements of the Overlease, this Lease may be assigned to
(i) an entity with which Tenant is merged or with which Tenant is consolidated,
(ii) an entity which succeeds to Tenant, or (iii) a purchaser, or other
transferee, directly or indirectly, of (x) all or substantially all of Tenant's
assets or (y) stock or interests in Tenant constituting Control of Tenant
whether accomplished in a single transaction or a series of transactions (such
entity, purchaser or other transferee being referred to herein as a "Successor
Entity"); provided that (A) Landlord shall have received a notice of such
assignment from Tenant, (B) the assignee assumes by written instrument
reasonably satisfactory to Landlord all of Tenant's obligations under this
Lease, except with respect to a deemed assignment described in clause (B)(ii)(y)
above, (C) such assignment is for a valid business purpose and not to avoid any
obligations under this Lease, and (D) the assignee shall have, or the guarantor
of the Lease pursuant to a guaranty in form and substance reasonably acceptable
to Landlord shall have, an aggregate net worth reasonably acceptable to Landlord
(it being agreed that a net worth equal to 90% of the net worth of Tenant on the
date hereof shall be deemed to be reasonably satisfactory, other than with
respect to a Successor Entity, whose net worth shall be deemed to be reasonably
satisfactory if such Successor Entity has a net worth equal to or greater than

32

--------------------------------------------------------------------------------


$500,000,000.00), except with respect to a deemed assignment described in
clause (B)(ii)(y) above, in which such event the net worth tests described above
shall have to be met by Tenant, which shall continue to remain the legal holder
of the tenant's interest in this Lease.

        (b)  Notwithstanding Section 6.01(a), without the consent of Landlord
and without Tenant being subject to the requirements of Section 6.02, 6.03 or
6.05 of this Lease, Tenant may, subject to the requirements of the Overlease,
assign this Lease or sublet all or any part of the Premises to an Affiliate of
Tenant; provided, that (x) Landlord shall have received a notice of such
assignment or sublease from Tenant; and (y) in the case of any such assignment,
(A) the assignment is for a valid business purpose and not to avoid any
obligations under this Lease, and (B) the assignee assumes by written instrument
reasonably satisfactory to Landlord all of Tenant's obligations under this
Lease. "Affiliate" means, as to any designated person or entity, any other
person or entity which controls or is controlled by, such designated person or
entity. "Control" (and with correlative meaning, "controlled by" and "under
common control with") means ownership and control by Tenant, directly or
indirectly, of 51% or more of the stock, partnership interests or other
beneficial ownership interests of the entity in question and the power to direct
the management and affairs of such entity. If at any time this Lease is assigned
or sublet to an Affiliate of Tenant and such Affiliate ceases thereafter to be
controlled by Tenant, the same shall constitute an assignment of this Lease and
be subject to the terms hereof.

        Section 6.02.    Landlord's Option Right.    (a) If Tenant desires to
assign this Lease or sublet all or a portion of the Premises (other than in
accordance with Sections 6.0 (b) or 6.01(c)), Tenant shall give to Landlord
notice ("Tenant's Offer Notice") thereof, specifying (i) in the case of a
proposed subletting, the location of the space to be sublet and the proposed
terms of the subletting of such space, (ii) (A) in the case of a proposed
assignment, Tenant's good faith offer of the consideration Tenant desires to
receive or pay for such assignment or (B) in the case of a proposed subletting,
Tenant's good faith offer of the fixed annual rent which Tenant desires to
receive for such proposed subletting (assuming that a subtenant will pay for
Taxes, expense escalations and electricity as described in Article 3 herein in
the same manner, and utilizing the same base year or base amount, as Tenant pays
for such amounts under this Lease) and (iii) the proposed assignment or sublease
commencement date.

        (b)  Tenant's Offer Notice shall be deemed an offer from Tenant to
Landlord whereby Landlord (or Landlord's designee) may, at Landlord's option,
(i) sublease such space from Tenant or (ii) have this Lease assigned to it or
terminate this Lease, provided that if the proposed transaction is (x) an
assignment or (y) a sublease of all or substantially all of the Premises for all
or substantially all of the remainder of the Term or (z) a sublease of a portion
of the Premises which, when aggregated with other subleases then in effect,
covers all or substantially all of the Premises for all or substantially all of
the remainder of the Term, Landlord's option shall be limited to having this
Lease assigned to it or to terminating this Lease (any such space being referred
to as the "Recapture Space"). Said option may be exercised by Landlord by notice
to Tenant within 60 days after a Tenant's Offer Notice, together with all
information required pursuant to Section 6.02(a), has been given by Tenant to
Landlord.

        (c)  If Landlord exercises its option under Section 6.02(b)(ii) to
terminate this Lease, then this Lease shall terminate on the proposed assignment
or sublease commencement date specified in the applicable Tenant's Offer Notice,
all Rent shall be paid and apportioned to such date and the date of such
termination shall be deemed the Expiration Date for all purposes of this Lease.

33

--------------------------------------------------------------------------------




        (d)  If Landlord exercises its option under Section 6.02(b)(ii) to have
this Lease assigned to it (or its designee), then Tenant shall assign this Lease
to Landlord (or Landlord's designee) by an assignment in form and substance
reasonably satisfactory to Landlord, effective on the proposed assignment or
sublease commencement date specified in the applicable Tenant's Offer Notice. If
Landlord exercises its option to take an assignment of this Lease as it relates
to the Recapture Space, Tenant shall be released from Tenant's obligations under
this Lease arising from and after the date of such assignment. Tenant shall not
be entitled to consideration or payment from Landlord (or Landlord's designee)
in connection with any such assignment. If the Tenant's Offer Notice provides
that Tenant will pay any consideration or grant any concessions in connection
with the proposed assignment, then Tenant shall pay such consideration and/or
grant any such concessions to Landlord (or Landlord's designee) on the date
Tenant assigns this Lease to Landlord (or Landlord's designee).

        (e)  [INTENTIONALLY OMITTED]

        (f)    If Landlord exercises its option under Section 6.02(b)(i) to
sublet the Premises, such sublease to Landlord or its designee (as subtenant)
shall be in form and substance reasonably satisfactory to Landlord at the lower
of (i) the rental rate per rentable square foot of Fixed Rent and Additional
Charges then payable pursuant to this Lease or (ii) the rental set forth in the
applicable Tenant's Offer Notice with respect to such sublet space, and shall be
for the term set forth in the applicable Tenant's Offer Notice, and:

        (B)  shall be subject to all of the terms and conditions of this Lease
except such as are irrelevant or inapplicable, and except as otherwise expressly
set forth to the contrary in this Section 6.02(f);

        (C)  shall be upon the same terms and conditions as those contained in
the applicable Tenant's Offer Notice and otherwise on the terms and conditions
of this Lease, except such as are irrelevant or inapplicable and except as
otherwise expressly set forth to the contrary in this Section 6.02(f). and shall
provide that any default or event of default by the subtenant shall not be a
default under this Lease;

        (D)  shall permit the sublessee, without Tenant's consent, freely to
assign such sublease or any interest therein or to sublet all or any part of the
space covered by such sublease and to make any and all alterations and
improvements in the space covered by such sublease, provided that Tenant shall
not be responsible for removing such alterations or improvements at the
expiration of the Term, unless the Offer Notice reasonably restricts the making
of any such alterations or improvements in which event Landlord or its designee
(as subtenant) shall also be reasonably restricted in the making of any such
alterations or improvements;

        (E)  shall provide that any assignee or further subtenant of Landlord or
its designee may, at the election of Landlord, make alterations, decorations and
installations in such space or any part thereof, any or all of which may be
removed, in whole or in part, by such assignee or subtenant, at its option,
prior to or upon the expiration or other termination of such sublease, provided
that such assignee or subtenant, at its expense, shall repair any damage caused
by such removal, unless the Offer Notice reasonably restricts the making of any
such alterations or improvements in which event Landlord shall impose the same
restrictions on any assignee or further subtenant of Landlord or its designee;
and

        (F)  shall provide that (1) the parties to such sublease expressly
negate any intention that any estate created under such sublease be merged with
any other estate held by either of said parties, (2) any assignment or
subletting by Landlord or its designee (as the subtenant) may be for any purpose
or purposes that Landlord shall deem appropriate, (3) Landlord, at Tenant's
expense, may make such alterations as may be required or deemed necessary by
Landlord to demise separately the subleased space and to comply with any Laws
relating to such demise, unless the Offer Notice

34

--------------------------------------------------------------------------------




reasonably restricts the making of any alterations or improvements in which
event Landlord shall only make alterations or improvements to demise separately
such subleased space if Landlord shall restore, or shall cause to be restored,
the subleased space to the same condition in which such subleased space was
delivered from Tenant to Landlord, and (4) at the expiration of the term of such
sublease, Tenant shall accept the space covered by such sublease in its then
existing condition, subject to the obligations of the sublessee to make such
repairs thereto as may be necessary to preserve such space in good order and
condition.

        (g)  In the case of any proposed sublease requiring Landlord's consent
under this Article 6, Tenant shall not sublet any space to a third party at a
rental which is less (on a per rentable square foot basis) than 92.5% of the
rental (on a per rentable square foot basis) specified in Tenant's Offer Notice
with respect to such space, without complying once again with all of the
provisions of this Section 6.02 and re-offering such space to Landlord at such
lower rental. In the case of a proposed assignment, Tenant shall not assign this
Lease to a third party where Tenant pays consideration greater than 7.5% more or
grants a greater concession to such third party for such assignment than the
consideration offered to be paid or concession offered to be granted to Landlord
in Tenant's Offer Notice without complying once again with all of the provisions
of this Section 6.02 and re-offering to assign this Lease to Landlord and paying
such consideration or grant such concession to Landlord.

        (h)  If Landlord fails to respond to Tenant's Offer Notice within
60 days after the receipt of such Tenant's Offer Notice, together with all
information required pursuant to Section 6.02(a) has been given by Tenant to
Landlord, Landlord shall be deemed to have declined Tenant's offer; provided,
that 15 days prior to the expiration of such 60-day period, Tenant shall send a
second notice to Landlord with the phrase "FAILURE TO RESPOND ON OR BEFORE THE
15TH DAY AFTER THE GIVING OF THIS NOTICE SHALL BE DEEMED TO BE A WAIVER OF
LANDLORD'S OPTION RIGHT UNDER SECTION 5.02 OF THE LEASE" in bold lettering at
the top of such notice.

        Section 6.03.    Assignment and Subletting Procedures.    (a) If Tenant
delivers to Landlord a Tenant's Offer Notice with respect to any proposed
assignment of this Lease or subletting of all of the Premises and Landlord does
not timely exercise any of its options under Section 6.02, and Tenant thereafter
desires to assign this Lease or sublet the Premises as specified in Tenant's
Offer Notice, Tenant shall notify Landlord (a "Transfer Notice") of such desire,
which notice shall be accompanied by (i) a statement of the material terms and
conditions of the proposed subletting or assignment, as the case may be, the
effective date of which shall be at least 30 days after the giving of the
Transfer Notice, (ii) a statement setting forth in reasonable detail the
identity of the proposed assignee or subtenant, the nature of its business and
its proposed use of the Premises, (iii) current financial information with
respect to the proposed assignee or subtenant, including, without limitation,
its most recent financial statement or other evidence of proposed entity's
creditworthiness and (iv) such other information as Landlord may reasonably
request (provided such request is made within fifteen (15) days of Landlord's
receipt of the Transfer Notice), and Landlord's consent to the proposed
assignment or sublease shall not be unreasonably withheld, provided that:

        (A)  Such Transfer Notice shall be delivered to Landlord within six
months after the delivery to Landlord of the applicable Tenant's Offer Notice.

        (B)  In Landlord's reasonable judgment the proposed assignee or
subtenant will use the Premises in a manner that (x) is in keeping with the
Standard and (y) is limited to the use expressly permitted under this Lease.

        (C)  The proposed assignee or subtenant is, in Landlord's judgment, a
reputable person or entity of good character and, in Landlord's reasonable
judgment, has sufficient financial worth considering the responsibility
involved.

35

--------------------------------------------------------------------------------




        (D)  Neither the proposed assignee or sublessee, nor any Affiliate of
such assignee or sublessee, is then an occupant of any part of the Building.

        (E)  The proposed assignee or sublessee is not a person with whom
Landlord is then negotiating (it being understood that the mere showing of space
by Landlord shall not constitute negotiation) or has within the prior 3 months
negotiated to lease space in the Building (so long as there is space currently
available or space that may become available at such time as such person intends
to occupy the space).

        (F)  The form of the proposed sublease shall be reasonably satisfactory
to Landlord and shall comply with the applicable provisions of this Article 6.

        (G)  There shall be no more than 4 subtenants (excluding Affiliates) in
the Premises at any one time and no subtenant shall sublet less than 10,000
rentable square feet.

        (H)  Tenant shall reimburse Landlord within twenty (20) days of demand
for any reasonable out-of-pocket costs that may be incurred by Landlord in
connection with said assignment or sublease, including, without limitation, the
costs of making investigations as to the acceptability of the proposed assignee
or subtenant, and reasonable legal costs incurred in connection with the
granting of any requested consent.

        (I)  The subletting or assignment complies with all of the terms and
provisions of the Overlease.

        (b)  If Landlord's consent to a proposed assignment or sublease is
required under this Article 6 and Landlord so consents (or is deemed to have
consented) and Tenant thereafter fails to execute and deliver the assignment or
sublease to which Landlord consented within 75 days (or if such request is made
pursuant to subsection (d) below, within 90 days) after the giving of such
consent, then Tenant shall again comply with this Article 6 before assigning
this Lease or subletting all or part of the Premises.

        (c)  If Landlord fails to respond to a Transfer Notice within 15
Business Days (or if such request is made pursuant to subsection (d) below,
within 60 days) after such Transfer Notice, together with all information
required pursuant to Section 6.03(a) has been given by Tenant to Landlord,
Landlord shall be deemed to have consented to such proposed assignment or
subletting; provided, that 5 Business Days prior to the expiration of such 15
Business Day period (or if such request is made pursuant to subsection
(d) below, within 60 days), Tenant shall send a second notice to Landlord with
the phrase "FAILURE TO RESPOND WITHIN TEN (10) DAYS AFTER THE DATE HEREOF SHALL
BE DEEMED CONSENT TO THE ASSIGNMENT OR SUBLETTING PROPOSED IN TENANT'S TRANSFER
NOTICE" in bold lettering at the top of such notice.

        (d)  If Tenant delivers to Landlord a Transfer Notice, together with all
information required under Section 6.03(a) above, at the same time that Tenant
delivers Tenant's Offer Notice, together with all information required under
Section 6.02(a) above, then Landlord shall either (i) exercise its options under
Section 6.02 or (ii) approve or deny Tenant's request to assign this Lease or
sublet the Premises under the provisions of Section 6.03 within 60 days after
Tenant's Offer Notice, together with all information required pursuant to
Section 6.02(a) and the Transfer Notice, together with all information required
pursuant to Section 6.03(a), have been given by Tenant to Landlord. If Landlord
fails to respond within 60 days after receiving Tenant's Offer Notice, together
with all information required pursuant to Section 6.02(a) and the Transfer
Notice, together with all information required pursuant to Section 6.03(b),
Landlord shall be deemed to have consented to such proposed assignment or
subletting; provided, that 15 days prior to the expiration of such 60-day
period, Tenant shall send a second notice to Landlord with the phrase "FAILURE
TO RESPOND SHALL BE DEEMED TO BE A WAIVER OF LANDLORD'S OPTION RIGHT UNDER
SECTION 6.02 OF THE LEASE AND CONSENT TO THE ASSIGNMENT OR SUBLETTING PROPOSED
IN TENANT'S TRANSFER

36

--------------------------------------------------------------------------------


NOTICE (SUCH TENANT'S OFFER NOTICE AND TRANSFER NOTICE HAVING BEEN DELIVERED
SIMULTANEOUSLY)" in bold lettering at the top of such notice.

        Section 6.04.    General Provisions.    (a) If this Lease is assigned,
whether or not in violation of this Lease, Landlord may collect rent from the
assignee. If the Premises or any part thereof are sublet or occupied by anybody
other than Tenant, whether or not in violation of this Lease, Landlord may,
after default by Tenant, and expiration of Tenant's time to cure such default,
collect rent from the subtenant or occupant. In either event, Landlord may apply
the net amount collected against Rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
Section 6.01(a), or the acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the performance of Tenant's obligations
under this Lease.

        (b)  No assignment or transfer shall be effective until the assignee
delivers to Landlord (i) evidence that the assignee, as Tenant hereunder, has
complied with the requirements of Sections 8.02 and 8.03 and (ii) an agreement
in form and substance reasonably satisfactory to Landlord whereby the assignee
assumes Tenant's obligations under this Lease.

        (c)  Notwithstanding any assignment or transfer, whether or not in
violation of this Lease, and notwithstanding the acceptance of any Rent by
Landlord from an assignee, transferee, or any other party, other than with
respect to any assignment or sublease to Landlord or its designee pursuant to
Section 6.02 the original named Tenant and each successor Tenant shall remain
fully liable for the payment of the Rent and the performance of all of Tenant's
other obligations under this Lease. The joint and several liability of Tenant
and any immediate or remote successor in interest of Tenant shall not be
discharged, released or impaired in any respect by any agreement made by
Landlord extending the time to perform, or otherwise modifying, any of the
obligations of Tenant under this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of Tenant under this Lease.

        (d)  Each subletting by Tenant shall be subject to the following:

          (i)  No subletting shall be for a term (including any renewal or
extension options contained in the sublease) ending later than one day prior to
the Expiration Date.

        (ii)  No sublease shall be valid, and no subtenant shall take possession
of the Premises or any part thereof, until there has been delivered to Landlord,
both (A) an executed counterpart of such sublease, and (B) a certificate of
insurance evidencing that (x) Landlord and Overlandlord are additional insureds
under the insurance policies required to be maintained by occupants of the
Premises pursuant to Section 8.02. and (y) there is in full force and effect,
the insurance otherwise required by Section 8.02.

        (iii)  Each sublease shall provide that it is subject and subordinate to
this Lease, and that in the event of termination, reentry or dispossess by
Landlord under this Lease, Landlord may, at its option, take over all of the
right, title and interest of Tenant, as sublessor, under such sublease, and such
subtenant shall, at Landlord's option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be liable
for, subject to or bound by any item of the type that a Successor Landlord is
not so liable for, subject to or bound by in the case of an attornment by Tenant
to a Successor Landlord under Section 7.01(a).

        (e)  Each sublease shall provide that the subtenant may not assign its
rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Landlord's consent, which shall not be unreasonably
withheld and shall be granted or denied in accordance with the standards
applicable to an assignment or subletting by Tenant which requires Landlord's
consent provided that any sublease requiring Landlord's consent hereunder may
only be further sublet one time without complying with all of the terms and
conditions of this Article 6 including, without limitation, Section 6.02 and
Section 6.05 which for purposes of this Section 6.04(e) shall be deemed to be

37

--------------------------------------------------------------------------------

appropriately modified to take into account that the transaction in question is
an assignment of the sublease or a further subletting of the space demised under
the sublease, as the case may be.

        (f)    Tenant shall not publicly advertise the availability of the
Premises or any portion thereof as sublet space or by way of an assignment of
this Lease, without first obtaining Landlord's consent, which consent shall not
be unreasonably withheld or delayed provided that Tenant shall in no event
advertise the rental rate or any description thereof.

        Section 6.05.    Assignment and Sublease Profits.    (a) If the
aggregate of the amounts payable as Fixed Rent and as Additional Charges on
account of Taxes and electricity by a subtenant under a sublease of the Premises
and the amount of any Other Sublease Consideration payable to Tenant by such
subtenant, whether received in a lump-sum payment or otherwise, shall be in
excess of Tenant's Basic Cost therefor at that time then, promptly after the
collection thereof, Tenant shall pay to Landlord in monthly installments as and
when collected, as Additional Charges, 50% of such excess. Tenant shall deliver
to Landlord within 60 days after the end of each calendar year and within
60 days after the expiration or earlier termination of this Lease a statement
specifying each sublease in effect during such calendar year or partial calendar
year, the rentable area demised thereby, the term thereof and a computation in
reasonable detail showing the calculation of the amounts paid and payable by the
subtenant to Tenant, and by Tenant to Landlord, with respect to such sublease
for the period covered by such statement. "Tenant's Basic Cost" for sublet space
at any time means the sum of (i) the portion of the Fixed Rent and Additional
Charges which is attributable to the sublet space, plus (ii) the amount payable
by Tenant on account of electricity in respect of the sublet space, plus
(iii) the amount of any tenant allowance payable to the subtenant and any costs
reasonably incurred by Tenant in making changes in the layout and finish of the
sublet space for the subtenant and the then net unamortized or undepreciated
cost of Tenant's fixtures, leasehold improvements, equipment, furniture or other
personal property included in the subleased premises, plus (iv) the amount of
any reasonable brokerage commissions and reasonable legal fees (including those
of Tenant's in-house counsel) and other reasonable and customary out-of-pocket
expenses paid by Tenant in connection with the sublease. "Other Sublease
Consideration" means all sums paid for the furnishing of services by Tenant and
the sale or rental of Tenant's fixtures, leasehold improvements, equipment,
furniture or other personal property less, in the case of the sale thereof, the
then net unamortized or undepreciated cost thereof determined on the basis of
Tenant's federal income tax returns.

        (b)  Upon any assignment of this Lease, Tenant shall pay to Landlord 50%
of the Assignment Consideration received by Tenant for such assignment, after
deducting therefrom customary and reasonable closing expenses which shall
include commissions and legal fees (including those of Tenant's in-house
counsel). "Assignment Consideration" means an amount equal to all sums and other
considerations paid to Tenant by the assignee for or by reason of such
assignment (including, without limitation, sums paid for the furnishing of
services by Tenant and the sale or rental of Tenant's fixtures, leasehold
improvements, equipment, furniture, furnishings or other personal property
conveyed or otherwise made available to such assignee, less the then net
unamortized or undepreciated cost thereof determined on the basis of Tenant's
federal income tax returns).

        Section 6.06.    Assignor Cure Rights.    

        If this Lease shall have been assigned by Tenant (other than to an
Affiliate of Tenant), Landlord shall give the initially named Tenant (the
"Tenant Assignor"), a copy of each notice of default given by Landlord to the
then current tenant (the "Tenant Assignee") under this Lease. Landlord shall not
have any right to terminate this Lease, or otherwise to exercise any of
Landlord's rights and remedies hereunder, after a default by such Tenant
Assignee, unless and until (A) Landlord shall have made a demand on the Tenant
Assignee to cure the default in question, (B) the Tenant Assignor receives a
copy of the default notice in question, and (C) the Tenant Assignor has an
opportunity to remedy such default within the time periods set forth in this
Lease (such time periods, with respect to the Tenant

38

--------------------------------------------------------------------------------


Assignor, being deemed to run from the date that Landlord gives such Tenant
Assignor a copy of the default notice in question); provided, that this sentence
shall not be applicable if the Tenant Assignee under this Lease is an Affiliate
of the Tenant Assignor. Landlord shall accept timely performance by the Tenant
Assignor of any term, covenant, provision or agreement contained in this Lease
on the Tenant Assignee's part to be observed and performed with the same force
and effect as if performed by the Tenant Assignee (but only if such Tenant
Assignee is not an Affiliate of the Tenant Assignor). If the Tenant Assignor
shall cure the default by such Tenant Assignee, or if the default shall be
incurable (such as bankruptcy), and Landlord or the Tenant Assignee seeks to
terminate this Lease, then the Tenant Assignor shall have the right to enter
into a new lease with Landlord upon all of the then executory terms of this
Lease and to resume actual possession of the Premises for the unexpired balance
of the Term; provided, that this sentence shall not be applicable if the Tenant
Assignee under this Lease is an Affiliate of the Tenant Assignor.

        Section 6.07.    Landlord Non-Disturbance.    If Tenant shall so request
at the same time it requests Landlord's approval of a sublease, Landlord agrees
that it shall enter into a non-disturbance and attornment agreement with
permitted sublessees of no less than fifty percent (50%) of the Premises
provided that (x) such sublease shall be for the balance of the term of this
Lease and (y) if the rent such subtenant is paying at the time of attornment is
less than that required pursuant to the terms of this Lease, such subtenant
shall agree to pay Fixed Rent and Additional Charges in accordance with the
terms of this Lease and provided, further, that in determining whether or not
Landlord shall consent to such a sublease, it shall be reasonable for Landlord
to take into account that under certain circumstances Landlord may have to have
such subtenant as its direct tenant.


ARTICLE 7

Subordination; Default; Indemnity


        Section 7.01.    Subordination.    (a) Subject to the provisions of this
Article 7, this Lease is subject and subordinate to each mortgage (a "Superior
Mortgage") and each underlying lease including, without limitation, the
Overlease (a "Superior Lease") which may now or hereafter affect all or any
portion of the Project or any interest therein; provided that the Superior
Mortgagee under such Superior Mortgage or Superior Lessor under such Superior
Lease shall have executed and delivered a non-disturbance and attornment
agreement substantially to the effect that so long as Tenant is not in default
hereunder beyond any applicable notice and grace periods, (i) this Lease will
not be terminated or cut off nor shall Tenant's possession hereunder be
disturbed by enforcement of any rights given to such Superior Mortgagee or
Superior Lessor pursuant to such Superior Mortgage or Superior Lease, and
(ii) such Superior Mortgagee or Superior Lessor shall recognize Tenant as the
tenant under this Lease. The lessor under a Superior Lease is called a "Superior
Lessor" and the mortgagee under a Superior Mortgage is called a "Superior
Mortgagee". Tenant shall execute, acknowledge and deliver any instrument
reasonably requested by Landlord, a Superior Lessor or Superior Mortgagee to
evidence such subordination, but no such instrument shall be necessary to make
such subordination effective if a non-disturbance and attornment agreement shall
have been delivered. Notwithstanding anything contained in this Section 7.01 to
the contrary, if any Superior Mortgagee or Superior Lessee executes and delivers
a non-disturbance and attornment agreement either (i) in the form attached
hereto as Exhibit F or (ii) in a form which is not in any material respect less
favorable to Tenant as the non-disturbance and attornment agreement executed and
delivered contemporaneously herewith by Tenant and the existing Superior
Mortgagee or Superior Lessor, as applicable, and Tenant either fails or refuses
to execute and deliver such agreement within 30 days after delivery of such
agreement to Tenant, then this Lease shall automatically and without further act
be deemed to be subject and subordinate to such Superior Mortgage or Superior
Lease and such non-disturbance and attornment agreement shall then be deemed to
be in effect with respect to such Superior Mortgage or Superior Lease. Tenant
acknowledges and agrees that simultaneously herewith Tenant and the existing
Superior

39

--------------------------------------------------------------------------------

Lessor have executed and exchanged a non-disturbance and attornment agreement
which satisfy the requirements of this Section 7.01. Landlord represents and
warrants that Overlandlord is the only Superior Lessor with respect to the
Project as of the date hereof and that no Superior Mortgages exist with respect
to the Project as of the date hereof. Tenant shall execute any amendment of this
Lease requested by a Superior Mortgagee or a Superior Lessor; provided such
amendment shall not (i) result in a material increase in Tenant's obligations
under this Lease or a material reduction in the benefits available to Tenant or
(ii) diminish the rights, privileges, interest or estate or Tenant or alter the
Term, the Premises or the services to be provided to Tenant by Landlord
hereunder (except, in either case, to a de minimis extent). In the event of the
enforcement by a Superior Mortgagee of the remedies provided for by law or by
such Superior Mortgage, or in the event of the termination or expiration of a
Superior Lease, Tenant, upon request of such Superior Mortgagee, Superior Lessor
or any person succeeding to the interest of such mortgagee or lessor (each, a
"Successor Landlord"), shall, subject to the terms of this Article 7 and the
delivery of a subordination, non-disturbance and attornment agreement in
accordance with this Section automatically become the tenant of such Successor
Landlord without change in the terms or provisions of this Lease (it being
understood that Tenant shall, if requested, enter into a new lease on terms
identical to those in this Lease); provided, that any Successor Landlord shall
not be (i) liable for any act, omission or default of any prior landlord
(including, without limitation, Landlord); (ii) liable for the return of any
monies paid to or on deposit with any prior landlord (including, without
limitation, Landlord), except to the extent such monies or deposits are
delivered to such Successor Landlord; (iii) subject to any offset, claims or
defense that Tenant might have against any prior landlord (including, without
limitation, Landlord); (iv) bound by any Rent which Tenant might have paid for
more than thirty (30) days in advance of the date upon which such payment was
due to any prior landlord (including, without limitation, Landlord) unless
actually received by such Successor Landlord or expressly approved in writing by
it or received by it; (v) bound by any covenant to perform or complete any
construction in connection with the Project or the Premises or to pay any sums
to Tenant in connection therewith; or (vi) bound by any waiver or forbearance
under, or any amendment, modification, abridgement, cancellation or surrender
of, this Lease made without the consent of such Successor Landlord, except to
exercise any cancellation right specifically set forth in the Lease. Nothing
contained herein shall be deemed to relieve any Successor Landlord of any
liability arising by reason of its acts or omissions from or after the date that
such Successor Landlord shall become the landlord under this Lease, and such
Successor Landlord shall be obligated to perform Landlord's obligations under
this Lease arising from and after becoming landlord, in accordance with the
provisions of this Lease. Upon request by such Successor Landlord, Tenant shall,
subject to the terms of this Article 7 and the delivery of a subordination,
non-disturbance and attornment agreement in accordance with this Section execute
and deliver an instrument or instruments, reasonably requested by such Successor
Landlord, confirming the attornment provided for herein, but no such instrument
shall be necessary to make such attornment effective. It is hereby acknowledged
and agreed that the foregoing provisions are not intended to relieve any
Successor Landlord from its obligations under this Lease from and after the date
it becomes Landlord under this Lease.

        (b)  Tenant shall give each Superior Mortgagee and each Superior Lessor
a copy of any notice of default served upon Landlord, provided that Tenant has
been notified of the address of such mortgagee or lessor. If Landlord fails to
cure any default as to which Tenant is obligated to give notice pursuant to the
preceding sentence within the time provided for in this Lease, then each such
mortgagee or lessor shall have an additional 30 days after receipt of such
notice within which to cure such default or if such default cannot be cured
within that time, then such additional time as may be necessary if, within such
30 days, any such mortgagee or lessor has commenced and is diligently pursuing
the remedies necessary to cure such default (including, without limitation,
commencement of foreclosure proceedings or eviction proceedings, if necessary to
effect such cure), in which event this Lease shall not be terminated and Tenant
shall not exercise any other rights or remedies under this Lease or otherwise
seek a

40

--------------------------------------------------------------------------------


termination of this Lease while such remedies are being so diligently pursued.
Nothing herein shall be deemed to imply that Tenant has any right to terminate
this Lease or any other right or remedy, except as may be otherwise expressly
provided for in this Lease.

        Section 7.02.    Estoppel Certificate.    Each party shall, at any time
and from time to time, but in any event no more than two (2) times in any twelve
month period, within 10 days after request by the other party, execute and
deliver to the requesting party (or to such person or entity as the requesting
party may designate) a statement certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), certifying the
Premises Possession Date, Expiration Date and the dates to which the Fixed Rent
and Additional Charges have been paid and stating whether or not, to the best
knowledge of such party, the other party is in default in performance of any of
its obligations under this Lease, and, if so, specifying each such default of
which such party has knowledge and other matters reasonably requested, it being
intended that any such statement shall be deemed a representation and warranty
to be relied upon by the party to whom such statement is addressed. Tenant also
shall include or confirm in any such statement such other information concerning
this Lease as Landlord may reasonably request. Any statement delivered pursuant
to this Section 7.02 shall reflect the state of facts existing only as of the
date it is given by such party.

        Section 7.03.    Default.    (a) This Lease and the term and estate
hereby granted are subject to the limitation that:

          (i)  if Tenant defaults in the payment of any Fixed Rent, and such
default continues for 5 days after Landlord gives to Tenant a notice specifying
such default, or if Tenant defaults in the payment of any Additional Charges,
and such default continues for 10 days after Landlord gives to Tenant a notice
specifying such default, or

        (ii)  if Tenant defaults in the keeping, observance or performance of
any covenant or agreement (other than a default of the character referred to in
Section 7.03(a)(i), (iii), (iv) or (v), and if such default continues and is not
cured within 30 days after Landlord gives to Tenant a notice specifying the
same, or, in the case of a default which for causes beyond Tenant's reasonable
control cannot with due diligence be cured within such period of 30 days, if
Tenant shall not immediately upon the receipt of such notice, (x) advise
Landlord of Tenant's intention duly to institute all steps necessary to cure
such default and (y) institute and thereafter diligently prosecute to completion
all steps necessary to cure the same,

        (iii)  if this Lease or the estate hereby granted would, by operation of
law or otherwise, devolve upon or pass to any person or entity other than
Tenant, except as expressly permitted by Article 6 or

        (iv)  if Tenant shall abandon the entire Premises, has removed a
substantial portion of its personal property and left the Premises unattended
for a period in excess of sixty (60) days, or

        (v)  if there shall be a failure of Tenant to comply with any of the
material terms and provisions of that certain Overlandlord Consent entered into
by and among Landlord, Overlandlord and Tenant in connection with this Lease
beyond applicable notice and cure periods relating thereto, if any.

        Section 7.04.    Re-entry by Landlord.    If this Lease shall terminate
as in Section 7.03 provided, Landlord or Landlord's agents and servants may
immediately or at any time thereafter re-enter into or upon the Premises, or any
part thereof, either by summary dispossess proceedings or by any suitable action
or proceeding at law, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold and enjoy the Premises. The words
"re-enter" and "re-entering" as used in this Lease are not

41

--------------------------------------------------------------------------------

restricted to their technical legal meanings. Upon such termination or re-entry,
Tenant shall pay, to Landlord any Rent then due and owing (in addition to any
damages payable under Section 7.05).

        Section 7.05.    Damages.    (a) If this Lease is terminated under
Section 7.03 Tenant shall pay to Landlord as damages, at the election of
Landlord, either:

        (b)  a sum which, at the time of such termination, represents the value
(discounted to present value using Base Rate) of the excess, if any, of (1) the
aggregate of the Rent which, had this Lease not terminated, would have been
payable hereunder by Tenant for the period commencing on the day following the
date of such termination to and including the Expiration Date over (2) the
aggregate fair rental value of the Premises for the same period (for the
purposes of this clause (a) the amount of Additional Charges which would have
been payable by Tenant under Sections 3.04 and 3.05 shall, for each calendar
year ending after such termination, be deemed to be an amount equal to the
amount of such Additional Charges payable by Tenant for the calendar year
immediately preceding the calendar year in which such termination shall occur),
or

        (c)  sums equal to the Rent that would have been payable by Tenant
through and including the Expiration Date had this Lease not terminated, payable
upon the due dates therefor specified in this Lease; provided, that if Landlord
shall relet all or any part of the Premises for all or any part of the period
commencing on the day following the date of such termination or re-entry to and
including the Expiration Date, Landlord shall credit Tenant with the net rents
received by Landlord from such rcletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the expenses incurred or paid by Landlord in terminating this Lease
and of re-entering the Premises and of securing possession thereof, as well as
the expenses of reletting, including, without limitation, altering and preparing
the Premises for new tenants, brokers' commissions, legal fees and all other
expenses properly chargeable against the Premises and the rental therefrom in
connection with such reletting, it being understood that any such reletting may
be for a period equal to or shorter or longer than said period; provided,
further, that (i) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord under this Lease,
(ii) in no event shall Tenant be entitled, in any suit for the collection of
damages pursuant to this Section 7.05(b), to a credit in respect of any net
rents from a reletting except to the extent that such net rents are actually
received by Landlord prior to the commencement of such suit, (iii) if the
Premises or any part thereof should be relet in combination with other space,
then proper apportionment on a square foot rentable area basis shall be made of
the rent received from such reletting and of the expenses of reletting and
(iv) Landlord shall have no obligation to so relet the Premises and Tenant
hereby waives any right Tenant may have, at law or in equity, to require
Landlord to so relet the Premises.

        Suit or suits for the recovery of any damages payable hereunder by
Tenant, or any installments thereof, may be brought by Landlord from time to
time at its election, and nothing contained herein shall require Landlord to
postpone suit until the date when the Term would have expired but for such
termination or re-entry.

        Section 7.06.    Other Remedies.    Nothing contained in this Lease
shall be construed as limiting or precluding the recovery by Landlord against
Tenant of any sums or damages to which, in addition to the damages particularly
provided above, Landlord may lawfully be entitled by reason of any default
hereunder on the part of Tenant. Anything in this Lease to the contrary
notwithstanding, during the continuation of any default by Tenant, Tenant shall
not be entitled to exercise any rights or options, or to receive any funds or
proceeds being held, under or pursuant to this Lease.

        Section 7.07.    Right to Injunction.    In the event of a breach or
threatened breach by either party of any of its obligations under this Lease,
including, but not limited to, holding over after the Expiration Date or the
date of any earlier termination of this Lease, the other party subject to
applicable law shall also have the right of injunction and, in the case of a
threatened holdover, Landlord shall have the right to bring a summary proceeding
for possession of the Premises on the Expiration Date or the date of any earlier
termination of this Lease. The specified remedies to which Landlord may resort
hereunder are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which Landlord may lawfully be entitled, and
Landlord may invoke any remedy allowed at law or in equity as if specific
remedies were not herein provided for.

42

--------------------------------------------------------------------------------



        Section 7.08.    Certain Waivers; Waiver of Trial by Jury.    (a) Tenant
waives and surrenders all right and privilege that Tenant might have under or by
reason of any present or future law to redeem the Premises or to have a
continuance of this Lease after Tenant is dispossessed or ejected therefrom by
Landlord, by process of law or under the terms of this Lease or after any
termination of this Lease. Tenant also waives the provisions of any law relating
to notice and/or delay in levy of execution in case of any eviction or
dispossession for nonpayment of rent, and the provisions of any successor or
other law of like import.

        (b)  Landlord and Tenant each waive trial by jury in any action in
connection with this Lease.

        Section 7.09.    No Waiver.    Failure by either party to declare any
default immediately upon its occurrence or delay in taking any action in
connection with such default shall not waive such default but such party shall
have the right to declare any such default at any time thereafter. Any amounts
paid by Tenant to Landlord may be applied by Landlord, in Landlord's discretion,
to any items then owing by Tenant to Landlord under this Lease, Receipt by
either party of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by such party of the other party's obligation to make full payment. No
act or thing done by Landlord or its agents shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord and by each Superior Lessor and
Superior Mortgagee whose lease or mortgage provides that any such surrender may
not be accepted without its consent.

        Section 7.10.    Holding Over.    If Tenant holds over without the
consent of Landlord after expiration or termination of this Lease, Tenant shall
(a) pay as holdover rental for each month of the holdover tenancy an amount
equal to (w) 125% for the first month of the holdover tenancy, (x) 150% for the
second month of the holdover tenancy, (y) 175% for the third month of the
holdover tenancy and (z) 200% for the fourth month and any additional month(s)
of the holdover tenancy of the greater of (i) the fair market rental value of
the Premises for such month (as reasonably determined by Landlord) or (ii) the
Rent which Tenant was obligated to pay for the month immediately preceding the
end of the Term; and (b) be liable to Landlord for and indemnify Landlord
against (i) any payment or rent concession which Landlord may be required to
make to any tenant obtained by Landlord for all or any part of the Premises (a
"New Tenant") by reason of the late delivery of space to the New Tenant as a
result. of Tenant's holding over or in order to induce such New Tenant not to
terminate its lease by reason of the holding over by Tenant, (ii) the loss of
the benefit of the bargain if any New Tenant shall terminate its lease by reason
of the holding over by Tenant, and (iii) any claim for damages by any New
Tenant, No holding over by Tenant after the Term shall operate to extend the
Term. Notwithstanding the foregoing, the acceptance of any rent paid by Tenant
pursuant to this Section 7.10 shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding. In the event that Tenant
elects to renew the Term of this Lease and holds over beyond the expiration of
the Renewal Term, Tenant shall indemnify, defend and hold harmless Landlord from
any and all damages Landlord incurs under the Overlease as a result thereof.

        Section 7.11.    Attorneys' Fees.    If Landlord places the enforcement
of this Lease or any part thereof upon the default of Tenant, or the collection
of any Rent due or to become due hereunder, or recovery of the possession of the
Premises, in the hands of an attorney, or files suit upon the same, or in the
event any bankruptcy, insolvency or other similar proceeding is commenced
involving Tenant (an "Action"), Tenant shall, within twenty (20) days of demand,
reimburse Landlord for Landlord's reasonable attorneys' fees and disbursements
and court costs, provided, however, that if a court of competent jurisdiction
renders a final unappealable verdict there was no basis for the Action, Landlord
shall not be entitled to recover such fees and costs.

43

--------------------------------------------------------------------------------


        Section 7.12.    Nonliability and Indemnification.    (a) Neither
Landlord, any Superior Lessor or any Superior Mortgagee, nor any partner,
director, officer, shareholder, principal, agent, servant or employee of
Landlord, any Superior Lessor or any Superior Mortgagee (whether disclosed or
undisclosed), shall be liable to Tenant for (i) any loss, injury or damage to
Tenant or to any other person, or to its or their property, irrespective of the
cause of such injury, damage or loss, nor shall the aforesaid parties be liable
for any loss of or damage to property of Tenant or of others entrusted to
employees of Landlord; provided, that, except to the extent of the release of
liability and waiver of subrogation provided in Section 8.03 hereof, the
foregoing shall not be deemed to relieve Landlord of any liability to the extent
resulting from the willful misconduct or negligence of Landlord, its agents,
servants or employees in the operation or maintenance of the Premises or the
Building, (ii) any loss, injury or damage described in clause (i) above caused
by other tenants or persons in, upon or about the Building, or caused by
operations in construction of any private, public or quasi-public work, or
(iii) even if negligent, consequential damages arising out of any loss of use of
the Premises or any equipment, facilities or other Tenant's Property therein.

        (b)  Tenant shall indemnify and hold harmless Landlord, all Superior
Lessors and all Superior Mortgagees and each of their respective members,
partners, directors, officers, shareholders, principals, agents and employees
(each, an "Indemnified Party"), from and against any and all claims arising from
or in connection with (i) the conduct or management of the Premises or of any
business therein, or any work or thing done, or any condition created, in or
about the Premises, (ii) any negligence or wrong doing of Tenant or any person
claiming through or under Tenant or any of their respective members, partners,
directors, officers, agents, employees or contractors, (iii) any accident,
injury or damage occurring in, at or upon the Premises, (iv) any default by
Tenant in the performance of Tenant's obligations under this Lease and (v) any
brokerage commission or similar compensation claimed to be due by reason of any
proposed subletting or assignment by Tenant; together with all costs, expenses
and liabilities incurred in connection with each such claim or action or
proceeding brought thereon, including, without limitation, all reasonable
attorneys' fees and disbursements; provided, that the foregoing indemnity shall
not apply to the extent such claim results from the negligence (other than
negligence to which the release of liability and waiver of subrogation provided
in Section 8.03 below applies) or willful misconduct of the Indemnified Party.
If any action or proceeding is brought against any Indemnified Party by reason
of any such claim, Tenant, upon notice from such Indemnified Party shall resist
and defend such action or proceeding (by counsel, including Tenant's in-house
counsel, reasonably satisfactory to such Indemnified Party).

        (c)  In the event of any claim, action or proceeding which may give rise
to liability under the indemnity contained in this Section 7.12 or other
provisions of this Lease, (a) the indemnified party shall give the indemnifying
party prompt notice of such claim or action, (b) the indemnifying party may
defend against such claim or action with counsel selected by it, subject to the
reasonable approval of indemnified party, which approval shall not be
unreasonably withheld or delayed, (c) the indemnified party shall reasonably
cooperate with the indemnifying party and its counsel in the defense of such
claim or action and, (d) the indemnified party shall not settle such claim or
action without jndemnifying party's prior written consent, which consent shall
not be unreasonably withheld or delayed.

        Section 7.13.    Protest of Landlord Charges.    Except as otherwise set
forth, Tenant shall have ninety (90) days from receipt (i) of a bill or other
request from Landlord for payment of any charge, other than the Fixed Rent,
payable by Tenant under this Lease or (ii) a refund or credit under the terms of
this Lease within which to protest the correctness of such charge or credit,
provided, however, if, in connection with a disputed payment, Tenant shall pay
such disputed amount to Landlord under protest prior to the expiration of such
90 day period, such 90 day period shall be extended to 120 days. If Tenant fails
to make such protest, which shall be made in the manner herein set forth for the
giving of notices, within the ninety (90) day or one hundred twenty (120) day
period, as applicable, the charge

44

--------------------------------------------------------------------------------


set forth in such bill or other request or the applicable refund or credit shall
be deemed to have been accepted by Tenant and shall no longer be contestable by
Tenant, time being of the essence.


ARTICLE 8

Insurance; Casualty; Condemnation


        Section 8.01.    Compliance with Insurance Standards.    (a) Tenant
shall not violate, or permit the violation of, any condition imposed by any
insurance policy then issued in respect of the Project and shall not do, or
permit anything to be done, or keep or permit anything to be kept in the
Premises, which would subject Landlord, any Superior Lessor or any Superior
Mortgagee to any liability or responsibility for personal injury or death or
property damage, or which would increase any insurance rate in respect of the
Project over the rate which would otherwise then be in effect or which would
result in insurance companies of good standing refusing to insure the Project in
amounts reasonably satisfactory to Landlord, or which would result in the
cancellation of, or the assertion of any defense by the insurer in whole or in
part to claims under, any policy of insurance in respect of the Project.
Landlord hereby agrees that the uses permitted under Section 2.05 do not violate
its insurance policies.

        (b)  If, by reason of any failure of Tenant to comply with this Lease,
the premiums on Landlord's insurance on the Project shall be higher than they
otherwise would be, Tenant shall reimburse Landlord, within twenty (20) days of
demand, for that part of such premiums attributable to such failure on the part
of Tenant. A schedule or "make up" of rates for the Project or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for insurance for the Project or the Premises,
as the case may be, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the insurance rate then applicable to the
Project or the Premises, as the case may be.

        Section 8.02.    Tenant's Insurance.    (a) Tenant shall maintain at all
times during the Term (i) "all risk" property insurance covering all present and
future Tenant's Property, Fixtures and Tenant's Improvements and Betterments to
a limit of not less than the full replacement cost thereof, and (ii) commercial
general liability insurance, including a contractual liability endorsement, and
personal injury liability coverage, in respect of the Premises and the conduct
or operation of business therein, with Landlord and each Superior Lessor and
Superior Mortgagee whose name and address shall have been furnished to Tenant,
as additional insureds, with limits of not less than $10,000,000 combined single
limit for bodily injury and property damage liability in any one occurrence and
(iii) boiler and machinery insurance, if there is a boiler, supplementary air
conditioner or pressure object or similar equipment in the Premises, with
Landlord and each Superior Lessor and Superior Mortgagee whose name and address
shall have been furnished to Tenant, as additional insureds, with limits of not
less than $10,000,000 and (iv) when Alterations are in process, the insurance
specified in Section 5.02(f) hereof. The limits of such insurance shall not
limit the liability of Tenant. Tenant shall deliver to Landlord and any other
additional insureds, at least 10 days prior to the Commencement Date, such fully
paid-for policies or certificates of insurance, in form reasonably satisfactory
to Landlord issued by the insurance company or its authorized agent. Tenant
shall procure and pay for renewals of such insurance from time to time before
the expiration thereof, and Tenant shall deliver to Landlord and any other
additional insureds such renewal policy or a certificate thereof at least
30 days before the expiration of any existing policy. All such policies shall be
issued by companies of recognized responsibility approved to do business in New
York State and rated by Best's Insurance Reports or any successor publication of
comparable standing as A-/VIII or better or the then equivalent of such rating,
and all such policies shall contain a provision whereby the same cannot be
canceled, allowed to lapse or modified unless Landlord and any additional
insureds are given at least 30 days' prior written notice of such cancellation,
lapse or modification. The proceeds of policies providing "all risk" property
insurance of Fixtures and Improvements and Betterments shall be payable to
Tenant and Tenant shall have the right to receive the proceeds paid with respect
to Tenant's Property of any policy maintained

45

--------------------------------------------------------------------------------


by Tenant to provide insurance of Tenant's Property, Tenant shall cooperate with
Landlord in connection with the collection of any insurance monies that may be
due in the event of loss and Tenant shall execute and deliver to Landlord such
proofs of loss and other instruments which may be required to recover any such
insurance monies. Landlord may from time to time require that the amount of the
insurance to be maintained by Tenant under this Section 8.02 be increased, so
that the amount thereof adequately protects Landlord's interest but such
increase shall not be in excess of to that amount of insurance which in
Landlord's reasonable judgment is then being customarily required by prudent
landlords of non-institutional first class office buildings in New York City.
Any insurance policy with respect to the insurance required to be maintained by
Tenant hereunder may be carried under a blanket policy covering the Premises and
other locations of Tenant, if any, provided that (x) the coverages and limits
applicable to the Premises are separately stated in amounts not less than the
amounts required hereunder and (y) the coverage afforded under such blanket
policy allocable to the Premises shall not be less than the coverage which would
have been afforded had such insurance not been covered under a blanket policy.

        (b)  To the extent not maintained by Overlandlord, Landlord agrees that
Landlord shall maintain at all times during the Term such (i) "all risk"
property insurance, (ii) commercial general liability insurance and (iii) any
other form of insurance, and in such amounts, as is carried by prudent owners of
similar properties. Landlord shall be deemed to have satisfied the foregoing
obligation of this Section 8.02(b) if Landlord maintains the insurance required
by the Overlease.

        Section 8.03.    Subrogation Waiver.    (a) The parties hereto shall
procure an appropriate clause in, or endorsement on, any fire or extended
coverage insurance covering the Premises and the Building and personal property,
fixtures and equipment located thereon or therein, pursuant to which the
insurance companies waive subrogation or consent to a waiver of right of
recovery and, having obtained such clauses or endorsements of waiver of
subrogation or consent to a waiver of right of recovery, will not make any claim
against or seek to recover from the other for any loss or damage to its property
or the property of others resulting from fire or other hazards covered by such
fire and extended coverage insurance; provided, however, that the release,
discharge, exoneration and covenant not to sue herein contained shall be limited
by and be coextensive with the terms and provisions of the waiver of subrogation
clause or endorsements or clauses or endorsements consenting to a waiver of
right of recovery. If the payment of an additional premium is required for the
inclusion of such waiver of subrogation provision, each party shall advise the
other of the amount of any such additional premiums and the other party at its
own election may, but shall not be obligated to, pay the same. If such other
party shall not elect to pay such additional premium, the first party shall not
be required to obtain such waiver of subrogation provision. If either party
shall be unable to obtain the inclusion of such clause even with the payment of
an additional premium, then such party shall attempt to name the other party as
an additional insured (but not a loss payee) under the policy. If the payment of
an additional premium is required for naming the other party as an additional
insured (but not a loss payee), each party shall advise the other of the amount
of any such additional premium and the other party at its own election may, but
shall not be obligated to, pay the same, If such other party shall not elect to
pay such additional premium or if it shall not be possible to have the other
party named as an additional insured (but not a loss payee), even with the
payment of an additional premium, then (in either event) such party shall so
notify the first party and the first party shall not have the obligation to name
the other party as an additional insured.

        (b)  Landlord hereby waives any and all right of recovery, claims,
actions or causes of action which it might otherwise have against Tenant, its
servants, agents, employees, permitted occupants and invitees for loss or damage
occurring to the Building and the fixtures, appurtenances and equipment therein,
to the extent the same is covered by Landlord's insurance (or would have been
covered but for the failure of Landlord to maintain the insurance required to be
maintained by Landlord pursuant to the terms of the Overlease), notwithstanding
that such loss or damage may result from the negligence

46

--------------------------------------------------------------------------------


or fault of Tenant, its servants, agents, employees, permitted occupants or
invitees consistent with the release, discharge and exoneration contained
herein. Tenant hereby waives any and all right of recovery, claims, actions or
causes of action which it might otherwise have against Landlord, its servants,
agents, employees, permitted occupants and invitees for loss or damage occurring
to the Building and the fixtures, appurtenances and equipment therein, to the
extent the same is covered by Tenant's insurance (or would have been covered but
for the failure of Tenant to maintain the insurance required to be maintained by
Tenant pursuant to the terms of this Lease), notwithstanding that such loss or
damage may result from the negligence or fault of Landlord, its servants,
agents, employees, permitted occupants or invitees consistent with the release,
discharge and exoneration contained herein.

        Section 8.04.    Condemnation.    (a) If there shall be a total taking
of the Land and/or the Building in condemnation proceedings or by any right of
eminent domain, this Lease and the term and estate hereby granted with respect
to the Premises shall terminate as of the date of taking of possession by the
condemning authority and all Rent shall be prorated and paid as of such
termination date. If there shall be a taking of any material (in Landlord's
reasonable judgment) portion of the Land and/or Building (whether or not the
Premises or any portion thereof are affected by such taking), then Landlord may
terminate this Lease and the term and estate granted hereby by giving notice to
Tenant within 60 days after the date of taking of possession by the condemning
authority, If there shall be a taking of the Premises of such scope (but in no
event less than 25% thereof) that the untaken part of the Premises would in
Tenant's reasonable judgment be no longer suited for the purposes set forth in
Article 2 of this Lease, or Tenant no longer has reasonable means of access to
such Premises then Tenant may terminate this Lease and the term and estate
granted hereby by giving notice to Landlord within 60 days after the date of
taking of possession by the condemning authority. If either Landlord or Tenant
shall give a termination notice as aforesaid, then this Lease and the term and
estate granted hereby shall terminate as of the date of such notice and all Rent
shall be prorated and paid as of such termination date. In the event of a taking
of the Premises which does not result in the termination of this Lease (i) the
term and estate hereby granted with respect to the taken part of the Premises
shall terminate as of the date of taking of possession by the condemning
authority and all Rent shall be appropriately abated for the period from such
date to the Expiration Date and (ii) Landlord shall with reasonable diligence
restore the remaining portion of the Premises (exclusive of Tenant's Property)
as nearly as practicable to its condition prior to such taking.

        (b)  In the event of any taking of all or a part of the Building,
Landlord shall be entitled to receive the entire award in the condemnation
proceeding, including, without limitation, any award made for the value of the
estate vested by this Lease in Tenant or any value attributable to the unexpired
portion of the Term, and Tenant hereby assigns to Landlord any and all right,
title and interest of Tenant now or hereafter arising in or to any such award or
any part thereof, and Tenant shall be entitled to receive no part of such award;
provided, that nothing shall preclude Tenant from intervening in any such
condemnation proceeding to claim or receive from the condemning authority any
compensation to which Tenant may otherwise lawfully be entitled in such case in
respect of Tenant's Property, Tenant's Alterations, Betterments or Improvements
(except to the extent such Alterations constitute property which is, or at the
expiration of the Term, becomes Landlord's property) or moving expenses,
provided the same does not include any value of the estate vested by this Lease
in Tenant or of the unexpired portion of the Term and does not reduce the award
available to Landlord or materially delay the payment thereof.

        (c)  If all or any part of the Premises shall be taken for a limited
period, Tenant shall be entitled, except as hereinafter set forth, to that
portion of the award for such taking which represents compensation for the use
and occupancy of the Premises, for the taking of Tenant's Property, Tenant's
Alterations (except to the extent such Alterations constitute property which is,
or at the expiration of the Term, becomes Landlord's property) or for moving
expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises. This Lease shall

47

--------------------------------------------------------------------------------


remain unaffected by such taking and Tenant shall continue responsible for all
of its obligations under this Lease to the extent such obligations are not
affected by such taking and shall continue to pay in full all Rent when due. If
the period of temporary use or occupancy shall extend beyond the Expiration
Date, that part of the award which represents compensation for the use and
occupancy of the Premises shall be apportioned between Landlord and Tenant as of
the Expiration Date. Any award for temporary use and occupancy for a period
beyond the date to which the Rent has been paid shall be paid to, held and
applied by Landlord as a trust fund for payment of the Rent thereafter becoming
due.

        (d)  In the event of any taking which does not result in termination of
this Lease, (i) Landlord, whether or not any award shall be sufficient therefor,
shall proceed with reasonable diligence to repair the remaining parts of the
Building and the Premises (other than those parts of the Premises which
constitute Tenant's Property) to substantially their former condition to the
extent that the same may be feasible (subject to reasonable changes which
Landlord deems desirable) and so as to constitute a complete and rentable
Building and Premises and (ii) Tenant, whether or not any award shall be
sufficient therefor, shall proceed with reasonable diligence to repair the
remaining parts of the Premises which constitute Tenant's Property, to
substantially their former condition to the extent that the same may be
feasible, subject to reasonable changes which shall be deemed Alterations.

        Section 8.05.    Casualty.    (a) If the Building or the Premises shall
be partially or totally damaged or destroyed by fire or other casualty (each, a
"Casualty") and if this Lease is not terminated as provided below, then
(i) Landlord shall repair and restore the Building, including the exterior and
public portions thereof (including, without limitation, the Building lobbies,
exterior walls, elevator shafts), Building systems servicing the Premises, and
the Premises (excluding Tenant's Improvements and Betterments, Fixtures and
Tenant's Property) with reasonable dispatch to substantially the condition as
existed prior to the damage to the extent permitted by applicable Law (but
Landlord shall not be required to perform the same on an overtime or premium pay
basis) after notice to Landlord of the Casualty and the collection of the
insurance proceeds attributable to such Casualty provided, however, in the event
that Landlord fails to maintain the insurance customarily carried by prudent
Landlords of similar type buildings, the collection of insurance proceeds shall
not be a condition to Landlord performing such restoration and (ii) Tenant shall
repair and restore in accordance with Section 5.02 all Tenant's Property,
Fixtures and Improvements and Betterments with reasonable dispatch after the
Casualty, including any tenant build-out existing in the Premises on the date of
delivery thereof by Landlord (collectively, "Tenant Casualty Repair
Obligations"). Landlord agrees that, if and to the extent, Landlord, any
Superior Mortgagee or any Superior Lessor receives insurance proceeds in respect
of Tenant Casualty Repair Obligations Landlord shall notify Tenant thereof and
upon request of Tenant, make such proceeds available to Tenant so that Tenant
may perform its Tenant Casualty Repair Obligations. In the event Landlord has
received proceeds in respect of Tenant Casualty Repair Obligations and Landlord
does not make such proceeds available to Tenant, Landlord shall be obligated, at
Landlord's cost and expense, to perform the Tenant Casualty Repair Obligations
with reasonable dispatch after the Casualty. In the event any Superior Mortgagee
or any Superior Lessor has received proceeds in respect of Tenant Casualty
Repair Obligations and such Superior Mortgagee or Superior Lessor shall refuse
to release such proceeds to Tenant, Landlord shall be obligated, at Landlord's
cost and expense, to perform or cause to be performed the Tenant Casualty Repair
Obligations.

        (b)  If all or part of the Premises shall be rendered untenantable by
reason of a Casualty, the Fixed Rent and the Additional Charges under
Sections 3.04 and 3.05 shall be abated in the proportion that the untenantable
area of the Premises bears to the total area of the Premises, for the period
from the date of the Casualty to the earlier of (i) the date the Premises is
made tenantable (provided, that if the Premises would have been tenantable at an
earlier date but for Tenant having failed to cooperate with Landlord in
effecting repairs or restoration or collecting insurance proceeds or (ii) the
date Tenant

48

--------------------------------------------------------------------------------


or any subtenant reoccupies a portion of the Premises (in which case the Fixed
Rent and the Additional Charges allocable to such reoccupied portion shall be
payable by Tenant from the date of such occupancy). Landlord's determination of
substantial completion of the restoration of the Premises (excluding Tenant's
Improvement, Betterments, Fixtures and Tenant's Property the repair of which
shall be Tenant's obligation), shall be controlling unless Tenant disputes same
by notice to Landlord within 30 days after such determination by Landlord, and
pending resolution of such dispute, Tenant shall pay Rent in accordance with
Landlord's determination. Notwithstanding the foregoing, if by reason of any act
or omission by Tenant, any subtenant or any of their respective partners,
directors, officers, servants, employees, agents or contractors, Landlord, any
Superior Lessor or any Superior Mortgagee shall be unable to collect all of the
insurance proceeds (including, without limitation, rent insurance proceeds)
applicable to the Casualty, then, without prejudice to any other remedies which
may be available against Tenant, there shall be no abatement of Rent. Nothing
contained in this Section 9.05 shall relieve Tenant from any liability that may
exist as a result of any Casualty. Prior to the substantial completion of
Landlord's repair obligations set forth in this Section, Landlord shall provide
Tenant and Tenant's contractors, subcontractors and materialmen access to the
Premises to perform such repairs that Tenant is required or desire to make
hereunder as a result of the Casualty (but not to occupy the same for the
conduct of business); provided that any such access shall be subject to all of
the applicable provisions of the Lease, and, shall not interfere with the
conduct of Landlord's work and in the Premises or in any other damaged portion
of the Building.

        (c)  If by reason of a Casualty (i) the Building shall be totally
damaged or destroyed, (ii) the Building shall be so damaged or destroyed
(whether or not the Premises are damaged or destroyed) that repair or
restoration shall require more than 365 days or the expenditure of more than 25%
percent of the full insurable value of the Building (which, for purposes of this
Section 8.05(c), shall mean replacement cost less the cost of footings,
foundations and other structures below the street and first floors of the
Building) immediately prior to the Casualty or (iii) more than 50% of the
Premises shall be damaged or destroyed (as estimated in any such case by a
reputable contractor, architect or engineer designated by Landlord), then in any
such case Landlord may terminate this Lease by notice given to Tenant within
180 days after the Casualty.

        (d)  Within one hundred and thirty (130) days after notice to Landlord
of any Casualty, Landlord shall deliver to Tenant a statement prepared by a
reputable contractor selected by Landlord setting forth such contractor's
estimate as to the time required for Landlord to substantially complete the
repairs required to be performed by it hereunder (the "Repair Estimate Notice").
If the estimated time period exceeds eighteen (18) months from the date of such
statement, Tenant may elect to terminate this Lease by notice to Landlord not
later than thirty (30) days following receipt of such statement. If Tenant makes
such election, the Term shall expire upon the 30th day after notice of such
election is given by Tenant.

        (e)  If Landlord shall have delivered a notice to Tenant pursuant to
Section 8.05(d) and no right to terminate this Lease shall have accrued to
Tenant by reason thereof, but Landlord shall have failed to substantially
complete the repairs by the date which is six (6) months after the date set
forth in the Repair Estimate Notice (the "Required Substantial Completion
Date"), as the same may be extended by reason of Unavoidable Delays (but not in
excess of one hundred twenty (120) days), Tenant may elect to terminate this
Lease by notice to Landlord given not later than thirty (30) days after the
Required Substantial Completion Date and if Tenant makes such election, the Term
shall expire on the thirtieth (30th) day after notice of such election is given
by Tenant.

        (f)    Notwithstanding anything to the contrary contained in this
Section 8.05, if more than twenty-five percent (25%) of the Premises shall be
damaged during the last eighteen (18) months of the Term (as the same may be
renewed or extended), Landlord or Tenant may elect by notice, given within sixty
(60) days after the occurrence of such damage, to terminate this Lease and, if
either party makes such election, the Term shall expire upon the sixtieth (60th)
day after notice of such election is given by such party.

49

--------------------------------------------------------------------------------



        (g)  Landlord shall not carry any insurance on Tenant's Property,
Fixtures or on Tenant's Improvements and Betterments and shall not be obligated
to repair or replace Tenant's Property, Fixtures or Improvements and
Betterments. Tenant shall look solely to its insurance for recovery of any
damage to or loss of Tenant's Property, Fixtures or Tenant's Improvements and
Betterments. Tenant shall notify Landlord promptly of any Casualty in the
Premises.

        (h)  This Section 8.05 shall be deemed an express agreement governing
any damage or destruction of the Premises by fire or other casualty, and
Section 227 of the New York Real Property Law providing for such a contingency
in the absence of an express agreement, and any other law of like import now or
hereafter in force, shall have no application.


ARTICLE 9

Miscellaneous Provisions


        Section 9.01.    Notice.    All notices, demands, consents, approvals,
advices, waivers or other communications which may or are required to be given
by either party to the other under this Lease shall be in writing and shall be
deemed to have been given one Business Day after deposit in the United States
mail, certified or registered, postage prepaid, (return receipt requested) or,
rendered if delivered by hand (against a signed receipt) or nationally
recognized, overnight courier service (against a signed receipt), and addressed
to the party to be notified at the address for such party specified in the first
paragraph of this Lease or to such other place as the party to be notified may
from time to time designate by at least 5 days' notice to the notifying party.
In the case of each notice to Landlord, such notice shall be sent to the
attention of: Managing Director, Corporate Services, with a copy to Shearman &
Sterling, 599 Lexington Avenue, New York, New York 10022, Attention: Chris M,
Smith, Esq. and, in the case of each notice to Tenant at the address set forth
on the Preamble to this Lease, attention: Ralph Schulz and from and after the
date Tenant opens for business at the Premises, the Premises, attention: Ralph
Schulz, with a copy in each case to Andrew J. Wiener, Esq., Morrison & Foerster
LLP, 1290 Avenue of the Americas, New York, New York 10104. Any such bill,
statement, consent, notice, demand, request or other communication shall be
deemed to have been rendered or given on the date when it shall have been
delivered (or upon refusal to accept delivery). Notices from Tenant may be given
by Tenant's attorney. Notices from Landlord may be given by Landlord's managing
agent, if any, or by Landlord's attorney.

        Section 9.02.    Building Rules.    Tenant shall comply with, and Tenant
shall cause its licensees, employees, contractors, agents and invitees to comply
with, the rules of the Building set forth in the Rules and Regulations, as the
same may be reasonably modified or supplemented by Landlord from time to time
for the safety, care and cleanliness of the Premises and the Building and for
preservation of good order therein. Landlord shall not be obligated to enforce
the rules of the Building against Tenant or any other tenant of the Building or
any other party, and Landlord shall have no liability to Tenant by reason of the
violation by any tenant or other party of the rules of the Building; provided,
that Landlord shall not enforce the rules of the Building in a manner which
discriminates against Tenant. If any rule of the Building shall conflict with
any provision of this Lease, such provision of this Lease shall govern.

        Section 9.03.    Severability.    If any term or provision of this
Lease, or the application thereof to any person or circumstances shall to any
extent be invalid or unenforceable, the remainder of this Lease, or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected, and each provision
of this Lease shall be valid and shall be enforceable to the extent permitted by
law.

        Section 9.04.    Certain Definitions.    "Landlord shall have no
liability to Tenant" or words of similar import mean that Tenant is not entitled
to terminate this Lease, or to claim actual or constructive eviction, partial,
or total, or to receive any abatement or diminution of Rent, or to be relieved
in any

50

--------------------------------------------------------------------------------


manner or any of its other obligations under this Lease, or to be compensated
for loss or injury suffered or to enforce any other right or kind of liability
whatsoever against Landlord under or with respect to this Lease or with respect
to Tenant's use or occupancy of the Premises. The words "include" or "including"
and similar terms shall be construed to mean "including without limitation."

        Section 9.05.    Quiet Enjoyment.    Tenant shall and may peaceably and
quietly have, hold and enjoy the Premises, subject to the other terms of this
Lease and to Superior Leases and Superior Mortgages, provided that Tenant is not
in default of its obligations hereunder beyond any applicable notice and cure
periods.

        Section 9.06.    Limitation of Liability.    (a) Tenant shall look
solely to Landlord's interest in the Project, the proceeds of any sale thereof
(provided a claim shall have been made within three (3) months of such sale),
casualty proceeds and any condemnation award for the recovery of any judgment
against Landlord, and no other property or assets of Landlord or Landlord's
members, partners, officers, directors, shareholders or principals, direct or
indirect, disclosed or undisclosed, shall be subject to levy, execution
attachment or other enforcement procedure for the satisfaction of any judgment
or Tenant's remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder, or Tenant's use and occupancy of the Premises, or
any other liability of Landlord to Tenant.

        (b)  In the event of a transfer of title to the land and Building of
which the Premises is a part, or in the event of a lease of the Building of
which the Premises is a part, or of the land and Building, upon notification to
Tenant of such transfer or lease, the said transferor landlord named herein
shall be and hereby is entirely freed and relieved of all future covenants,
obligations and liabilities of Landlord hereunder except for the obligation to
pay the Construction Allowance, and it shall be deemed and construed without
further agreement between the parties or their successors in interest, or
between the parties and the transferee of title to or lessee of said land and
Building, that the transferee or lessee has assumed and agreed to carry out all
of the covenants and obligations of Landlord thereunder.

        Section 9.07.    Counterclaims.    If Landlord commences any summary
proceeding or action for nonpayment of Rent or to recover possession of the
Premises, Tenant shall not interpose any counterclaim of any nature or
description in any such proceeding or action, unless Tenant's failure to
interpose such counterclaim in such proceeding or action would result in the
waiver of Tenant's right to bring such claim in a separate proceeding under
applicable law.

        Section 9.08.    Survival.    All obligations and liabilities of
Landlord or Tenant to the other which accrued before the expiration or other
termination of this Lease and all such obligations and liabilities which by
their nature or under the circumstances can only be, or by the provisions of
this Lease may be, performed after such expiration or other termination, shall
survive the expiration or other termination of this Lease, Without limiting the
generality of the foregoing, the rights and obligations of the parties with
respect to any indemnity under this Lease, and with respect to Tax Payments and
any other amounts payable under this Lease, shall survive the expiration or
other termination of this Lease.

        Section 9.09.    Certain Remedies.    If Tenant requests Landlord's
consent and Landlord fails or refuses to give such consent, Tenant shall not be
entitled to any damages for any withholding by Landlord of its consent, it being
intended that Tenant's sole remedy shall be an action for specific performance
or injunction or for arbitration as provided for in Section 9.19 herein, and
that such remedy shall be available only in those cases where this Lease
provides that Landlord shall not unreasonably withhold its consent. No dispute
relating to this Lease or the relationship of Landlord and Tenant under this
Lease shall be resolved by arbitration unless this Lease expressly provides for
such dispute to be resolved by arbitration.

        Section 9.10.    No Offer.    The submission by Landlord of this Lease
in draft form shall be solely for Tenant's consideration and not for acceptance
and execution. Such submission shall have no binding

51

--------------------------------------------------------------------------------


force or effect and shall confer no rights nor impose any obligations, including
brokerage obligations, on either party unless and until both Landlord and Tenant
shall have executed a lease and duplicate originals thereof shall have been
delivered to the respective parties.

        Section 9.11.    Captions: Construction.    The table of contents,
captions, headings and titles in this Lease are solely for convenience of
reference and shall not affect its interpretation. This Lease shall be construed
without regard to any presumption or other rule requiring construction against
the party causing this Lease to be drafted. Each covenant, agreement, obligation
or other provision of this Lease on Tenant's part to be performed, shall be
deemed and construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease.

        Section 9.12.    Amendments.    This Lease may not be altered, changed
or amended, nor any of its provisions waived, except by an instrument in writing
signed by the party to be charged.

        Section 9.13.    Broker.    Each party represents to the other that such
party has dealt with no broker other than Insignia/ESG, Inc. (the "Broker") in
connection with this Lease or the Building, and each party shall indemnify and
hold the other harmless from and against all loss, cost, liability and expense
(including, without limitation, reasonable attorneys' fees and disbursements)
arising out of any claim for a commission or other compensation by any broker
other than Broker who alleges that it has dealt with the indemnifying party in
connection with this Lease or the Building. Landlord shall pay Broker a
commission in accordance with the terms and conditions of a separate agreement
between Landlord and Broker.

        Section 9.14.    Merger.    Tenant acknowledges that Landlord has not
made and is not making, and Tenant, in executing and delivering this Lease, is
not relying upon, any warranties, representations, promises or statements,
except to the extent that the same are expressly set forth in this Lease. This
Lease embodies the entire understanding between the parties with respect to the
subject matter hereof, and all prior agreements, understanding and statements,
oral or written, with respect thereto are merged in this Lease.

        Section 9.15.    Successors.    This Lease shall be binding upon and
inure to the benefit of Landlord, its successors and assigns, and shall be
binding upon and inure to the benefit of Tenant, its successors, and Tenant's
permitted assigns.

        Section 9.16.    Applicable Law; Consent to Jurisdiction.    This Lease
shall be governed by, and construed in accordance with, the laws of the State of
New York, without giving effect to any principles of conflicts of laws. Tenant
hereby (a) irrevocably consents and submits to the jurisdiction of any Federal,
state, county or municipal court sitting in the State of New York in respect to
any action or proceeding brought therein by Landlord against Tenant concerning
any matters arising out of or in any way relating to this Lease; (b) irrevocably
waives personal service of any summons and complaint and consents to the service
upon it of process in any such action or proceeding by mailing of such process
to Tenant at the address set forth herein and agrees that such service shall be
deemed sufficient; (c) irrevocably waives all objections as to venue and any and
all rights it may have to seek a change of venue with respect to any such action
or proceedings; (d) agrees that the laws of the State of New York shall govern
in any such action or proceeding and waives any defense to any action or
proceeding granted by the laws of any other country or jurisdiction unless such
defense is also allowed by the laws of the State of New York; and (e) agrees
that any final judgment rendered against it in any such action or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law. Tenant further agrees that any
action or proceeding by Tenant against Landlord in respect to any matters
arising out of or in any way relating to this Lease shall be brought only in the
State of New York, County of New York.

        Section 9.17.    No Development Rights.    Tenant acknowledges that it
has no rights to any development rights, air rights or comparable rights
appurtenant to the Project, and Tenant consents,

52

--------------------------------------------------------------------------------


without further consideration, to any utilization of such rights by Landlord.
Tenant shall promptly execute and deliver any instruments which may be requested
by Landlord, including instruments merging zoning lots, evidencing such
acknowledgment and consent, The provisions of this Section 9.17 shall be
construed as an express waiver by Tenant of any interest Tenant may have as a
"party in interest" (as such term is defined in Section 12-10 Zoning Lot of the
Zoning Resolution of the City of New York) in the Project.

        Section 9.18.    Surrender.    Upon the expiration or earlier
termination of this Lease, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom clean, in good order and condition, ordinary wear and
tear, casualty, condemnation and damage for which Tenant is not responsible
under the terms of this Lease excepted, provided, however, that the foregoing
shall not obligate Tenant to restore the Premises to any greater condition than
was delivered to Tenant by Landlord. Tenant expressly waives, for itself and for
any person claiming through or under Tenant, any rights which Tenant or any such
person may have under the provisions of Section 2201 of the New York Civil
Practice Law and Rules and of any successor law of like import then in force in
connection with any holdover summary proceedings which Landlord may institute to
enforce the foregoing provisions of this Section 9.18. Tenant acknowledges that
possession of the Premises must be surrendered to Landlord on the Expiration
Date.

        Section 9.19.    Arbitration.    If expressly permitted under this
Lease, Landlord or Tenant (the "Electing Party") may elect to resolve a dispute
by arbitration pursuant to the provisions of this Section. Such Electing Party
shall deliver to the other party a written notice specifying the nature of the
dispute, the reasons therefor and such Electing Party's determination of the
item in dispute. If the other party shall not agree with the Electing Party's
determination of the item in dispute, then cither party shall have the right to
submit such dispute to arbitration pursuant to this Section 9.19 by notice to
the other party. The parties hereby agree that all such disputes submitted to
arbitration shall be resolved by an arbitrator mutually agreed to by the
parties, and if the parties cannot agree on an arbitrator, either party may
apply to the American Arbitration Association for the appointment of an
arbitrator (the "Arbitrator"). The Arbitrator shall, as promptly as possible,
determine the matter which is the subject of the arbitration and the decision of
the Arbitrator shall be conclusive and binding on all parties and judgment upon
the award may be entered in any court having jurisdiction. The arbitration shall
be conducted in the City and County of New York and, to the extent applicable
and consistent with this Section 9.19, shall be in accordance with the
Commercial Arbitration Rules then obtaining of the American Arbitration
Association or any successor body of similar function. The expenses of
arbitration shall be shared equally by the parties but each party shall be
responsible for the fees and disbursements of its own attorneys and the expenses
of its own proof. The Arbitrator shall be a licensed professional appropriate to
the dispute, having at least ten (10) years' continuous experience in the real
estate industry including the management of multi-tenant, commercial office
buildings in Manhattan similar in type to the Project. At the option of either
party, any arbitration under this Lease shall be governed by the Expedited
Procedures provisions of the Commercial Arbitration Rules of the American
Arbitration Association (the "AAA Rules") (presently Sections 53 through 57 of
the AAA Rules and, to the extent applicable, Section 19 thereof).

        Section 9.20.    Tenant Roster Identification; Elevator Lobby
Signage.    Tenant shall be permitted to install, at its sole cost and expense,
signs identifying Tenant in the elevator lobby of the Premises, subject to
Landlord's reasonable approval as to design and materials. Landlord has advised
Tenant that Landlord is in the process of establishing a roster or listing of
Building occupants so as to provide an adequate means, consistent with the
standards of a First-Class Office Building, of indicating to parties entering
the Building which companies are located at the Building. In connection
therewith, Landlord, at Landlord's option, shall either (i) install in the
Building lobby tenant roster identification of appropriate size and suitable
design identifying Tenant as an occupant of the Building, (ii) maintain a
Building directory in which Tenant shall be allocated an appropriate number of
listings, or (iii) provide

53

--------------------------------------------------------------------------------


some other reasonable and appropriate means of indicating in the lobby of the
Building that Tenant is an occupant of the Building and Tenant's location
therein. Landlord shall not discriminate against Tenant with respect to
installing or maintaining the tenant roster identification, including with
respect to the size of such roster identification or quality of materials, and
should any tenant, as part of such roster identification, be entitled to display
a company logo or colors, Tenant shall be granted commensurate rights with such
other tenant or tenants.

        Section 9.21.    Attorneys' Fees.    Each party shall reimburse the
other party, within twenty (20) days following written demand, for all
reasonable costs and expenses (including reasonable attorneys' fees,
disbursements and court costs) incurred by such other party in connection with
enforcing such other party's obligations hereunder or in protecting such other
party's rights hereunder, whether incurred in connection with an action or
proceeding commenced by Landlord, by Tenant, by a third party or otherwise, if
such other party is successful in such proceeding.

        Section 9.22.    Counterparts.    This Lease may be executed in any
number of counterparts, each of which where so executed and delivered shall be
an original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Lease to produce or account for
more than one such counterpart.

        Section 9.23.    Invoices.    Wherever in the Lease it is provided that
either party shall render a bill or invoice to the other, the party giving such
bill or invoice shall include evidence of the amounts set forth in the bill or
invoice.


ARTICLE 10

Sublease Provisions


        Section 10.01.    Sublease Provisions.    (a) Notwithstanding the title
of this document as a "Lease", the parties acknowledge that this Lease is a
sublease. This Lease is subject to, and Tenant accepts this Lease subject to,
all of the terms, covenants, provisions, conditions and agreements contained in
the Overlease and the matters to which the Overlease is subject and subordinate.
This Lease shall also be subject to, and Tenant accepts this Lease also subject
to, any future amendments or supplements to the Overlease hereafter made between
Overlandlord and Landlord, provided that Tenant receives prior notice of the
same and any such future amendment or supplement to the Overlease, except as
herein expressly recognized, contemplated or agreed, does not in any material
respect increase Tenant's obligations or decrease Tenant's rights from, out of
or under this Lease or prohibit Landlord from meeting its obligations under
hereunder. Except to the extent provided in the Subordination and
Non-Disturbance Agreement between Tenant and Overlandlord, in the event of
termination, re-entry or dispossess by Overlandlord under the Overlease,
Overlandlord may, at its option, take over all of the right, title and interest
of Landlord, as sublessor, under this Lease, and Tenant shall, at Overlandlord's
option, attom to Overlandlord pursuant to the then executory provisions of this
Lease, except that Overlandlord shall not (i) be liable for any previous act or
omission of Landlord under this Lease, (ii) be subject to any offset, not
expressly provided in this Lease, which theretofore accrued to Tenant against
Landlord, or (iii)be bound by any previous modification of this Lease made
without Overlandlord's consent or by any previous prepayment of more than one
month's rent. In the event of any conflict between the terms of any
Subordination and Non-Disturbance Agreement entered into between Tenant and
Overlandlord and the provisions of this Lease, including the foregoing sentence,
the terms and provisions of the Subordination and Non-Disturbance Agreement
shall govern.

        (b)  The term "Landlord", as used in this Lease, shall mean only the
owner from time to time of the interest of the tenant under the Overlease. In
the event of any transfer or assignment of such interest, the transferor or
assignor shall be relieved and freed of all covenants, obligations and liability
of Landlord under this Lease accruing after such transfer or assignment, and it
shall be deemed, without further agreement, that the transferee or assignee has
assumed and agreed to perform and

54

--------------------------------------------------------------------------------


observe all obligations of Landlord under this Lease subsequent to the effective
date of the transfer or assignment.

        (c)  Whenever Landlord has agreed that a required consent or approval
shall not be withheld or delayed or unreasonably withheld or delayed. Landlord
may withhold its consent or approval and/or it shall be deemed reasonable for
Landlord to withhold or delay its consent or approval if Overlandlord, to the
extent its consent is required pursuant to the terms of the Overlease, shall
have delayed or refused to give any consent or approval which may be requested
of it. Landlord shall promptly forward to Overlandlord such requests as Tenant
may submit for approval or consent from Overlandlord, In the event a matter
hereunder requires the consent of Overlandlord pursuant to the terms hereof or
the Overlease and the time period for obtaining Overlandlord's consent to a
particular matter under the Overlease exceeds the time period set forth in the
Lease with respect to such matter, such time period in the Lease shall be
extended to the date set forth in the Overlease, plus an additional three
(3) Business Days. If Landlord is willing to grant its consent to Tenant to a
particular matter and Overlandlord is not willing to grant such consent,
Landlord shall use good faith efforts to intermediate with Overlandlord to
obtain such consent (without the obligation to spend sums of money, grant any
concessions to Overlandlord under the Overlease or undertake any other
significant monetary or non-monetary measures) and Tenant shall have the right
to take whatever action may available at law or under the Overlease to obtain
such consent in its own name, and for that purpose and only to such extent, all
of the rights of Landlord under the Overlease hereby are conferred upon and
assigned to Tenant and Tenant is subrogated hereby to such rights to the extent
that the same shall apply to the matter for which consent is sought. If any such
action against Overlandlord in Tenant's name shall be barred by reason of lack
of privity, nonassignability or otherwise, Tenant may take such action in
Landlord's name provided Tenant has obtained the prior written consent of
Landlord, which consent shall not be unreasonably withheld, provided, and Tenant
hereby agrees, that Tenant shall indemnify and hold Landlord harmless from and
against all liability, loss, damage or expense, including, without being limited
to, reasonable attorneys' fees and expenses, which Landlord shall suffer or
incur by reason of such action. Landlord agrees to cooperate with Tenant in any
reasonable manner requested by Tenant in connection with an action or proceeding
by Tenant against Overlandlord to enforce Landlord's rights under the Overlease
in respect of such consent; provided, however, that Tenant shall have agreed in
writing to reimburse Landlord for any out-of-pocket expenses incurred by
Landlord in connection with such cooperation

        (d)  Tenant covenants and agrees to perform (including to refrain from
any action not permitted on the part of Landlord under the Overlease) and to
observe all of the covenants, agreements, terms, provisions and conditions of
the Overlease on the part of the Landlord to be performed and observed, to the
extent that they apply to the Premises or the use and occupancy by Tenant of the
Premises and the services and facilities of the Building. Tenant also covenants
and agrees not to do or cause to be done or suffer or permit any act or thing to
be done or suffered which would or might (i) constitute or cause a default under
the Overlease, (ii) cause the Overlease or the rights of Landlord as tenant
thereunder to be cancelled, terminated or forfeited, (iii) cause Landlord to
become liable for any damages, costs, claims or penalties, or (iv) adversely
affect or reduce any of Landlord's rights or benefits under the Overlease.
Without limiting the generality of foregoing, Tenant acknowledges that Landlord
is obligated pursuant to the terms of the Overlease, including, without
limitation, Section 27.26 thereof, to reasonably cooperate with Overlandlord in
connection with the conversion of the Building ownership to a synthetic
condominium in connection with a transaction with the New York City Industrial
Development Agency. Tenant agrees that it shall reasonably cooperate with
Landlord to the extent necessary for Landlord to fulfill its obligations under
the Overlease in connection with the foregoing condominium conversion, provided
that Tenant's rights and obligations under the Lease shall not be adversely
affected thereby, except to a de minimis extent. Tenant agrees to indemnify,
defend and hold Landlord harmless of, from and against any and all liabilities,
losses, damages, suits, penalties, claims and demands of every kind or nature,
including, without being limited to, reasonable attorneys'

55

--------------------------------------------------------------------------------


fees and expenses of defense and of enforcing this indemnity, by reason of
Tenant's failure to comply with the foregoing provisions of this clause (d) or
arising from the use, occupancy or manner of use and/or occupancy of the
Premises or of any business conducted therein, or from any work or thing
whatsoever done or any condition created by or any other act or omission of
Tenant, its assignees or subtenants, or their respective employees, agents,
servants, contractors, invitees, visitors or licensees, in or about the Premises
or any other part of the Building.

        (e)  Landlord covenants and agrees to perform and observe all of the
terms, covenants, provisions, conditions and agreements of the Overlease
(including any and all rules and regulations which shall be in effect from time
to time during the term of this Lease) in such manner so as to prevent the
Overlease from being terminated and so as to not adversely affect or reduce the
rights and benefits of Tenant under the Lease, it being understood that the
foregoing relates solely to Landlord's compliance with the Overlease in
accordance with its terms and shall not be deemed or construed to obligate
Landlord to seek to amend or contest, or otherwise act in any manner in
contradiction to the express terms of the Overlease, or to commence any action
against Overlandlord. Landlord represents that the Overlease is in full force
and effect and that, to the best of Landlord's knowledge, Landlord is not in
default with respect to any material obligation of Landlord under the Overlease.
Provided that Tenant is not then in default under the terms of this Lease beyond
applicable notice and grace periods, Landlord agrees that it will not agree to a
termination of the Overlease unless in connection therewith Overlandlord accepts
this Lease as a direct lease between Overlandlord and Tenant. Unless the parties
have otherwise entered into a Subordination and Non-Disturbance Agreement, the
terms of which will govern, if Landlord desires to terminate the Overlease,
Tenant agrees to attorn to Overlandlord in connection with any such termination
and to execute an attainment agreement in such form as may reasonably be
requested by Landlord or Overlandlord. Landlord further covenants and agrees
that if and so long as Tenant pays the Fixed Rent and Additional Charges and
performs and observes all of the agreements, terms, conditions, covenants and
provisions hereof, (i) Tenant shall quietly hold and enjoy the Premises,
subject, however, to the terms of this Lease and the Overlease and to the
matters to which the Overlease is subject and subordinate, and (ii) Landlord
shall not do or suffer or permit anything to be done or suffered which would
cause the Overlease to be cancelled, terminated or forfeited, except as provided
in the casualty and condemnation sections contained therein.

        (f)    Tenant acknowledges and agrees that certain services, repairs,
restorations, and access to and from the Premises may be provided by
Overlandlord and Landlord shall have no obligation during the term of this Lease
to provide any such services, repairs, restorations, equipment and access to the
extent the same is an obligation of Overlandlord under the Overlease. Tenant
agrees to look solely to Overlandlord for the furnishing of such services,
repairs, restorations, equipment and access. Landlord shall in no event be
liable to Tenant nor shall the obligations of Tenant hereunder be impaired or
the performance thereof excused because of any failure or delay on
Overlandlord's part in furnishing such services, repairs, restorations,
equipment and access; provided, however, that if Landlord's rent is actually
abated pursuant to the Overlease in respect of the Premises with respect to a
service or condition that Overlandlord is required to provide or maintain, then
Fixed Rent payable hereunder by Tenant shall also be abated during the same
period that Landlord's rent is so abated. If Overlandlord shall default in any
of its obligations to Landlord with respect to the Premises, Tenant shall be
entitled to participate with Landlord in the enforcement of Landlord's rights
against Overlandlord, but Landlord shall have no obligation to bring any action
or proceeding or to take any steps to enforce Landlord's rights against
Overlandlord. If, after written request from Tenant, Landlord shall fail or
refuse to take appropriate action for the enforcement of Landlord's rights
against Overlandlord in respect of the Premises within a reasonable period of
time considering the nature of Overlandlord's default, Tenant shall have the
right to take such action in its own name, and for that purpose and only to such
extent, all of the rights of Landlord under the Overlease hereby are conferred
upon and assigned to Tenant and Tenant is subrogated hereby to such rights to
the extent that the same shall apply to the Premises. If any such action against
Overlandlord in Tenant's name shall be barred by

56

--------------------------------------------------------------------------------


reason of lack of privity, nonassignability or otherwise, Tenant may take such
action in Landlord's name provided Tenant has obtained the prior written consent
of Landlord, which consent shall not be unreasonably withheld, provided, and
Tenant hereby agrees, that Tenant shall indemnify and hold Landlord harmless
from and against all liability, loss, damage or expense, including, without
being limited to, reasonable attorneys' fees and expenses, which Landlord shall
suffer or incur by reason of such action. Landlord agrees to cooperate with
Tenant in any reasonable manner requested by Tenant in connection with an action
or proceeding by Tenant against Overlandlord to enforce Landlord's rights under
the Overlease in respect of the Premises; provided, however, that Tenant shall
have agreed in writing to reimburse Landlord for any out-of-pocket expenses
incurred by Landlord in connection with such cooperation.


ARTICLE 11

Representations and Warranties


        Section 11.01.    Landlord's Representations and Warranties.    (a)
Landlord hereby represents and warrants to Tenant that, as of the date hereof:

        (b)  This Lease has been duly authorized by all necessary action on the
part of Landlord.

        (c)  The person executing this Lease on behalf of Landlord, has full
power and authority to execute and deliver this Lease on behalf of Landlord and
perform any action in connection therewith.

        (d)  The execution, delivery and performance of this Lease by Landlord,
and the consummation of the transaction contemplated hereby, will not result in
any violation of, or be in conflict with or constitute a default under any term
or provision of the operating agreement or governing corporate documents of
Landlord.

        (e)  Except for the consent of Overlandlord, no consent, approval or
authorization is required in connection with the execution, delivery and
performance hereof by Landlord from any governmental entity or agency, or any
party pursuant to any contract, mortgage, credit agreement, lease or other
agreement or instrument to which Landlord is a party or by which it is bound.

        (f)    Landlord knows of no outstanding claims, actions, suits, or
proceedings affecting Landlord that, if adversely determined, would have a
material adverse effect upon the operation of the Project.

        (g)  The execution, delivery and performance of this Lease by Landlord,
and the consummation of the transaction contemplated hereby, (i) will not result
in any violation of, or be in conflict with or constitute a default under: any
term or provision of the articles or certificate of incorporation, by-laws
and/or any other similar document of Landlord, (ii) any term or condition of any
contract, mortgage, loan agreement, lease, or other agreement or instrument to
which Landlord is a party or by which it is bound or (iii) or any term or
condition of any judgment, decree, order, law, statute, rule, regulation,
ordinance, franchise, certificate, permit or the like applicable to Landlord or
by which Landlord or its properties or assets are bound or affected.

        Section 11.02.    Tenant's Representations and Warranties.    (a) Tenant
hereby represents and warrants to Landlord that, as of the date hereof:

        (b)  This Lease has been duly authorized by appropriate action of its
Officers.

        (c)  The officer executing this Lease on behalf of Tenant has all
necessary licenses, authorization, permits and approvals, and full power and
authority, to execute and deliver this Lease on behalf of Tenant and perform any
action in connection therewith.

57

--------------------------------------------------------------------------------






        (d)  The execution, delivery and performance of this Lease by Tenant,
and the consummation of the transaction contemplated hereby, will not result in
any violation of, or be in conflict with or constitute a default under:

        (i)    any term or provision of the articles or certificate of
incorporation, by-laws and/or any other similar document of Tenant;

        (ii)  any term or condition of any contract, mortgage, loan agreement,
lease, or other agreement or instrument to which Tenant is a party or by which
it is bound; or

        (iii)  any term or condition of any judgment, decree, order, law,
statute, rule, regulation, ordinance, franchise, certificate, permit or the like
applicable to Tenant or by which Tenant or its properties or assets are bound or
affected.

        (e)  No consent, approval or authorization is required in connection
with the execution, delivery and performance hereof by Tenant from any
governmental entity or agency, or any party pursuant to any contract, mortgage,
credit agreement, lease or other agreement or instrument to which Tenant is a
party or by which it is bound.

        (f)    Tenant knows of no outstanding claims, actions, suits, or
proceedings affecting Tenant that, if adversely determined, would have a
material adverse effect upon the financial condition of Tenant or upon the
operation of the Premises.


ARTICLE 12

Roof Space and Basement Space


        Section 12.01.    Roof Space; Nature and Location of
Equipment.    Throughout the Term, Tenant shall have as appurtenant to the
Premises the right to use certain of the Building's set-back and roof areas (the
"Roof Space") as hereinafter specified for the purpose of erection and
maintenance of (i) microwave, radio or other antennae, transmitters and other
telecommunications equipment (the "Communications Equipment"), (ii) a 500 k.w.
diesel powered emergency generator (the "Generator"), and (iii) a "quiet-line"
dry cooler supplemental environmental conditioning system with a capacity not to
exceed 100 tons (the "Dry Cooler") (collectively, the "Supplemental Equipment")
for use in connection with Tenant's business at the Premises. Landlord has
designated the location on the South Building roof for installation of the
Communications Equipment as set forth on Exhibit N and identified thereon as "20
SQ.FT. ALLOCATED FOR ANTENNA". The Communications Equipment shall not exceed 4
feet in diameter. Landlord has designated the area (which area is equal to 3S
feet by 12 feet) on the South Building Roof shown on Exhibit N and identified
thereon as "TENANT #1 GENERATOR" for the installation of the Generator. Tenant
shall enclose the Generator with a weather-proof, vibration isolating, sound
attenuating enclosure reasonably approved by Landlord. The Dry Cooler will be
located on the third floor set-back as shown on Exhibit N, The Roof Area
provided for the Dry Cooler shall be equal to 1200 square feet. The Dry Cooler,
together with supports, shall not exceed 5 feet in height. Tenant shall paint
the Dry Cooler and the enclosure for the Generator such colors as Landlord may
specify for aesthetic conformance to the Building. Landlord will use reasonable
efforts to segregate the area or areas to be utilized by Tenant from all other
users of the Building roof, but Landlord will not be required to erect or
maintain any fencing, barriers or other enclosures for Tenant's area or areas on
the roof, although Tenant may elect to do so at its own expense; provided, that
Landlord has access to the Roof Space at all times. The installation of any
Supplemental Equipment shall be subject to the consent of Overlandlord, to the
extent required pursuant to the terms of the Overlease, Notwithstanding anything
to the contrary set forth in this Article 12, Tenant acknowledges and agrees
that the locations specified in this Article 12 for the Supplemental Equipment
are those locations proposed by Landlord and such locations remain subject to
Overlandlord's consent. Landlord has requested that Overlandlord consent to such
locations. In the

58

--------------------------------------------------------------------------------

event that Overlandlord does not consent to such locations, Landlord and Tenant
shall reasonably cooperate with each other to find suitable alternate locations
for the Supplemental Equipment reasonably satisfactory to both parties.

        Section 12.02.    Roof Space General Provisions.    (a) Tenant may
install, and once installed modify, the Supplemental Equipment on the Roof Space
for use in connection with Tenant's business in the Premises. The installation
and modification of the Supplemental Equipment shall constitute Alterations and
shall be subject to the provisions of Article 5 hereof. In granting or
withholding any consent required by Article 5, Landlord shall be entitled to
rely on the advice of its engineers and technical advisors. In conjunction with
the installation of the Supplemental Equipment, Tenant shall be granted access
to space in locations designated by Landlord adequate to accommodate (i) six
(6) 4 inch conduit risers for power and one (1) 1.5 inch conduit riser for
controls running from the Premises to the roof of the South Building for the
operation of the Generator, and (ii) one (1) 1 inch conduit riser for power and
one (1) 1.5 inch conduit riser for controls for the operation of the Generator
running from the Basement Space to the roof of the South Building. Landlord
shall make available adequate shaft space to accommodate six (6) 4 inch conduit
risers for copper and fiber and one (1) 1.5 inch conduit riser for controls
running from the M1 Level of the Building to the Premises. If necessary,
Landlord shall designate and make available to Tenant a vertical path to run two
(2) 8 inch glycol pipe risers and one (1) 2 inch power and one 1.5 inch controls
conduit riser from the Dry Cooler to the Premises. To the extent that the Roof
Space is damaged by the installation, maintenance, operation, repair or removal
of the Supplemental Equipment, Tenant shall promptly repair such damage. Tenant
shall have access to the Roof Space and Tenant's equipment relating to the
Supplemental Equipment, at all times throughout the Term. Tenant shall comply
with all applicable roof warranties in respect to Tenant's activities on any
Roof Space. If any installations referred to in this Article should revoke,
negate or in any manner impair or limit any roof warranty or guaranty obtained
by Landlord, then Tenant shall reimburse Landlord for any actual loss or actual
and reasonable damage sustained or costs or expenses incurred by Landlord as a
result thereof within thirty (30) days of request therefor by Landlord
accompanied by data to support such charge.

        (b)  Tenant's Supplemental Equipment shall not constitute a nuisance or
unreasonably interfere with the normal use of any portion of the Building, the
use of the balance of the roof or the use of the areas surrounding the Building.

        (c)  Notwithstanding anything to the contrary contained herein, all
Supplemental Equipment installed on the Roof Space pursuant to this Section
shall, upon written notice given by Landlord no later than thirty (30) days
prior to the expiration of the Term, be removed and all Roof Space and other
portions of the Building adversely affected by such removal of the Supplemental
Equipment shall be repaired and restored by Tenant to the condition existing
prior to Tenant's use prior to the termination of this Lease.

        (d)  No Supplemental Equipment shall be installed on the roof which, in
Landlord's reasonable judgment, exceeds the weight capacity of the roof, unless
Tenant, at Tenant's sole cost and expense, reinforces the roof in compliance
with the provisions of Article 5 hereof. All heavy and bulky equipment and
materials shall be brought to and moved from the roof only by persons holding a
Master Rigger's License.

        (e)  Landlord acknowledges that Tenant may test the Generator
approximately one (1) hour per calendar month and that Tenant shall schedule any
such testing so as to minimize any interference and disruption of Landlord's
operation of the Building and the use and occupancy of the Building by the other
tenants and occupants of the Building.

        (f)    The installation and position of the Supplemental Equipment shall
comply with all Laws.

59

--------------------------------------------------------------------------------


        (g)  The installation of any electrical or communications lines
("Wiring") and related equipment in connection with the installation and
operation of the Supplemental Equipment, as well as the manner and location
(i.e., routing) of all Wiring and related equipment in connection therewith
shall be subject to Landlord's prior reasonable approval and shall comply with
all Laws. The installation of any Wiring, fuel lines and related equipment in
connection with the installation and operation of the Generator, as well as the
manner and location thereof, shall be subject to Landlord's prior reasonable
approval and shall comply with all Laws.

        (h)  The Supplemental Equipment, including, without limitation, all
Wiring and fuel lines, shall be maintained and kept in good repair by Tenant.

        (i)    Landlord may permit the use of any other portion of the roof
other than the Roof Space by any other person, firm or corporation for any use,
including, without limitation, the installation of other antenna, satellite dish
and support equipment, provided the same shall not interfere with Tenant's
Supplemental Equipment.

        (j)    For the purpose of installing, servicing or repairing the
Supplemental Equipment, Wiring and related equipment, Tenant shall have access
to Roof Space upon prior reasonable notice to Landlord. All access by Tenant to
the Roof Space and other areas of the Building shall be subject to Landlord's
reasonable safeguards for the security and protection of the Building, the
building equipment and installations and equipment of other tenants of the
Building as may be located on the roof of the Building. Landlord shall have the
right to assign a Building representative to be present during the duration of
Tenant's access to the Roof Space at Landlord's actual, out-of-pocket cost.

        (k)  Tenant, at Tenant's expense, shall comply with all Laws relating to
Tenant's repair, maintenance and operation of the Supplemental Equipment and
Wiring erected or installed by Tenant pursuant to the provisions of this
Section. Tenant, at Tenant's expense, shall secure and thereafter maintain all
permits and licenses required for the installation and operation of the
Supplemental Equipment and all Wiring erected or installed by Tenant pursuant to
the provisions of this Section, including, without limitation, any approval,
license or permit required from the Federal Communications Commission and the
New York City Fire Department and Department of Buildings. Landlord shall
cooperate with Tenant to obtain any such permits and licenses at Landlord's
actual, out-of-pocket cost.

        (l)    All electric service shall feed off the supply of electrical
energy furnished to the Premises, as provided in Article 3 hereof.

        (m)  Notwithstanding anything to the contrary contained herein, Tenant
agrees that Landlord shall not be required to provide any services whatsoever to
the Roof Space.

        (n)  Tenant shall obtain any additional insurance coverage for the
benefit of Landlord in such amount and of such type as Landlord may reasonably
require as is customarily obtained for owners of First-Class Office Buildings.

        Section 12.03.    Relocation of Supplemental Equipment.    If Landlord
shall reasonably require all or any portion of the Roof Space to operate the
Building efficiently as reasonably determined by Landlord, Landlord shall have
the right, at any time and from time to time, during the term of this Lease,
upon reasonable prior written notice to Tenant, to relocate Tenant's
Supplemental Equipment and any Wiring to other areas of the roof, provided,
however, that (i) such relocations shall be done at Landlord's expense,
(ii) such relocation shall not interfere with Tenant's use of the Supplemental
Equipment and Wiring or materially limit the functionality thereof,
(iii) Landlord shall indemnify, defend and hold harmless Tenant from any and
against any and all claims, reasonable counsel fees, demands, damages expenses
or losses by reason of the exercise of its relocation right or any accidents,
damage, injury or loss to any and all persons and property, or either, whomever
or whatsoever resulting from or arising in connection with exercise by Landlord
of its relocation right, (iv) Landlord shall not

60

--------------------------------------------------------------------------------


relocate the Dry Cooler unless Landlord provides during such relocation an
adequate means of cooling Tenant's data center, such as through the provision of
"spot coolers" and (v) Landlord shall comply with all Laws and obtain any
necessary permits and licenses with respect to the exercise of its relocation
right and the Supplemental Equipment and any Wiring, as relocated. Such
relocation shall, to the extent practicable, be performed during hours other
than Tenant's regular business hours so as to minimize any disruption of
Tenant's normal business activities, and except for reasonable downtime during
such location, such relocation shall not prevent Tenant from using its
Supplemental Equipment for its original intended purpose. Tenant shall
reasonably cooperate with Landlord to effectuate the relocation of Tenant's
Supplemental Equipment and any Wiring, as shall be required by Landlord.

        Section 12.04.    Basement Space.    (a) Tenant shall have the right to
use the space identified on Exhibit M attached hereto as "200 SQ. FT. FOR TENANT
#1 OIL TANK" (the "Basement Space") located on the B-2 level of the Building for
the purpose of installing and operating a fuel tank servicing the Generator not
to exceed 900 gallons in capacity. Landlord shall make available to Tenant
adequate shaft space to accommodate a fuel oil riser running from the Basement
Space to the Generator. The installation of the fuel tank shall constitute an
Alteration and shall be done in compliance with Article 5 hereof. Landlord shall
designate a suitable location for the terminus of the fill and vent lines to
connect the fuel tank to the outside of the Building, which fill and vent lines
shall be installed at Tenant's sole cost and expense. Notwithstanding anything
to the contrary contained herein, Landlord shall not be required to provide any
services whatsoever to the Basement Space. Tenant shall be entitled to tap in to
the existing lighting circuit for convenience lighting purposes. Tenant shall
install and maintain a fire wall between the fuel tank and adjacent equipment in
the B-2 level of the Building, a fire-rated ceiling in the Basement Space, and
ventilation in accordance with Laws, in each case subject to Landlord's
reasonable approval. All electric service shall feed off the supply of
electrical energy furnished to the Premises, as provided in Article 3 hereof.
Tenant shall maintain the fuel tank in good working order. The installation of
the fuel tank shall be subject to the consent of Overlandlord, to the extent
required pursuant to the terms of the Overlease.

        (b)  Tenant, at Tenant's expense, shall comply with all Laws relating to
Tenant's repair, maintenance and operation of the fuel tank installed by Tenant
pursuant to the provisions of this Section. Tenant, at Tenant's expense, shall
secure and thereafter maintain all permits and licenses required for the
installation and operation of the fuel tank, including, without limitation, any
approval, license or permit required from the New York City Fire Department and
Department of Buildings. Landlord shall cooperate with Tenant to obtain any such
permits licenses at Landlord's actual, out-of-pocket cost.

        (c)  Tenant shall obtain any additional insurance coverage in respect of
the fuel tank for the benefit of Landlord in such amount and of such type as
Landlord may reasonably require as is customarily obtained for owners of
First-Class Office Buildings.

61

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of
the day and year first written above.

Landlord:   CREDIT SUISSE FIRST BOSTON (USA), INC.
 
 
By:
 
/s/  ANDREW B. FEDERBUSCH      

--------------------------------------------------------------------------------

        Name: Andrew B. Federbusch         Title: Managing Director
Tenant:
 
STANDARD CHARTERED BANK
 
 
By:
 
/s/  JAMES MCCABE      

--------------------------------------------------------------------------------

James McCabe
Chief Executive Officer the Americas
Tenant's Federal Tax I.D. No.:
 
941595409

--------------------------------------------------------------------------------

62

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



Table of Contents
INDEX OF DEFINED TERMS
ARTICLE 1 Definitions
ARTICLE 2 Premises; Term; Use
ARTICLE 3 Rent
ARTICLE 4 Landlord Services
ARTICLE 5 Leasehold Improvements; Tenant Covenants
ARTICLE 6 Assignment and Subletting
ARTICLE 7 Subordination; Default; Indemnity
ARTICLE 8 Insurance; Casualty; Condemnation
ARTICLE 9 Miscellaneous Provisions
ARTICLE 10 Sublease Provisions
ARTICLE 11 Representations and Warranties
ARTICLE 12 Roof Space and Basement Space
